Case: 1:17-md-02804-DAP
   Highly               Doc -#: Subject
             Confidential       1984-6 Filed:
                                          to 07/24/19
                                              Further1 Confidentiality
                                                       of 73. PageID #: 250820
                                                                            Review

     1                UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF OHIO
     2                      EASTERN DIVISION
     3
             IN RE: NATIONAL                 )
     4       PRESCRIPTION                    )   MDL No. 2804
             OPIATE LITIGATION               )
     5       _____________________           )   Case No.
                                             )   1:17-MD-2804
     6                                       )
             THIS DOCUMENT RELATES           )   Hon. Dan A.
     7       TO ALL CASES                    )   Polster
     8
                            MONDAY, APRIL 1, 2019
     9
             HIGHLY CONFIDENTIAL – SUBJECT TO FURTHER
   10                 CONFIDENTIALITY REVIEW
   11                          – – –
   12                Videotaped deposition of Kathe A.
   13      Sackler, M.D., held at the offices of DEBEVOISE
   14      & PLIMPTON LLP, 919 Third Avenue, New York,
   15      New York, commencing at 11:02 a.m., on the
   16      above date, before Carrie A. Campbell,
   17      Registered Diplomate Reporter, Certified
   18      and Realtime Reporter.
   19
   20
   21                                  – – –
   22
                       GOLKOW LITIGATION SERVICES
   23               877.370.3377 ph | 917.591.5672 fax
                             deps@golkow.com
   24
   25

  Golkow Litigation Services                                          Page 1 (1)
Case: 1:17-md-02804-DAP
   Highly               Doc -#: Subject
             Confidential       1984-6 Filed:
                                          to 07/24/19
                                              Further2 Confidentiality
                                                       of 73. PageID #: 250821
                                                                            Review
                                          Page 2                                            Page 4
    1        APPEARANCES:                           1   WASHINGTON ATTORNEY GENERAL'S OFFICE
    2                                                   BY: LAURA CLINTON
        SIMMONS HANLY CONROY, LLC                   2      laura.clinton@atg.wa.gov
    3   BY: PAUL HANLY                                     (VIA TELECONFERENCE)
           phanly@simmonsfirm.com                   3   1125 Washington Street SE
    4      JAYNE CONROY                                 Olympia, Washington 98504
           jconroy@simmonsfirm.com                  4   (360) 753-6200
    5      SANFORD SMOKLER                              Counsel for the State of Washington
           ssmokler@simmonsfirm com                 5
    6      LAURA S. FITZPATRICK                     6   DEBEVOISE & PLIMPTON LLP
           lfitzpatrick@simmonsfirm.com                 BY: MAURA KATHLEEN MONAGHAN
    7      ELLYN HURD                               7      mkmonaghan@debevoise.com
           ehurd@simmonsfirm com                           MARY JO WHITE
    8      (VIA REALTIME STREAM)                    8      mjwhite@debevoise.com
        112 Madison Avenue                                 HAROLD WILLIFORD
    9   New York, New York 10016-7416               9      hwwillif@debevoise.com
   10
        (212) 784-6400                                     NORA NIEDZIELSKI-EICHNER
   11   MOTLEY RICE LLC                            10      nniedzie@debevoise.com
        BY: LINDA SINGER                                   JOSHUA N. COHEN
   12      lsinger@motleyrice.com                  11      jncohen@debevoise.com
           KAITLYN EEKHOFF                              919 Third Avenue
   13      keekhoff@motleyrice.com                 12   New York, New York 10022
           (VIA REALTIME STREAM)                        (212) 909-6000
   14      AMANDA UNTERREINER                      13   Counsel for the Witness
           aunterreiner@motleyrice.com             14
   15      (VIA REALTIME STREAM)                        DECHERT LLP
        401 Ninth Street NW, Suite 1001            15   BY: MARK S. CHEFFO
   16   Washington, DC 20004                               mark.cheffo@dechert.com
   17
        (202) 232-5504                             16   1095 Avenue of the Americas
                                                        New York, NY 10036
   18   LANIER LAW FIRM, P C                       17   (212) 698-3500
        BY: MILDRED CONROY                              Counsel for Purdue Pharma
   19      mildred.conroy@lanierlawfirm.com        18
        126 East 56th Street, Sixth Floor          19   WILLIAMS & CONNOLLY LLP
   20   New York, New York 10022                        BY: JYOTI JINDAL
   21
        (212) 421-2800                             20      jjindal@wc.com
   22   SIMMONS HANLY CONROY, LLC                       725 Twelfth Street, N.W.
        BY: JO ANNA POLLOCK                        21   Washington, DC 20005
   23      jpollock@simmonsfirm com                     (202) 434-5331
           (VIA REALTIME STREAM)                   22   Counsel for Cardinal Health, Inc.
   24   One Court Street                           23
        Alton, Illinois 62002                      24
   25   (618) 259-2222                             25

                                          Page 3                                            Page 5
    1   MCHUGH FULLER LAW GROUP                     1   MARCUS & SHAPIRA LLP
        BY: MICHAEL J. FULLER, JR.                      BY: ROBERT BARNES
    2      mike@mchughfuller.com                    2      rbarnes@marcus-shapira.com
           (VIA TELECONFERENCE)                         301 Grant Street, 35th Floor
    3      AJ ELKINS                                3   Pittsburgh, Pennsylvania 15219-6401
           (VIA TELECONFERENCE)                         (412) 338-4690
    4   97 Elias Whiddon Road                       4   Counsel for HBC
        Hattiesburg, Mississippi 39402              5
    5   (601) 261-2220                                  COVINGTON & BURLING LLP
    6                                               6   BY: ALEXANDRA WIDAS
        SPANGENBERG SHIBLEY & LIBER LLP                    awidas@cov.com
    7   BY: PETER WEINBERGER
                                                    7   850 Tenth Street, NW
           pweinberger@spanglaw.com                     Washington, DC 20001-4956
    8      (VIA TELECONFERENCE)
                                                    8   (202) 662-6000
        1001 Lakeside Avenue East                       Counsel for McKesson Corporation
                                                    9
    9   Cleveland, Ohio 44114                      10   BARTLIT BECK HERMAN PALENCHAR &
        (216) 600-0114                                  SCOTT LLP
   10                                              11   BY: KASPAR STOFFELMAYR
   11   BARON & BUDD, P.C.                                 kaspar.stoffelmayr@bartlit-beck.com
        BY: WILLIAM POWERS                         12   54 West Hubbard Street, Suite 300
   12      wpowers@baronbudd.com                        Chicago, Illinois 60654
           (VIA REALTIME STREAM)                   13   (312) 494-4400
   13   600 New Hampshire Avenue NW                     Counsel for Walgreens
        Washington, DC 20037                       14
   14   (202) 333-4562                             15   REED SMITH LLP
        Counsel for Plaintiffs                          BY: M. PATRICK YINGLING
   15                                              16      Mpyingling@reedsmith com
   16   BRANSTETTER STRANCH & JENNINGS, PLLC               (VIA TELECONFERENCE)
        BY: MICHAEL G. STEWART                     17   10 South Wacker Drive, 40th Floor
   17      mstewart@bsjfirm.com                         Chicago, Illinois 60606-7507
           JOE P. LENISKI, JR.                     18   (312) 207-1000
   18      joeyl@bsjfirm.com                            Counsel for AmerisourceBergen
                                                   19
           (VIA REALTIME STREAM)                   20   JONES DAY
   19   223 Rosa L. Parks Avenue, Suite 200             BY: EDWARD M. CARTER
        Nashville, Tennessee 37203                 21      emcarter@jonesday.com
   20   (615) 254-8801                                     (VIA TELECONFERENCE)
        Counsel for the Tennessee Action           22   325 John H. McConnell Boulevard,
   21                                                   Suite 600
   22                                              23   Columbus, Ohio 43125-2673
   23                                                   (614) 469-3939
   24
   25
                                                   24   Counsel for Walmart
                                                   25

  Golkow Litigation Services                                                     Page 2 (2 - 5)
Case: 1:17-md-02804-DAP Doc #: 1984-6 Filed: 07/24/19 3 of 73. PageID #: 250822
Case: 1:17-md-02804-DAP
   Highly               Doc -#: Subject
             Confidential       1984-6 Filed:
                                          to 07/24/19
                                              Further4 Confidentiality
                                                       of 73. PageID #: 250823
                                                                            Review
                                            Page 10                                                Page 12
    1   Purdue    E-mail(s),          241              1        DIRECT EXAMINATION
        Sackler 29 PDD931600629 - PDD931600635         2   QUESTIONS BY MR. HANLY:
    2                                                  3     Q. You are Kathe Sackler?
                                                       4     A. I am.
                                                       5


    5                                                  7
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25                                                 25      A.    That's an office which is --
                                            Page 11                                                Page 13
    1           VIDEOGRAPHER: We are now on            1   was my father and my uncle's offices
    2      the record.                                 2   originally, and it also houses the Sackler
    3           My name is Henry Marte. I'm a          3   School of Medicine for Tel Aviv University.
    4      videographer with Golkow Litigation         4   They're tenants there. And it also has other
    5      Services.                                   5   tenants there, including several foundations,
    6           Today's date is April 1, 2019,         6   family offices.
    7      and the time is 11:02 a.m.                  7
    8           This videotaped deposition is
    9      being at 919 Third Avenue, New York,        9       A. Oh, I was describing the two
   10      New York, in the matter of National        10   buildings because they're connected. They
   11      Prescription Opiate Litigation.            11   function as one --
   12           The deponent today is Kathe           12       Q. All right.
   13      Sackler.                                   13       A. -- structure.
   14           All appearances are noted on          14
   15      the stenographic record.
   16           Will the court reporter please
   17      administer the oath to the witness.
   18
   19            KATHE A. SACKLER, M.D.,              19       A. Yes. She has a foundation
   20   of lawful age, having been first duly sworn   20   which is a center for child development.
   21   to tell the truth, the whole truth and        21       Q. All right.
   22   nothing but the truth, deposes and says on    22       A. Which is, I think, about
   23   behalf of the Plaintiffs, as follows:         23   30 years old now. It's been a long time.
   24             VIDEOGRAPHER: You may begin.        24
   25


  Golkow Litigation Services                                                   Page 4 (10 - 13)
Case: 1:17-md-02804-DAP
   Highly               Doc -#: Subject
             Confidential       1984-6 Filed:
                                          to 07/24/19
                                              Further5 Confidentiality
                                                       of 73. PageID #: 250824
                                                                            Review
                                                Page 14                                              Page 16
    1                                                       1   for children in crisis in Connecticut's --
                                                            2   Fairfield County, Connecticut, that area,
                                                            3   including Bridgeport and -- I think it goes
                                                            4   up to about New Haven. We've supported that
                                                            5   organization for a number of years.
                                                            6             There's an organization that
                                                            7   supports -- helps with homelessness. That's
                                                            8   another organization we support in
    9       Q. What is the                                  9   Connecticut where we live.
   10   Foundation?                                        10             There's another organization
   11       A. That's a private foundation                 11   that -- I'm trying to think of the -- also
   12   which          and I created in -- I don't         12   some academic institutions. We've supported
   13   remember -- about -- I'm trying to think what      13   Brown University, Brown University in Rhode
   14   year. It's about -- I guess it's about             14   Island, that's one. NYU here in New York.
   15   11 years or so, 12 years. I don't remember         15   Silver Hill Hospital, which is a very
   16   the exact year, but about 11, 12 years ago I       16   interesting inpatient/outpatient research and
   17   created, or thereabouts, a private foundation      17   clinical facility. Most of their patient
   18   to use, to establish, to do philanthropic          18   population are adolescents.
   19   donations through. And I thought also to           19       Q. Let me interrupt you, if I may.
   20   organize -- I thought it would be a nice           20             Silver Hill, that's an
   21   thing to establish a private foundation that       21   addiction treatment center in Connecticut --
   22   would be intergenerational that my children        22       A. Yes.
   23   would learn about supporting nonprofit causes      23       Q. -- is it not?
   24   and doing community service, which they did        24       A. It does. It focuses on
   25   in school, always, and even out of school.         25   addiction treatment and other -- and other
                                                Page 15                                              Page 17
    1             I've always been very                     1   diagnoses as well.
    2   community-service- oriented. So it was very         2       Q. And did you ever sit on the
    3   natural for me to create a foundation and           3   board of Silver Hill Hospital?
    4   for -- to introduce my children,          and my    4       A. No. No.
    5   children, to that concept.                          5       Q. You graduated from NYU
    6             I guess I grew up also with my            6   undergraduate in 1980, true?
    7   parents having foundations that they                7       A. Correct.
    8   contributed through to different social             8       Q. And from the NYU medical
    9   causes and community service causes.                9   school --
   10       Q. What are the causes that the                10       A. Yes.
   11                    Foundation has contributed to?    11       Q. -- in 1984?
   12       A. Oh, that's a long list.                     12       A. Yes.
   13       Q. Well, just give us some                     13       Q. You then engaged in a surgical
   14   examples.                                          14   residency for approximately one year, true?
   15       A. Sure.                                       15       A. Two years, yeah.
   16             Save the Children is one                 16       Q. Two years?
   17   organization that the foundation has               17       A. Yeah.
   18   supported.                                         18       Q. All right.
   19             Doctors Without Borders is               19       A. I think it was about two years.
   20   another foundation.                                20       Q. And after that, you went to
   21             The YMCA summer camp program             21   work -- withdrawn.
   22   in -- in Connecticut near where we live is         22            Your activities after that
   23   another recipient.                                 23   related to what was then called the Purdue
   24             The children -- I don't have             24   Frederick Company, true?
   25   the title exactly, but it's an organization        25            MS. MONAGHAN: Object to the
  Golkow Litigation Services                                                        Page 5 (14 - 17)
Case: 1:17-md-02804-DAP
   Highly               Doc -#: Subject
             Confidential       1984-6 Filed:
                                          to 07/24/19
                                              Further6 Confidentiality
                                                       of 73. PageID #: 250825
                                                                            Review
                                             Page 18                                              Page 20
    1      form.                                        1   Sciences?
    2                                                   2        A. It's a very interesting
                                                        3   institution. It's been around for a long
                                                        4   time. It's one of the oldest medical
                                                        5   organizations in the country, I think.
                                                        6            But it is a -- it's a nonprofit
                                                        7   organization which works to provide
                                                        8   educational -- it convenes meetings and
                                                        9   symposiums and conferences for physicians and
   10   QUESTIONS BY MR. HANLY:                        10   other people who work in -- not only
   11       Q. And then you went to work or            11   physicians, but scientists, physicians,
   12   began to be involved with the Purdue           12   people who work in health care, people who
   13   Frederick Company, as it was then known; is    13   work in related areas. But it -- it also
   14   that true?                                     14   includes people who are involved in medical,
   15             MS. MONAGHAN: Object to the          15   public health policy. It includes people who
   16       form.                                      16   work -- who work in corporate organizations
   17             THE WITNESS: I actually --           17   that are focused on one of the science or
   18       it's not the total picture. It's part      18   medical issues that they are involved with.
   19       of the truth.                              19            And they also have a number of
   20             I actually worked for the            20   initiatives that convey -- that offer
   21       Purdue Frederick Company, but I also       21   research grants in a couple of different
   22       worked for several other companies as      22   areas that they're focused on right now.
   23       well.                                      23            That's -- it's -- it's a
   24   QUESTIONS BY MR. HANLY:                        24   very -- it's a very thoughtful and
   25       Q. Other companies owned by the            25   well-intentioned organization that I think
                                             Page 19                                              Page 21
    1   Sackler family?                                 1   really does do some good, some significant
    2       A. Yes. Yes.                                2   contri --
    3            MS. MONAGHAN: I'm going to             3        Q. Contributions?
    4       register a belated objection to form        4        A. Yeah, they're...
    5       to that one. I didn't get to speak          5        Q. Have you finished your answer?
    6       fast enough. Sorry.                         6        A. Yeah, sure.
    7            (Purdue-Sackler Exhibit 1              7        Q. Thanks.
    8       marked for identification.)                 8             Did you prepare this bio for
    9            MR. HANLY: Place before the            9   the New York Academy of Sciences?
   10       witness Exhibit 1 to the deposition.       10        A. I don't know exactly because,
   11            Ms. Monaghan, if you could            11   you know, I -- we're asked to submit
   12       slide that to her. Thank you.              12   something and then they choose what they want
   13   QUESTIONS BY MR. HANLY:                        13   to publish. So I'm not certain it's what I
   14       Q. Ms. Sackler, we've placed               14   prepared, but it's close.
   15   Exhibit 1 before you, which comes from the     15        Q. Well, if you look at -- sorry.
   16   website of the New York Academy of Sciences,   16             If you look at the center of
   17   and it purports to set forth a partial         17   highlighted section Philanthropy and
   18   biography of you.                              18   Foundation Work.
   19            Do you see that, sir -- ma'am?        19             Do you see that?
   20       A. Yes.                                    20        A. Yeah.
   21       Q. All right. Are you presently            21        Q. And it actually lists the
   22   on the board of governors of the New York      22   various entities that you have some
   23   Academy of Sciences?                           23   association with in that section of the bio;
   24       A. Yes.                                    24   isn't that true?
   25       Q. What is the New York Academy of         25        A. Yes. Sure.

  Golkow Litigation Services                                                    Page 6 (18 - 21)
Case: 1:17-md-02804-DAP
   Highly               Doc -#: Subject
             Confidential       1984-6 Filed:
                                          to 07/24/19
                                              Further7 Confidentiality
                                                       of 73. PageID #: 250826
                                                                            Review
                                             Page 22                                                Page 24
    1       Q. And it has the names of those             1   Companies include any companies not owned
    2   entities, correct?                               2   directly or indirectly by the Sackler family?
    3       A. Correct.                                  3       A. Yes, some of them are
    4       Q. But under Professional Work, it           4   partnerships. Some of them are jointly owned
    5   doesn't reference by name any particular         5   by the Sackler family and other persons who
    6   company or institution, does it?                 6   are not Sacklers.
    7            MS. MONAGHAN: Object to the             7       Q. All of the entities within the
    8       form.                                        8   International Group of Independent Associated
    9            THE WITNESS: No.                        9   Pharmaceutical Companies are in whole or in
   10   QUESTIONS BY MR. HANLY:                         10   part owned by the Sackler family?
   11       Q. And what that section,                   11       A. Yes.
   12   Professional Work, does refer to, however, is   12            MS. MONAGHAN: Objection.
   13   your work for the various Purdue entities,      13   QUESTIONS BY MR. HANLY:
   14   correct?                                        14
   15            MS. MONAGHAN: Object to the
   16       form.
   17            THE WITNESS: No.
   18   QUESTIONS BY MR. HANLY:
   19       Q. What is -- withdrawn.
   20            The International Group of
   21   Independent Associated Pharmaceutical
   22   Companies includes the Purdue entities; does
   23   it not?
   24       A. Yes.
   25       Q. It includes --                           25      Q.    And is that your residence?
                                             Page 23                                                Page 25
    1       A. Other entities that are                   1       A. No, not currently. It was my
    2   separate, independent, legal entities            2   residence at one time.
    3   unrelated to Purdue.                             3       Q. All right. And you also had
    4       Q. Well --                                   4   some sort of an office there; isn't that
    5       A. They're -- well, they're                  5   true?
    6   described as it's described here:                6       A. No.
    7   independent associated companies.                7       Q. You never had an office there?
    8       Q. And that -- those would --                8       A. No.
    9       A. Yes.                                      9           I'm not sure what you mean by
   10       Q. Those would include                      10   "an office," but not a proper office, no.
   11   Mundipharma; is that right?                     11
   12       A. There are a lot of
   13   Mundipharmas. I'm not sure which Mundipharma
   14   you're referring to.
   15       Q. Well, it would refer all --
   16       A. There are a number -- it
   17   wouldn't include every Mundipharma. It would
   18   include some of the companies carrying the
   19   name Mundipharma.
   20       Q. And it would include Purdue --
   21   entities with the name Purdue in the title?
   22       A. Not all of them. Only -- not
   23   all of them.
   24       Q. Does the International Group of
   25   Independent Associated Pharmaceutical

  Golkow Litigation Services                                                     Page 7 (22 - 25)
Case: 1:17-md-02804-DAP
   Highly               Doc -#: Subject
             Confidential       1984-6 Filed:
                                          to 07/24/19
                                              Further8 Confidentiality
                                                       of 73. PageID #: 250827
                                                                            Review
                                             Page 26                                             Page 28
    1                                                   1   QUESTIONS BY MR. HANLY:
                                                        2       Q. Do you understand the question?
                                                        3       A. Yeah. Yeah. I'm not sure
    4           MS. MONAGHAN: Special Master,           4   whether -- okay.
    5      could I ask whether there's going to         5       Q. When she --
    6      be some relevance to these questions?        6       A. When there's an objection, I
    7           I didn't want to object                 7   just wait and then answer?
    8      unnecessarily, but I'm not sure I            8       Q. Yes. If she instructs you not
    9      quite understand what the purpose of         9   to answer, then you won't answer.
   10      these questions is.                         10       A. Okay.
   11           SPECIAL MASTER COHEN: Well,            11       Q. Otherwise, you can answer my
   12      I'm not going to rule on relevance          12   question.
   13      objections at this time unless they go      13       A. Yes.
   14      completely afield. I assume that            14           (Purdue-Sackler Exhibit 2
   15      Mr. Farrell will tie it in, and of          15       marked for identification.)
   16      course right now this has nothing to        16   QUESTIONS BY MR. HANLY:
   17      do with admissibility, so that's when       17       Q. All right. Marked as Exhibit 2
   18      that would get raised.                      18   a memorandum from Dr. Kathe Sackler to a
   19           MS. MONAGHAN: Okay.                    19   Dr. Ronald Miller dated January 26, 1987.
   20           MR. HANLY: Special Master, I           20           Will you have a look at that?
   21      think you misspoke. I'm Hanly.              21           MS. MONAGHAN: Do you have
   22           SPECIAL MASTER COHEN: Oh, I'm          22       copies for counsel?
   23      sorry. What did I say? Farrell?             23           THE WITNESS: (Witness
   24           MR. HANLY: Farrell.                    24       complies.)
   25           SPECIAL MASTER COHEN: I                25

                                             Page 27                                             Page 29
    1       apologize for the insult.                   1   QUESTIONS BY MR. HANLY:
    2            MR. HANLY: It's not -- I               2       Q. Is that a memorandum that you
    3       didn't take it that way.                    3   prepared and sent to a Dr. Ronald Miller?
    4            MS. MONAGHAN: I was going to           4       A. I can't remember doing that,
    5       object to every question thereafter on      5   but it has my name on it.
    6       the grounds that there was an error on      6       Q. And --
    7       the questioner name.                        7       A. So it's possible.
    8   QUESTIONS BY MR. HANLY:                         8       Q. And it reads, does it not, "We
    9       Q. Dr. Sackler?                             9   have" -- "Dear Ron, we have just completed at
   10       A. Yes, sir.                               10   Purdue Frederick the final drafting of the
   11       Q. Is                an employee of any    11   MS-Contin tablet's dosing protocol which I am
   12   of the Purdue companies at the present time?   12   herein enclosing."
   13       A. No, not at the present time.            13            Do you see that?
   14       Q. She was at one time; is that            14       A. Yes.
   15   true?                                          15       Q. All right. So is it true that
   16       A. She for a -- at one time I              16   you were involved in January of 1987 with
   17   think she was a consultant for a very short    17   drafting the MS-Contin tablet's dosing
   18   time. In a very minor way.                     18   protocol?
   19       Q. Now, sometime after 1985 you            19            MR. CHEFFO: Objection. Form.
   20   began to do work for the Purdue Frederick      20            THE WITNESS: I don't think so.
   21   Company; is that correct?                      21            I think it's the colloquial
   22            MS. MONAGHAN: Object to the           22       "we." It's the -- meaning the
   23       form.                                      23       organization, not meaning me as an
   24            THE WITNESS: I answer --              24       author.
   25                                                  25            But I can tell you that I -- I

  Golkow Litigation Services                                                    Page 8 (26 - 29)
Case: 1:17-md-02804-DAP
   Highly               Doc -#: Subject
             Confidential       1984-6 Filed:
                                          to 07/24/19
                                              Further9 Confidentiality
                                                       of 73. PageID #: 250828
                                                                            Review
                                             Page 30                                                  Page 32
    1       don't -- this is 32 years ago you're        1   out by now I'm not very good at dates, okay,
    2       asking about. I don't think I would         2   so I apologize if I don't know which date he
    3       have been -- I mean, even -- it's -- I      3   was the president.
    4       don't think I was the person who would      4            But since preparing for this
    5       write the protocol, no.                     5   deposition, I've seen that date associated
    6   QUESTIONS BY MR. HANLY:                         6   with his being the president, so I accept
    7       Q. Well, you didn't have any                7   that.
    8   training as of January of 1987 in writing --    8       Q. Did you -- in preparing for
    9       A. I wouldn't even write it today.          9   this deposition, did you have opportunity to
   10       Q. But you transmitted the                 10   review this specific document?
   11   protocol to a Dr. Miller, right?               11       A. No, I don't remember seeing
   12            MS. MONAGHAN: Object to form.         12   this specific document.
   13            THE WITNESS: Yeah.                    13       Q. Okay. Well, it -- the re: line
   14            MS. MONAGHAN: She said she            14   in the e-mail from you to Dr. Richard
   15       didn't recall.                             15   Sackler, copying a number of other people --
   16            THE WITNESS: I guess I sent           16   I'm not going to list them here -- has a
   17       him -- it says I sent him a copy of        17   subject: Alternative routes of analgesic
   18       the protocol, yes.                         18   delivery.
   19            You know, I don't think I was         19            Do you see that?
   20       the only one who --                        20       A. Yes.
   21            MS. MONAGHAN: The way it works        21       Q. And so this was an exchange
   22       is you wait for a question.                22   that you were having with Dr. Richard Sackler
   23            THE WITNESS: Oh, okay.                23   concerning a possible product with an
   24            (Purdue-Sackler Exhibit 3             24   alternative delivery system for analgesia; is
   25       marked for identification.)                25   that right?
                                             Page 31                                                  Page 33
    1   QUESTIONS BY MR. HANLY:                         1        A. I don't know. I'd have to read
    2       Q. Mark as Exhibit 3 -- I'm                 2   it to answer you.
    3   finished with that, Doctor. You can put that    3            Should I take a minute and try
    4   aside.                                          4   to read it?
    5       A. You don't want to know who Ron           5        Q. Sure.
    6   Miller is?                                      6        A. It's a long memo.
    7       Q. I don't.                                 7        Q. I'm really only going to be
    8       A. Okay.                                    8   interested --
    9       Q. I've placed Exhibit 3 before             9        A. Which part do you want me to
   10   you, which appears to be an e-mail exchange    10   look at?
   11   between you and Dr. Richard Sackler.           11        Q. Well, I'd like you to look at
   12            Do you see that at the top?           12   the third paragraph on the first page.
   13       A. Yeah. Yes, I see it's from me           13        A. Okay.
   14   to Richard --                                  14        Q. Just indicate when you've
   15       Q. Richard is --                           15   reviewed that paragraph for me, please,
   16       A. -- copying a lot of people.             16   Doctor.
   17       Q. Richard is a cousin of yours?           17        A. Okay.
   18       A. Yes.                                    18
   19       Q. He's the son of Raymond
   20   Sackler?
   21       A. Correct.
   22       Q. He was the -- in 1999, he was
   23   the president, was he not, of the Purdue
   24   Frederick Company?
   25       A. I guess you've probably figured
  Golkow Litigation Services                                                     Page 9 (30 - 33)
Case:Highly
      1:17-md-02804-DAP Doc #:
             Confidential   - 1984-6 Filed:
                               Subject   to 07/24/19
                                             Further10Confidentiality
                                                       of 73. PageID #: 250829
                                                                           Review
                                    Page 34                                              Page 36
    1                                          1   QUESTIONS BY MR. HANLY:
                                               2       Q. The fourth sentence of that
                                               3   paragraph, it's the sentence that begins, "If
                                               4   I may digress."
                                               5            Do you see that?
                                               6       A. Uh-huh.
                                               7       Q. All right. And it reads, "If I
                                               8   may digress further for a moment, I would
                                               9   remind you" -- that's you're reminding cousin
                                              10   Richard; is that right?
                                              11            That's who you're reminding; is
                                              12   that right?
                                              13       A. I would think so. It's
                                              14   addressed to Richard, yeah.
                                              15       Q. Right.
                                              16       A. Although it's copied to a lot
                                              17   of people, so -- which is surprising.
                                              18       Q. But the sole addressee --
                                              19       A. Yeah.
                                              20       Q. -- is Richard?
                                              21       A. Okay. I mean --
                                              22       Q. So it reads, "If I may digress
                                              23   further for a moment, I would remind you of
                                              24   an earlier conversation we had, which you may
                                              25   remember, occurred a couple of years after I
                                                                                         Page 37
                                               1   returned to work at PF" --
                                               2           That's Purdue Frederick, right?
                                               3       A. Uh-huh.
                                               4       Q. That's a yes?
                                               5       A. Yes. Yes.
                                               6       Q. -- "in 1985 following my
                                               7   residency in general surgery. We were
                                               8   undergoing some changes within the ranks of
                                               9   the R&D function again. I have since thought
                                              10   many times of this conversation, which we had
                                              11   over dinner in Greenwich, during which you
                                              12   asked me, quote, 'What is the one thing you
                                              13   would do if you were directing the R&D
                                              14   function,' unquote. I suppose it was a very
                                              15   good question, since you were not long
                                              16   thereafter, upon TA's departure, directing
                                              17   the R&D function for a period of a few years
                                              18   before Paul's role was expanded from medical
                                              19   to R&D and medical. Also, the question may
                                              20   have been prompted by our discussion at the
                                              21   time of your father's suggestion that I work
                                              22   with TA in the regulatory area, to which I
                                              23   expressed to you my preference for
                                              24   participation in new product research and
   25                                         25   development work. My answer to your question

   Golkow Litigation Services                                        Page 10 (34 - 37)
Case:Highly
      1:17-md-02804-DAP Doc #:
             Confidential   - 1984-6 Filed:
                               Subject   to 07/24/19
                                             Further11Confidentiality
                                                       of 73. PageID #: 250830
                                                                           Review
                                             Page 38                                             Page 40
    1   was that I would develop a CR" --               1             (Purdue-Sackler Exhibit 4
    2             That's controlled-release,            2        marked for identification.)
    3   right?                                          3   QUESTIONS BY MR. HANLY:
    4       A. Uh-huh.                                  4        Q. Mark as Exhibit 5 --
    5       Q. Yes?                                     5             MS. CONROY: 4.
    6       A. Yes.                                     6             MS. MONAGHAN: I think we're
    7       Q. -- "a CR oxycodone tablet. You           7        only up to 4.
    8   went on to ask me what oxycodone is.            8             MR. HANLY: 4. I'm sorry.
    9   Apparently you were unaware of Percodan and     9        Thank you for the correction. Oh, I'm
   10   Percocet at that time."                        10        sorry.
   11             Did I read that correctly?           11             I'm finished with that, Doctor.
   12       A. You did.                                12             THE WITNESS: Okay. It was a
   13       Q. Now, CR --                              13        good idea.
   14       A. Eloquently.                             14   QUESTIONS BY MR. HANLY:
   15       Q. I'm sorry?                              15        Q. I'm --
   16       A. Eloquently.                             16        A. It's a very good medicine, and
   17       Q. CR -- withdrawn.                        17   it's a very effective and safe medicine.
   18             OxyContin is a CR oxycodone          18        Q. -- placing before you --
   19   tablet, true?                                  19             MR. HANLY: Move to strike the
   20       A. Yes.                                    20        comments which were not in response to
   21       Q. So --                                   21        a question.
   22       A. But I didn't develop it.                22   QUESTIONS BY MR. HANLY:
   23       Q. Well, but it was your idea,             23        Q. Place before you Exhibit 4,
   24   wasn't it?                                     24   Doctor.
   25       A. It -- no. It's interesting              25        A. Yes.
                                             Page 39                                             Page 41
    1   because -- you may find another memo or not,    1       Q. And do you see that about a
    2   but when I revisited this with Richard at a     2   third of the way down the page it indicates
    3   later point, I don't know when -- which year    3   that this is an exchange from you to
    4   it was, but -- and I asked him if -- you        4   Dr. Mortimer Sackler, right?
    5   know, I referenced this conversation that I     5       A. Yes, my father.
    6   had with him. And I remember when I had that    6       Q. That was your father?
    7   conversation with him we were having -- we      7       A. Yes.
    8   were having dinner together, I believe. And     8       Q. And this regards a 50 an -- a
    9   he said he didn't remember it at all. He,       9   50-year anniversary booklet.
   10   like -- he didn't remember it.                 10            Do you see that in the re:
   11       Q. Did you have occasion --                11   line?
   12       A. Which I thought was very odd,           12       A. 50-year anniversary booklet,
   13   actually.                                      13   yes.
   14       Q. Did you have occasion to read           14       Q. All right. Because the Purdue
   15   cousin Richard's deposition transcript --      15   Frederick Company was acquired by your father
   16       A. No.                                     16   and Arthur Sackler in the year 1952?
   17       Q. -- which was taken a few weeks          17       A. No, my father and Raymond
   18   ago?                                           18   Sackler.
   19       A. No.                                     19       Q. And Raymond Sackler in 1952?
   20            MR. CHEFFO: Object to form.           20       A. Yeah.
   21            THE WITNESS: No, I didn't.            21       Q. Right?
   22            MS. MONAGHAN: I also object to        22       A. Yeah.
   23       form.                                      23       Q. So this --
   24            MR. CHEFFO: It's Dr. Sackler.         24       A. And Arthur, I think -- Arthur
   25            THE WITNESS: No.                      25   was a partner, but he wasn't active in -- or

   Golkow Litigation Services                                                 Page 11 (38 - 41)
Case:Highly
      1:17-md-02804-DAP Doc #:
             Confidential   - 1984-6 Filed:
                               Subject   to 07/24/19
                                             Further12Confidentiality
                                                       of 73. PageID #: 250831
                                                                           Review
                                              Page 42                                              Page 44
    1   at least in my -- my recollection, he wasn't     1       memos.
    2   a full -- fully active. My father and            2            I'm kind of accepting what
    3   Raymond were the active partners in that         3       you're showing me because my name is
    4   business.                                        4       in the "to" line, but -- I mean, in
    5        Q. This e-mail from you to your             5       the "from" line and -- but it's -- I
    6   father, Dr. Mortimer Sackler, discusses this     6       mean, that's so -- I can't identify
    7   planned booklet, right?                          7       that as something that I would write.
    8        A. I don't remember the booklet.            8       But, you know --
    9   I'm sorry.                                       9   QUESTIONS BY MR. HANLY:
   10        Q. All right. Well, let's look at          10       Q. Doctor, let me ask you --
   11   the bottom of the e-mail.                       11       A. -- it's so long ago, I don't
   12             Do you see where you -- where         12   know. I can't swear one way or the other,
   13   you signed it K?                                13   you know.
   14        A. Yes.                                    14       Q. Let me ask you this: You do
   15        Q. All right. And then below that          15   understand, do you not, Doctor, that
   16   you wrote, did you not, "PS, I will             16   Exhibit 4 in front of you --
   17   strenuously protest approval of any document    17       A. Right.
   18   that suggests or implies, as this draft does,   18       Q. -- as well as Exhibit 3 that we
   19   that Richard Sackler was responsible for the    19   were looking at a few moments ago, that both
   20   idea of developing a controlled-release         20   of those documents were provided to us by
   21   oxycodone product. As you know, when I told     21   your company?
   22   Richard of my idea in the mid-'80s, he asked    22            MS. MONAGHAN: Object to the
   23   me what oxycodone was."                         23       form.
   24             Did I read that correctly?            24   QUESTIONS BY MR. HANLY:
   25        A. I didn't write that.                    25       Q. Do you understand that?
                                              Page 43                                              Page 45
    1       Q. You did not write this PS?                1        A. If you say so, yes. I mean, I
    2       A. I don't remember writing that             2   assume they were part of your discovery work.
    3   ever, and I don't remember -- I also don't       3        Q. And an objective reader of
    4   remember -- I mean, it's very                    4   these two documents would conclude, would she
    5   uncharacteristic that I would copy like 12       5   not, that you were stating that the idea of a
    6   people if I was just writing something to        6   controlled-release oxycodone product was
    7   Richard. It's weird, too.                        7   initially yours, right?
    8       Q. So --                                     8             That's what these two documents
    9       A. I don't know.                             9   purport to say; isn't that true, Doctor?
   10       Q. -- do you have any basis to              10        A. But it wasn't -- my idea was an
   11   testify, Dr. Sackler --                         11   idea expressed to my cousin over dinner, and
   12       A. No, I don't know.                        12   that's where it ended. Because that was -- I
   13       Q. -- that either Exhibit 3 or              13   was not involved in -- it was what year? I
   14   Exhibit 4 are fraudulent documents or weren't   14   wish I could remember what year that dinner
   15   actually written by you?                        15   was because, you know, this is years later
   16            MS. MONAGHAN: Object to the            16   that OxyContin was developed. It wasn't at
   17       form.                                       17   that time.
   18            She said she didn't remember           18             And if Richard -- you know, the
   19       writing them.                               19   only -- if you ask Richard -- I mean, my
   20            MR. CHEFFO: Object to form.            20   impression from what was understood at the
   21            THE WITNESS: I don't                   21   company at the time that OxyContin was
   22       remember and it's -- I don't remember       22   developed was that it was proposed -- that it
   23       writing either of these, to tell            23   was Bob Kaiko's idea. That's what people
   24       you -- I mean, if you want my honest        24   said.
   25       memory, I don't remember writing these      25             And -- but that was years

   Golkow Litigation Services                                                  Page 12 (42 - 45)
Case:Highly
      1:17-md-02804-DAP Doc #:
             Confidential   - 1984-6 Filed:
                               Subject   to 07/24/19
                                             Further13Confidentiality
                                                       of 73. PageID #: 250832
                                                                           Review
                                             Page 46                                              Page 48
    1   later, and he could have had the same idea.     1            But that doesn't mean that that
    2   You know, ideas in science and in research      2   was -- this -- the -- that that then went
    3   and in pharmacology, very often people come     3   forward, that the company then went forward
    4   up with the same idea at different times and    4   and developed OxyContin, because it didn't.
    5   different places. So it -- I didn't -- I        5   Years passed. People changed. You know,
    6   kind of said, okay, well, it was developed      6   life went on.
    7   after Bob came up with that idea. And that's    7            And then when -- when Purdue
    8   how it was attributed to his -- that it was     8   began to -- or whenever they were working on
    9   his idea.                                       9   developing an oxycodone control-release
   10            So I didn't -- but it is true         10   product, it was not related to what I had
   11   that I said to Richard over dinner one         11   said. Because when I asked Richard, he
   12   evening when he was running R&D, or when we    12   didn't even remember I had ever said that to
   13   were talking about what I would do if I was    13   him.
   14   involved in R&D, and I thought that was a      14            So...
   15   very good idea, to develop an oxy -- a         15        Q. We can agree, can we not,
   16   controlled-release OxyContin product, yeah.    16   Doctor --
   17       Q. But Exhibit 4 states at the             17        A. Yeah. Sure.
   18   bottom, this PS, "I will strenuously protest   18        Q. -- that OxyContin is a
   19   approval of any document that suggests or      19   controlled-release, oxycodone-based product?
   20   implies, as this draft does, that Richard      20        A. Yes. It's an FDA-approved
   21   Sackler was responsible for the idea."         21   and -- control-release oxycodone product,
   22            Then it goes on to say, "As you       22   which is a very effective analgesic and which
   23   know, when I told Richard of my idea in the    23   has been -- you know, even with -- with --
   24   mid-'80s, he asked me what oxycodone was."     24   you know, it's -- unfortunately, it's been
   25       A. Yeah.                                   25   caught up in this terrible, terrible public
                                             Page 47                                              Page 49
    1       Q. So looking at this document, an          1   health crisis that we're having in our
    2   objective reader would conclude, would she      2   country, which is just distressing and
    3   not, that you were taking credit for the        3   complex and multi-faceted. And it's not --
    4   invention of OxyContin?                         4   it's not due to one pharmaceutical, and it's
    5            MS. MONAGHAN: Objection.               5   not due to one company, and it's not due to
    6            THE WITNESS: Not for the               6   one problem. It's due to a very complex
    7       actual invention; just for the idea.        7   situation that our country is living through
    8   QUESTIONS BY MR. HANLY:                         8   right now, which is both economic, social,
    9       Q. Thank you.                               9   medical and pharmaceutical. And the war on
   10       A. And the idea was not in the             10   drugs plays a big part in it, the drugs being
   11   time frame of the invention. It was just       11   allowed to come into the country, which are
   12   something I said to Richard years before.      12   killing people, seriously killing people.
   13            That dinner -- what's the date        13             And it will take -- I think it
   14   of this? '99. No, it's not '99. That's         14   will take -- you know, the government has to
   15   not --                                         15   really take some responsibility to make a
   16       Q. The document states that the            16   difference, and I hope you all will help that
   17   dinner --                                      17   happen because this is too big for any one
   18       A. The dinner was in 1985 or               18   organization or one party to solve. It
   19   something, right?                              19   really will require the federal government as
   20       Q. That's what it states.                  20   well as the state governments to cooperate to
   21       A. So if I said to Richard over            21   change and to provide medical access to
   22   dinner, as I think I did, that I thought it    22   people who were struggling with addiction.
   23   was a good idea to develop a control-release   23             And, you know, substance abuse
   24   oxycodone product, that's fine. And that's     24   has been a problem in this country for a
   25   what I said.                                   25   hundred years, more than a hundred years, 200

   Golkow Litigation Services                                                 Page 13 (46 - 49)
Case:Highly
      1:17-md-02804-DAP Doc #:
             Confidential   - 1984-6 Filed:
                               Subject   to 07/24/19
                                             Further14Confidentiality
                                                       of 73. PageID #: 250833
                                                                           Review
                                             Page 50                                               Page 52
    1   years, but we don't have to suffer the way we    1      form.
    2   do. If you look at other countries, they're      2            THE WITNESS: Not -- I
    3   able to provide access to medical treatment,     3      wasn't -- that was not my area of
    4   and that saves lives. It makes the               4      interest or activity, actually.
    5   difference. And I hope we can do that.           5            I was there in the company, so
    6       Q. You mentioned the federal                 6      I -- and I was copied on almost
    7   government, Dr. Sackler.                         7      everything because of the practice
    8            You are aware, are you not,             8      within this family business that the
    9   that your company pleaded guilty to the          9      directors were copied on a lot of
   10   felony of criminal -- criminal misbranding of   10      material.
   11   OxyContin in 2007?                              11            And this was -- the governance
   12       A. Yes, I'm aware of that.                  12      has changed over the years. It was a
   13            There were mistakes made, and          13      much smaller company originally. It
   14   there were -- there was behavior that should    14      was a small family business. And my
   15   not have happened but happened that -- where    15      father and my uncle were very
   16   the drug was -- the sale -- there was -- and    16      entrepreneurial, you know, type
   17   I don't know who or how many or what level      17      businessmen, and they -- you know,
   18   exactly in the organization, but I do know      18      they -- they weren't as -- I suppose
   19   that somewhere in the sales and marketing       19      in smaller businesses people don't
   20   organization that there were individuals who    20      behave as formally with governances
   21   spoke outside of the label of OxyContin,        21      or -- but -- you know, but they
   22   beyond what was -- what they were required to   22      were copied on a lot of material that
   23   follow in their communications with doctors.    23      as the business grew, the directors
   24   And three executives, senior executives, took   24      would not be copied on because it --
   25   responsibility for that also.                   25      you know, it was much more of a
                                             Page 51                                               Page 53
    1             And the company had a plea; I'm        1        separation between management and the
    2   aware of the plea. And -- and then there was     2        board of directors, which is
    3   a -- you know, a CIA, I think it's called,       3        appropriate.
    4   which lasted for a number of years.              4            So...
    5        Q. And you were --                          5            (Purdue-Sackler Exhibit 5
    6        A. Four or five years, yeah.                6        marked for identification.)
    7        Q. You were a director at the time          7   QUESTIONS BY MR. HANLY:
    8   the plea agreement was reached, true?            8        Q. Let me place before you,
    9             MS. MONAGHAN: Object to the            9   Doctor, Exhibit 5 to this deposition, for the
   10        form.                                      10   record, is a memorandum dated November
   11             THE WITNESS: Which year was           11   the 30th, 1991, and it's to you, among
   12        that? That was --                          12   others.
   13   QUESTIONS BY MR. HANLY:                         13            Do you see that, Doctor?
   14        Q. 2007.                                   14        A. It's to --
   15        A. -- 2007, yeah.                          15        Q. You're the fourth person down.
   16        Q. Yes.                                    16        A. -- 12 people, including me.
   17        A. Yes.                                    17        Q. Including you?
   18        Q. Right.                                  18        A. Uh-huh.
   19             And long prior to 2007 --             19        Q. And it reads, starting with the
   20        A. Right.                                  20   first paragraph, "Until last week" -- well,
   21        Q. -- you were involved on a               21   let me start again.
   22   regular basis with the development of           22            The subject is oxycodone
   23   OxyContin; isn't that true?                     23   AcroContin tablets.
   24        A. No.                                     24            Do you see that?
   25             MS. MONAGHAN: Object to the           25        A. Who's it from? I can't see --
   Golkow Litigation Services                                                  Page 14 (50 - 53)
Case:Highly
      1:17-md-02804-DAP Doc #:
             Confidential   - 1984-6 Filed:
                               Subject   to 07/24/19
                                             Further15Confidentiality
                                                       of 73. PageID #: 250834
                                                                           Review
                                             Page 54                                               Page 56
    1       Q. It appears to be from Richard             1            Do you see that?
    2   Sackler.                                         2            Do you see those words, Doctor?
    3            Do you see at the very top,             3        A. Yeah. That's pretty shocking,
    4   "fax from Richard Sackler"?                      4   a thousand milligrams. My God, that's an
    5       A. Oh.                                       5   enormous dosage.
    6       Q. And the subject is oxycodone              6        Q. And the -- Dr. Richard
    7   AcroContin trademark tablets.                    7   Sackler's statement that "this new
    8            Do you see that?                        8   information is excellent and important, as it
    9       A. Yes.                                      9   confirms one of our hopes for CR oxycodone,"
   10       Q. AcroContin was a potential --            10   this was written at the time that a
   11       A. Oxycodone AcroContin tablets,            11   control-release oxycodone was being developed
   12   yeah.                                           12   in your company, right?
   13       Q. Yeah.                                    13        A. But that -- I mean, this
   14            AcroContin was a potential name        14   would -- that was not my understanding of the
   15   that the company was thinking about affixing    15   purpose of developing OxyContin, ever, to be
   16   to this controlled-release oxycodone that was   16   able to dose a thousand milligrams, I mean,
   17   being developed?                                17   or more.
   18       A. No. AcroContin was the name of           18        Q. Well, it doesn't say that, does
   19   the technology of the delivery system --        19   it, Doctor?
   20       Q. Okay.                                    20            It doesn't say that that's the
   21       A. -- that it was formulated in.            21   purpose?
   22       Q. Okay. The memo reads, "Until             22        A. No, but I don't think Richard's
   23   last week, our belief that oxycodone in high    23   the last word on what the company is doing,
   24   dose might be a satisfactory alternate to       24   necessarily, or the first.
   25   high-dose morphine was a supposition. As        25            I mean, he's -- it's his
                                             Page 55                                               Page 57
    1   recent as this past July, Dr. Kathleen Foley     1   perspective, perhaps, I don't know. But it
    2   told me that the, quote -- quote, 'The idea      2   certainly wasn't -- I mean, this is one
    3   is very promising, but whether one can use       3   person's reaction to what he learned about
    4   oxycodone in high doses for cancer pain is       4   this -- about Dr. Foley's work. I don't
    5   not known because nobody has ever used it,'"     5   know.
    6   emphasis added.                                  6        Q. You have --
    7            It goes on, "Dr. Foley told us          7        A. What's your question to me?
    8   in her lecture that recently she has been        8        Q. You have no recollection of
    9   using oxycodone liquid, sold by Roxanne, in      9   having written anything in response that
   10   high doses and that it has performed            10   disputed anything that Dr. Richard --
   11   excellently. She has not only had no            11        A. I don't even remember reading
   12   unexpected side effects, but the product        12   this or seeing this.
   13   seems to cause less sedation and confusion in   13        Q. All right. But you have no
   14   elderly patients than morphine, which she       14   basis to believe you did not receive it;
   15   finds frequently displays this serious side     15   isn't that true?
   16   effect in the elderly. She has used             16        A. I have no basis either way,
   17   oxycodone in doses up to 1,000 milligrams per   17   and, you know, I may have been just as
   18   day" --                                         18   stunned by this -- these comments then as I
   19       A. Shoo?                                    19   am now, and I might have spoken to people
   20       Q. -- "and she believes that that           20   about it and not remembered it since 1991.
   21   is not a practical limit."                      21   All of that's possible. I'm just --
   22            It goes on. The memo goes on.          22        Q. Can we --
   23   "This new information is excellent and          23        A. You know, what's more
   24   important, as it confirms one of our hopes      24   consistent -- what I can answer you from --
   25   for CR," controlled-release, "oxycodone."       25   you know, more -- I'm trying to answer your
   Golkow Litigation Services                                                  Page 15 (54 - 57)
Case:Highly
      1:17-md-02804-DAP Doc #:
             Confidential   - 1984-6 Filed:
                               Subject   to 07/24/19
                                             Further16Confidentiality
                                                       of 73. PageID #: 250835
                                                                           Review
                                              Page 58                                              Page 60
    1   questions as carefully and accurately as I       1   please.
    2   can, but -- you know, even though you can't      2        A. Yes.
    3   remember something, I think you have an          3        Q. And I don't mean to throw it at
    4   understanding of your own ideas and reactions    4   you, Doctor.
    5   and sensibilities and values and thinking        5        A. That's okay. You can throw it.
    6   and, you know, I don't -- you know, you're       6   It's fine. You have to throw it or it won't
    7   showing me some things that -- or you're         7   get here.
    8   suggesting -- you're interpreting the papers     8        Q. You can ignore the fax cover
    9   that you're showing me in a way that is not      9   sheets --
   10   consistent...                                   10        A. Okay.
   11             MR. HANLY: Objection. Move to         11        Q. -- and just look at the last
   12        strike. Nonresponsive.                     12   page. And it appears to be a memo from you
   13   QUESTIONS BY MR. HANLY:                         13   to a number of people. Subject trademark for
   14        Q. Dr. Sackler --                          14   oxycodone continus.
   15        A. I'm sorry, I got a little lost          15        A. Continus.
   16   from your question. If you could start it       16        Q. Continus?
   17   again.                                          17        A. Yes.
   18        Q. -- if you'd be kind enough to           18        Q. And it reads, "Over lunch one
   19   listen carefully to my questions.               19   day during the international budget meetings,
   20        A. Sure.                                   20   a number of possible trademarks for oxycodone
   21        Q. They all call for only a yes or         21   continus were discussed, several of which
   22   no answer. If you can't answer yes or no,       22   might be worthy of further consideration and
   23   your counsel will object.                       23   are recorded below."
   24             MR. CHEFFO: Objection. That's         24             And then there's some names
   25        an improper direction.                     25   that are recorded below, right?
                                              Page 59                                              Page 61
    1            MS. MONAGHAN: Objection.                1        A. Uh-huh.
    2            MR. CHEFFO: And you know that.          2        Q. And you sent this to that group
    3            MS. MONAGHAN: Actually, I               3   of addressees?
    4       think we're going on about an hour           4        A. You see none of them -- none of
    5       now. Is this a good time to take a           5   them were selected. Yes.
    6       break?                                       6            But, okay, I mean, I don't
    7            MR. HANLY: That's fine with             7   remember, you know. I can't remember an
    8       me.                                          8   e-mail -- I mean, a memo I wrote in 1991.
    9            VIDEOGRAPHER: Okay. Please              9   It's very difficult. I mean --
   10       remove your microphones. One second.        10        Q. All right.
   11            The time is 11:59 a.m. Off the         11        A. -- I just don't remember this.
   12       record.                                     12            But it was usual to -- for --
   13       (Off the record at 11:59 a.m.)              13   it was -- at that time it was not unusual for
   14            VIDEOGRAPHER: We are back on           14   my father and Raymond and these senior-level
   15       the record. The time is 12:13 p.m.          15   executives and myself, because I worked
   16   QUESTIONS BY MR. HANLY:                         16   closely with my father, to discuss trademarks
   17       Q. Dr. Sackler, you were involved           17   and possible names.
   18   in discussions concerning the potential name    18        Q. All right. So you don't
   19   of the controlled-release oxycodone that your   19   specifically recall this document. But would
   20   company was developing, true?                   20   you agree that it suggests that were
   21       A. I don't remember that.                   21   participating in those discussions?
   22            (Purdue-Sackler Exhibit 6              22            MS. MONAGHAN: Object to the
   23       marked for identification.)                 23        form.
   24   QUESTIONS BY MR. HANLY:                         24   QUESTIONS BY MR. HANLY:
   25       Q. Let me show you Exhibit 6,               25        Q. Would you agree with that?

   Golkow Litigation Services                                                  Page 16 (58 - 61)
Case:Highly
      1:17-md-02804-DAP Doc #:
             Confidential   - 1984-6 Filed:
                               Subject   to 07/24/19
                                             Further17Confidentiality
                                                       of 73. PageID #: 250836
                                                                           Review
                                              Page 62                                              Page 64
    1       A. I'm not sure what you mean by             1            (Purdue-Sackler Exhibit 7
    2   "those discussions."                             2       marked for identification.)
    3       Q. Well, this memo references                3   QUESTIONS BY MR. HANLY:
    4   apparent -- yes, discussions. It says, over      4       Q. Okay. Let me show you
    5   lunch one day, et cetera, a number of            5   exhibit -- I'm finished with that document.
    6   possible trademarks for oxycodone, et cetera,    6       A. And in philanthropy as well.
    7   were discussed, right?                           7       Q. Let me show you -- you can
    8       A. Well, this was at a budget                8   place that aside. Thank you, Doctor.
    9   meeting, so I was participating in the budget    9            Let me show you what we've
   10   meeting. That I can confirm because I did       10   marked as Exhibit 7 to your deposition, which
   11   participate in budget meetings.                 11   appears to be a report of some sort entitled
   12       Q. Okay.                                    12   "Usage and Perceptions of Oral Morphine Among
   13       A. And I can also confirm that              13   Orthopaedic Surgeons." It bears a date at
   14   from time to time different conversations,      14   the top of July 9, 1992.
   15   whether it was at lunch or not at lunch,        15       A. When you see MR at the top
   16   would come to the question of trademarks        16   here --
   17   and/or names for -- if there's a new product    17       Q. Yes.
   18   being developed. But that's back in those       18       A. -- that's from market research.
   19   days.                                           19       Q. All right.
   20            As the company grew and                20       A. So this came, I guess, from
   21   became -- you know, had a larger management     21   department --
   22   team and was more removed from the board --     22       Q. Came from market research?
   23   the directors of the company, there was more    23       A. I guess.
   24   separation than way back in the early days.     24       Q. All right. Thank you for that
   25            At that time the directors and         25   clarification, Doctor.
                                              Page 63                                              Page 65
    1   the -- and the family members did not            1            It does appear to have gone to
    2   participate. I mean, in recent times, the        2   you, or at least you're listed on the
    3   directors and the family members were not        3   distribution list, correct?
    4   part of the process of researching and           4       A. Amongst 23 other people.
    5   developing a brand name for -- a brand name      5       Q. Yes, that's right.
    6   for new product.                                 6       A. Okay. Yep.
    7            But back then, you know, in the         7       Q. Now, if you --
    8   '70s, '80s, early '90s, there was still          8       A. Almost everything came to me.
    9   discussion of brand names, of trademarks.        9       Q. If --
   10       Q. And you testified just a few             10       A. It was a lot of paper.
   11   moments ago that you worked closely with your   11       Q. If you would turn to the -- the
   12   father.                                         12   pages bear what seem to be original numbers
   13       A. Yeah.                                    13   on them. If you would turn to the page
   14       Q. Let me ask you this question:            14   that's numbered 2, and it's entitled
   15   You worked closely with your father on the      15   "Executive Summary."
   16   business of the Purdue companies; is that       16            I think that's it, Doctor.
   17   true?                                           17       A. Yep.
   18            MR. CHEFFO: Object to the              18       Q. Do you have that?
   19       form.                                       19       A. Uh-huh.
   20            MS. MONAGHAN: Object to the            20       Q. And I'm interested in the
   21       form.                                       21   middle paragraph. I'm going to just read a
   22            THE WITNESS: I worked closely          22   portion of that to you. "ORS" -- that means
   23       with my father -- I worked closely          23   orthopedic surgeons, right?
   24       with my father really across a number       24       A. I don't know what that means.
   25       of the businesses, not only Purdue.         25       Q. Okay. In any case, "ORS appear
   Golkow Litigation Services                                                  Page 17 (62 - 65)
Case:Highly
      1:17-md-02804-DAP Doc #:
             Confidential   - 1984-6 Filed:
                               Subject   to 07/24/19
                                             Further18Confidentiality
                                                       of 73. PageID #: 250837
                                                                           Review
                                             Page 66                                               Page 68
    1   to operate under many false beliefs about        1   the second -- just turn --
    2   morphine. They seem, quote, scared, unquote,     2        A. And the distribution is on the
    3   or, quote, intimidated, unquote, by the name     3   front page, and then on the back it's
    4   morphine. It signals, quote, serious             4   copied -- maybe it's the way it was copied.
    5   drug/dying patient/addiction, unquote, all at    5   But I guess it's the Glickman Research
    6   once."                                           6   Associates.
    7             Do you see that?                       7           Are we saying that the report
    8       A. Yes, I see the words, yeah.               8   is from the Glickman Research Associates --
    9       Q. All right. And then the last              9        Q. That --
   10   paragraph reads, "Respondents did respond       10        A. -- or is it from the market
   11   very favorably to the idea of a long-acting     11   research department?
   12   oral preparation, non-morphine, for their       12        Q. It appears to be from Glickman,
   13   severe pain patients. The primary advantage     13   forwarded to you and others by the marketing
   14   would be convenience and compliance during      14   department.
   15   the first few days of severe pain following     15           Okay?
   16   surgery or a fracture. With 12 hours of         16        A. So then -- and then it goes --
   17   relief, the patient could sleep through the     17   and what is the -- what does it have in the
   18   night, a most important benefit versus          18   report?
   19   current Q4H medication."                        19        Q. Well, I was only looking at the
   20       A. Uh-huh.                                  20   executive summary, Doctor, which is page
   21       Q. Do you see that?                         21   number 2 of the report. And I was simply
   22       A. Uh-huh.                                  22   asking you if you agreed --
   23       Q. Yes? That's a yes?                       23        A. Oh, here it is. "Purpose. The
   24       A. Yes. I beg your pardon. Yes.             24   primary objective of this research was to
   25       Q. So just looking at this as an            25   study the usage habits and perceptions of
                                             Page 67                                               Page 69
    1   objective reader, it suggests that this          1   orthopedic surgeons with regard to oral
    2   survey company was telling the various           2   morphine. Essentially, Purdue Frederick has
    3   persons on the distribution list that            3   amassed a significant level of understanding
    4   orthopedic surgeons might be very interested     4   of how oncologists think when confronted with
    5   in a non-morphine, 12-hour drug, right?          5   the need to treat pain, but relatively little
    6             MR. CHEFFO: Objection. Form.           6   is known about how surgeons feel about
    7        Foundation.                                 7   analgesic therapy."
    8             MS. MONAGHAN: Object to the            8            Okay.
    9        form.                                       9       Q. Right.
   10   QUESTIONS BY MR. HANLY:                         10            And at that time, 1992, Purdue
   11        Q. Isn't that what it seems to be          11   was manufacturing, marketing and selling a
   12   saying in the last paragraph of the page        12   product called MS-Contin, right?
   13   numbered 2?                                     13       A. Correct.
   14             MR. CHEFFO: Same objections.          14       Q. And that stands for morphine
   15             MS. MONAGHAN: Yes.                    15   sulfate continuous, right?
   16             THE WITNESS: I'm still trying         16       A. Continus.
   17        to figure out what the document is.        17       Q. Continus?
   18        Can I look at it for a moment?             18       A. You're getting there. Continus
   19   QUESTIONS BY MR. HANLY:                         19   was the technology, the actual patented
   20        Q. Of course.                              20   technology, that allowed the formulation
   21        A. Because it's like -- it's a             21   scientists who invented the product to -- to
   22   large document, but it has a cover on it as     22   formulate a 12-hour, slow-release-over-time
   23   if it came from the market research             23   medication that had a -- particular
   24   department.                                     24   pharmacokinetic properties that were
   25        Q. Yes. If you have regard to              25   desirable.

   Golkow Litigation Services                                                  Page 18 (66 - 69)
Case:Highly
      1:17-md-02804-DAP Doc #:
             Confidential   - 1984-6 Filed:
                               Subject   to 07/24/19
                                             Further19Confidentiality
                                                       of 73. PageID #: 250838
                                                                           Review
                                             Page 70                                             Page 72
    1        Q. And MS-Contin was an oral drug,          1   opioid in a tablet, in an oral form. And
    2   right?                                           2   it's really -- it was -- the continus,
    3        A. Yes. A tablet.                           3   control-release technology, changed that.
    4        Q. It is?                                   4   That was the first technology that changed
    5        A. It's a tablet, as is OxyContin.          5   that.
    6   It's a tablet.                                   6              MR. HANLY: Special Master
    7        Q. Right.                                   7        Cohen, I'm going to ask the Court
    8        A. And MS-Contin was, I think, the          8        direct the witness to answer the
    9   first control-release analgesic, I think.        9        questions that I ask.
   10        Q. And --                                  10              I asked a question about
   11        A. It was 1980 -- '85, '86, it was         11        OxyContin, and the witness gave me a
   12   marketed, I think.                              12        long answer about MS-Contin. And this
   13        Q. And ultimately, a few years             13        has been the pattern since the
   14   after July of 1992, OxyContin was approved by   14        beginning of the deposition. The
   15   the FDA, correct?                               15        witness resorts to making a number of
   16        A. No. 1995. December 1995.                16        self-serving statements, and it's --
   17        Q. Yes, I said a few years                 17        it's obviously burning up my time.
   18   after --                                        18              And I would ask for direction
   19        A. Oh. That's a long time.                 19        to the witness by the Court.
   20        Q. Okay.                                   20              MS. MONAGHAN: I'm just going
   21        A. Yeah.                                   21        to say that the witness is doing her
   22        Q. Let's see if we can agree.              22        best to answer the questions.
   23        A. Sure.                                   23        Mr. Hanly gave her a document that
   24        Q. OxyContin was approved by the           24        purports to be about MS-Contin and
   25   FDA on December the 12th, 1995?                 25        then asked her questions in the middle
                                             Page 71                                             Page 73
    1       A. Well, you know more than I                1      about OxyContin, and so it was natural
    2   know. Yes. I know it's December '95. I           2      for her to revert to MS-Contin.
    3   didn't know the date.                            3            I think everybody agrees that
    4       Q. Okay. And OxyContin was                   4      we're here to do questions and
    5   marketed in part as a Q12H drug, meaning         5      answers, and the witness is doing her
    6   every four hours -- to be administered every     6      best to answer the questions.
    7   12 hours?                                        7            SPECIAL MASTER COHEN:
    8       A. Yes, two -- two tablets a day.            8      Ms. Sackler, I appreciate you're doing
    9       Q. Okay. And page 2 of this                  9      your best. I know this is an unusual
   10   executive summary that I directed your --       10      circumstance. It's a very formalized
   11       A. You know, MS-Contin -- yeah. I           11      way to have a conversation. If we
   12   mean, MS-Contin was really -- it really was     12      were in a conversation, there would be
   13   an incredible medicine because it allowed       13      different social rules.
   14   cancer patients, particularly, not to have to   14            Because this is so formal, I'm
   15   be hospitalized to have their pain treated.     15      going to suggest to you that it will
   16   Before that, patients had to -- were in and     16      probably make this shorter and easier
   17   out of hospital to be treated for their pain    17      for everybody if, when you are asked a
   18   in this country. In England, they used          18      question, you try and answer only what
   19   hospices so patients could be -- have their     19      is asked. I think that'll make it
   20   pain treatment there.                           20      quicker and shorter for you, and
   21            But what -- what -- and even at        21      easier for you, ultimately.
   22   the time when I went to medical school, it      22            THE WITNESS: Okay.
   23   was -- it was -- you know, it had always been   23            SPECIAL MASTER COHEN: Okay.
   24   thought that because of the first pass effect   24      It's hard to do.
   25   of the liver that you couldn't deliver an       25            THE WITNESS: I'd like to
   Golkow Litigation Services                                                  Page 19 (70 - 73)
Case:Highly
      1:17-md-02804-DAP Doc #:
             Confidential   - 1984-6 Filed:
                               Subject   to 07/24/19
                                             Further20Confidentiality
                                                       of 73. PageID #: 250839
                                                                           Review
                                              Page 74                                                Page 76
    1       apologize to Mr. Hanly. I thought you        1   12 hours.
    2       were interested in the information I         2           Do you see that in the last
    3       offered.                                     3   sentence?
    4            MR. HANLY: No apology is                4       A. Yes.
    5       necessary.                                   5       Q. Okay. And both of those
    6   QUESTIONS BY MR. HANLY:                          6   characteristics --
    7       Q. Could you have a look -- I                7       A. I don't see 12 hours. Q4H is
    8   believe you're on the page. I just want to       8   not 12 hours. Q4H is every four to six
    9   ask you one more question.                       9   hours.
   10            MS. MONAGHAN: Just to clarify          10       Q. The beginning -- I'm sorry,
   11       the record, the page with the               11   Doctor.
   12       executive summary on it?                    12       A. Oh, beg your pardon. With
   13            MR. HANLY: Yes. Yes,                   13   12 hours. Right. Okay.
   14       page number 2 of the document.              14       Q. And OxyContin, which was
   15   QUESTIONS BY MR. HANLY:                         15   approved three years later than this memo,
   16       Q. The last paragraph suggests,             16   was a non-morphine-based drug to be
   17   does it not, that oral surgeons would be        17   administered every 12 hours. That's all I'm
   18   interested in a drug that was not               18   getting at.
   19   morphine-based and had a 12-hour duration?      19           Can we agree on that?
   20            MS. MONAGHAN: Object to the            20           MS. MONAGHAN: Object to the
   21       form.                                       21       form.
   22   QUESTIONS BY MR. HANLY:                         22           THE WITNESS: But so is
   23       Q. Is that a fair reading                   23       MS-Contin.
   24   objectively of this paragraph?                  24   QUESTIONS BY MR. HANLY:
   25            MS. MONAGHAN: Object to the            25       Q. So is the answer to my question
                                              Page 75                                                Page 77
    1       form and lack of foundation.                 1   yes?
    2            THE WITNESS: May I read it              2      A.    Can you tell me the question
    3       once again?                                  3   again?
    4   QUESTIONS BY MR. HANLY:                          4      Q.     Yeah, I'll read it.
    5       Q. Please.                                   5      A.     I'm sorry.
    6       A. What I would take from this is            6      Q.     I'll read it back.
    7   that the respondents liked the idea of the       7            "And OxyContin, which was
    8   long-acting oral preparation for their severe    8   approved three years later than this memo,
    9   pain patients, that's one thing, and that the    9   was a non-morphine-based drug to be
   10   primary advantage they saw was convenience      10   administered every 12 hours. That's all I am
   11   and compliance.                                 11   getting at."
   12            And probably the most important        12        A. Oh, okay.
   13   benefit -- in fact, they say most important     13        Q. Is the answer yes?
   14   benefit -- is that it allowed patients to       14        A. What is the question?
   15   sleep through the night. Because the Q4H        15        Q. The question with reference --
   16   immediate release analgesics, you have to       16        A. You're reading me a statement.
   17   wake up every four to six hours to take and     17   I'm trying to understand what the question
   18   wake up in pain to take. So...                  18   is --
   19       Q. This paragraph references a              19        Q. Right.
   20   non-morphine-based analgesic, true? Second      20        A. -- so I can say yes or no.
   21   line of the paragraph? "Long-acting oral        21        Q. I was directing your attention
   22   prep" --                                        22   to the last paragraph on page number 2 of
   23       A. In parentheses, yeah.                    23   the -- which is the executive summary --
   24       Q. Non-morphine.                            24        A. Okay.
   25            And it further references              25        Q. -- and referencing the fact
   Golkow Litigation Services                                                  Page 20 (74 - 77)
Case:Highly
      1:17-md-02804-DAP Doc #:
             Confidential   - 1984-6 Filed:
                               Subject   to 07/24/19
                                             Further21Confidentiality
                                                       of 73. PageID #: 250840
                                                                           Review
                                             Page 78                                              Page 80
    1   that that paragraph references two               1      individuals if they've decided what
    2   characteristics: One, non-morphine; two,         2      the trademark should be.
    3   12 hours of relief.                              3   QUESTIONS BY MR. HANLY:
    4            And I would like you to agree           4      Q. And that would suggest that you
    5   with me, if you can, that those two              5   had some involvement in those discussions,
    6   characteristics were characteristics of          6   would it not?
    7   OxyContin.                                       7           MS. MONAGHAN: Object to the
    8       A. Yes.                                      8      form and lack of foundation.
    9            MS. MONAGHAN: Object to the             9           THE WITNESS: If I was asking
   10       form.                                       10      these four individuals -- you know,
   11            MR. HANLY: Thank you.                  11      that's Michael Friedman, Goldenheim,
   12            (Purdue-Sackler Exhibit 8              12      Udell, these are the three most senior
   13       marked for identification.)                 13      management executives. If I'm asking
   14   QUESTIONS BY MR. HANLY:                         14      them and Richard, who at this time
   15       Q. I'm finished with that, Doctor.          15      was, I think -- I'm not sure, 1993,
   16       A. Okay.                                    16      what his position was.
   17       Q. I'm placing before you                   17           But if I'm -- if I'm asking
   18   Exhibit 8 to the deposition. This is --         18      those four individuals, do we now have
   19   appears to be a memo from you to Dr. Richard    19      agreement on trademark -- on a
   20   Sackler and others dated January 6, 1993.       20      trademark, I'm asking -- they're four
   21            Do you see that?                       21      people; I'm one person. I don't know
   22       A. Yes.                                     22      what my -- it doesn't say anything
   23       Q. And it's titled, "PF" --                 23      about my role.
   24            That's a reference to Purdue           24           It says -- it says that I'm --
   25   Frederick, correct?                             25      I'm obviously in the conversation, but
                                             Page 79                                              Page 81
    1      A.      Yes.                                  1        it doesn't say -- you know, I can tell
    2      Q.      -- "oxycodone CR."                    2        you I did not name OxyContin. I don't
    3             That's controlled release?             3        know who did. I can't recall.
    4       A. Yeah.                                     4   QUESTIONS BY MR. HANLY:
    5       Q. That's tablets, right?                    5        Q. Okay. But you -- you did just
    6       A. Yep, right.                               6   tell me that looking at this now it suggests
    7       Q. And you wrote to those                    7   that you were in the conversation?
    8   individuals, "Do we now have agreement on a      8        A. About the name, yeah.
    9   trademark for Purdue Frederick oxycodone         9        Q. Okay.
   10   control-release tablets?" And then below        10        A. Yeah, I said that before also.
   11   that, "OxyContin and pro-OxyContin."            11        Q. Okay.
   12             Do you see that?                      12        A. Yeah.
   13       A. Yes.                                     13        Q. And those three individuals
   14       Q. Does this suggest to you -- do           14   below Dr. Sackler --
   15   you recall this memo?                           15        A. Uh-huh. Dr. Richard Sackler?
   16       A. I don't. I'm sorry.                      16        Q. I'm sorry, Dr. Richard Sackler.
   17       Q. All right. Would you agree               17        A. Uh-huh.
   18   that it suggests that at that time you had      18        Q. Mr. Friedman and Dr. Goldenheim
   19   some involvement in the decision as to what     19   and Mr. Udell, those were the three
   20   to call the oxycodone control-release product   20   individuals who pleaded guilty to criminal
   21   that was being developed and which was          21   misbranding of OxyContin, true?
   22   approved approximately two years later?         22        A. Those are the three most senior
   23             MS. MONAGHAN: Object to the           23   executives in management and -- who took the
   24       form and lack of foundation.                24   responsibility for whatever the mismarketing
   25             THE WITNESS: Or I'm asking the        25   behavior was, and took the responsibility on

   Golkow Litigation Services                                                  Page 21 (78 - 81)
Case:Highly
      1:17-md-02804-DAP Doc #:
             Confidential   - 1984-6 Filed:
                               Subject   to 07/24/19
                                             Further22Confidentiality
                                                       of 73. PageID #: 250841
                                                                           Review
                                               Page 82                                              Page 84
    1   themselves and pleaded guilty to a                1       marked for identification.)
    2   misdemeanor, I believe it was.                    2   QUESTIONS BY MR. HANLY:
    3       Q. A misdemeanor on the part of               3       Q. I place before you Exhibit --
    4   the three individuals --                          4   I'm sorry.
    5       A. Yes.                                       5       A. Sorry, my wire is messing up
    6       Q. -- and a felony on the part of             6   your toss.
    7   the corporation?                                  7       Q. Exhibit 9, Dr. Sackler --
    8       A. No, they wouldn't have been the            8       A. Yeah.
    9   ones to plea -- I don't -- I don't know. I'm      9       Q. -- a memo from you --
   10   not -- I don't think they would have been the    10   apparently from you to Dr. Mortimer D.
   11   ones to make the plea for the corporation. I     11   Sackler.
   12   think -- but maybe. I'm not sure how that        12            Mortimer --
   13   worked. You would know better than I.            13       A. My father.
   14            But they certainly would be the         14       Q. -- D. Sackler is your father?
   15   ones to weigh in on what the trademark --        15       A. Yes.
   16   what the brand name should be and what the       16       Q. And just for clarify, the other
   17   trademark would be.                              17   Mortimer Sackler is Mortimer D.A. Sackler?
   18       Q. Do you have any recollection of           18       A. That's my brother, yeah.
   19   a survey commissioned by Purdue in the year      19       Q. That's your --
   20   1995 concerning the attitudes of physicians      20       A. My brother.
   21   about a controlled-release, oxycodone-based      21       Q. -- your brother whose mother is
   22   product?                                         22   not the same mother as you; is that correct?
   23            MS. MONAGHAN: Object to the             23       A. He's still my brother.
   24       form and lack of foundation.                 24       Q. Right. But --
   25                                                    25       A. We call each other and live our
                                               Page 83                                              Page 85
    1   QUESTIONS BY MR. HANLY:                           1   lives as brothers and sisters --
    2       Q. My question is just do you have            2       Q. Okay.
    3   any recollection?                                 3       A. -- even though we have
    4       A. I don't recall. I don't                    4   different mothers, and that's fine.
    5   recall.                                           5       Q. All right.
    6       Q. Okay. Do you have any                      6       A. He's my brother.
    7   recollection of reviewing the report of that      7       Q. So he is usually referred --
    8   survey?                                           8       A. We're all very close.
    9       A. No, I don't remember --                    9       Q. He is usually referred to as
   10             MS. MONAGHAN: Object to the            10   Mortimer D.A. Sackler; is that true?
   11       form and foundation.                         11       A. Yes.
   12             THE WITNESS: -- that.                  12       Q. All right. So this is a memo
   13   QUESTIONS BY MR. HANLY:                          13   to your father dated May 17, 1995, and it's
   14       Q. Do you know the saying in the             14   regarding an agenda for a meeting with
   15   pharmaceutical world, if it's not in the         15   Michael Friedman.
   16   label, it's not in the launch?                   16            Do you see that?
   17             Is that a familiar phrase?             17       A. Yes.
   18       A. I've never heard that before.             18       Q. And you write to your father,
   19       Q. How about, if it ain't in the             19   "Attached please find my draft agenda for
   20   label, it ain't in the launch?                   20   items to cover with Mike. However, since he
   21       A. I never heard that either.                21   will be tied up in court and unable to meet
   22       Q. All right.                                22   with us Friday, I suggest we hold this agenda
   23       A. It sounds like it may be from             23   for the next meeting opportunity. In the
   24   another part of the country.                     24   meanwhile, I will be meeting with him one day
   25             (Purdue-Sackler Exhibit 9              25   next week."

   Golkow Litigation Services                                                   Page 22 (82 - 85)
Case:Highly
      1:17-md-02804-DAP Doc #:
             Confidential   - 1984-6 Filed:
                               Subject   to 07/24/19
                                             Further23Confidentiality
                                                       of 73. PageID #: 250842
                                                                           Review
                                             Page 86                                              Page 88
    1            Is that what you wrote?                 1            But this -- you know, that's --
    2        A. Yes.                                     2       this is just a way of organizing
    3        Q. All right. And then attached             3       communications.
    4   is the proposed agenda, correct?                 4   QUESTIONS BY MR. HANLY:
    5        A. Yes.                                     5       Q. And --
    6        Q. And Item 1.3 of the agenda of            6       A. And that's...
    7   the meeting that was to take place between       7       Q. And what I'm asking you,
    8   you and Mortimer D. Sackler and Michael          8   Doctor, is does it not suggest that you
    9   Friedman is entitled -- 1.3 is entitled "1995    9   participated in some discussions concerning
   10   OxyContin Launch Program."                      10   the launch program for OxyContin?
   11            Do you see that?                       11       A. Or I sat there and listened.
   12        A. Uh-huh.                                 12            MS. MONAGHAN: Object to the
   13        Q. Yes?                                    13       form.
   14        A. Yes.                                    14            THE WITNESS: I don't know what
   15        Q. All right. And that suggests,           15       I did.
   16   does it not, that you and your father and       16   QUESTIONS BY MR. HANLY:
   17   Michael Friedman were going to be discussing    17       Q. Okay. But --
   18   the launch program for OxyContin?               18       A. It doesn't suggest anything
   19            MS. MONAGHAN: Object to the            19   about my behavior. It suggests that there
   20        lack of foundation and to the form.        20   was a meeting set up for my father with
   21            THE WITNESS: Maybe I can -- I          21   Michael Friedman to discuss this agenda and
   22        have to stick to yes or no, so I can't     22   that I facilitated that for my father.
   23        help --                                    23       Q. Yes.
   24   QUESTIONS BY MR. HANLY:                         24       A. That's what it suggests.
   25        Q. If you can answer yes or no.            25       Q. And if you look at the first
                                             Page 87                                              Page 89
    1   If you can't, you can tell me, "I can't          1   page, does it not suggest that you were
    2   answer that yes or no."                          2   participating in the meeting, because it
    3            My question is simply: Doesn't          3   says, "However, since he will be tied up in
    4   this suggest that you, your father and           4   court and unable to meet with us Friday, I
    5   Michael Friedman were going to be discussing     5   suggest," et cetera?
    6   the launch program for OxyContin?                6            Doesn't that suggest that you
    7       A. Yes, to bring my father up to             7   were a participant in the meeting?
    8   speed because he was not in this country. He     8            MS. MONAGHAN: I'm going to
    9   lived and worked in Europe, and so he would      9       object to the question and point out
   10   come in for meetings. And Michael or Paul or    10       that it -- that the part that counsel
   11   whoever he was meeting with would bring him     11       skipped over says, "I suggest we hold
   12   up to speed. And I helped organize those        12       this agenda for the next meeting
   13   meetings and participate in them.               13       opportunity."
   14       Q. Right.                                   14            THE WITNESS: Right.
   15            Because you were -- you were at        15   QUESTIONS BY MR. HANLY:
   16   this time up to speed concerning the issues     16       Q. Okay.
   17   in the agenda, right?                           17       A. It just meant that I was going
   18            MS. MONAGHAN: Objection. Lack          18   to meet with Mike the next day so that he
   19       of form and foundation.                     19   knew that I would meet with -- it didn't mean
   20            THE WITNESS: No, that's not            20   that we were going to have this meeting
   21       what it means.                              21   without him. That's not what it meant.
   22            What it means is that -- he was        22            You know, I have to just
   23       far away, and it also gave me an            23   explain something that, you know, I -- I said
   24       opportunity to share my thoughts with       24   I worked closely with my father. I did.
   25       him as well.                                25            I didn't work as closely with
   Golkow Litigation Services                                                  Page 23 (86 - 89)
Case:Highly
      1:17-md-02804-DAP Doc #:
             Confidential   - 1984-6 Filed:
                               Subject   to 07/24/19
                                             Further24Confidentiality
                                                       of 73. PageID #: 250843
                                                                           Review
                                              Page 90                                                  Page 92
    1   Richard and Michael and Howard and Paul.         1         A.   No.
    2   Because the way that that happened is they --    2         Q.   He was --
    3   you know, there was a kind of informal way of    3         A.   Marketing? No. I don't think
    4   meeting where they met over lunch every day      4   so.
    5   with Dr. Raymond, my uncle, and John Sackler     5       Q. He was a partner at a law firm
    6   as well when he was there, and I was not         6   that at one time was called Chadbourne Parke.
    7   invited to those lunches.                        7       A. Yes.
    8             So to the extent that they had         8       Q. Is that true?
    9   to include me because we're 50/50 partners       9       A. Yes.
   10   and I was there, they did, but not beyond       10       Q. Do you know whether Mr. Baker
   11   that. So when -- because I -- I see that        11   was paid by Purdue individually or was his
   12   you're trying to understand what my role was    12   law firm paid? Do you know one way or the
   13   or how involved I was or what I did or what I   13   other?
   14   didn't do or what I participated in. So I       14            MS. MONAGHAN: Objection.
   15   think it's important that I tell you that so    15            MR. CHEFFO: I'm just going
   16   you understand that dynamic that went on.       16       to -- I'm just going to note an
   17       Q. The 50/50 --                             17       objection on behalf of Purdue, just --
   18       A. It wasn't easy.                          18       and a request for the witness and for
   19       Q. The 50/50 partnership that you           19       Mr. Hanly.
   20   referenced --                                   20            I actually don't -- I'm -- it's
   21       A. Uh-huh.                                  21       not specific to that question. But it
   22       Q. -- is the relationship between           22       seems like some of these questions are
   23   the Mortimer D. Sackler family and the          23       getting at the tip of what could be
   24   Raymond Sackler family, true?                   24       attorney-client privilege in terms of
   25       A. Yes. Correct.                            25       roles and advice. So I would just ask
                                              Page 91                                                  Page 93
    1       Q. All right. And that 50/50                 1       you to be sensitive to that issue in
    2   partnership, to use your word, exists today      2       framing your question so that we don't
    3   between those two families; isn't that true?     3       have any issues of privilege or work
    4       A. Yes.                                      4       product.
    5       Q. Do you know a man named Stuart            5   QUESTIONS BY MR. HANLY:
    6   Baker?                                           6       Q. My question is -- is simply
    7       A. Yes.                                      7   whether you know, and perhaps you have no
    8       Q. He was, for many years, counsel           8   idea, whether Mr. Baker was paid individually
    9   to the Sackler family; is that true?             9   as opposed to paying his law firm for the
   10       A. He was -- he was counsel to the          10   services he provided to the family and to the
   11   board of directors of Purdue. He had a          11   Purdue group of companies.
   12   number of roles.                                12           Do you know one way or the
   13       Q. Did he advise the Sackler                13   other?
   14   family from time to time?                       14           MS. MONAGHAN: Object to the
   15       A. I think he advised -- I don't            15       question. Form and foundation.
   16   know. I think he advised individual Sackler     16           THE WITNESS: I think he was
   17   family members from time to time, and maybe     17       probably paid both ways.
   18   he also advised the whole family in some --     18   QUESTIONS BY MR. HANLY:
   19   as relates to the business, perhaps. I don't    19       Q. All right. I place before
   20   know that he did -- yeah.                       20   you -- Doctor, I'm finished with that one, if
   21       Q. All right.                               21   you care to set it aside.
   22       A. I think that's how I would               22           (Purdue-Sackler Exhibit 10
   23   describe it.                                    23       marked for identification.)
   24       Q. And did he advise from time to           24   QUESTIONS BY MR. HANLY:
   25   time concerning marketing issues?               25       Q. I place before you Exhibit 10

   Golkow Litigation Services                                                    Page 24 (90 - 93)
Case:Highly
      1:17-md-02804-DAP Doc #:
             Confidential   - 1984-6 Filed:
                               Subject   to 07/24/19
                                             Further25Confidentiality
                                                       of 73. PageID #: 250844
                                                                           Review
                                               Page 94                                             Page 96
    1   to your deposition, which is -- appears to be     1   she's working on would use the UK tradition
    2   an e-mail chain, various replies. And at the      2   of having the day, then the month, then the
    3   top it appears to indicate that the chain was     3   year, then I would say that this is June 9,
    4   sent to a variety of people, including you.       4   '95, in England.
    5   And the subject -- and for the record, the        5             And if I look at Richard's, if
    6   date is July the 12th, 1995. The subject is       6   he was here in the United States -- you know,
    7   press release.                                    7   because, your -- I think your -- your -- I
    8            Do you see that at the very              8   think Outlook changes when you're writing --
    9   top?                                              9   when you're in England, let's say, and you
   10       A. Yes.                                      10   send a memo, it might use the UK tradition of
   11       Q. All right. So I think the way             11   dating. And when you're here -- so it may
   12   to read these coherently is to -- is to start    12   depend on where the people are.
   13   with the e-mail on -- on the second page of      13        Q. All right.
   14   the document at the bottom. Again, the re:       14        A. It's one possibility.
   15   line is press release. The author is             15        Q. All right. Well, let's --
   16   Dr. Richard Sackler.                             16   let's do it this way.
   17            And I would note for the record         17        A. But I'm certain that Elizabeth
   18   that it appears that these e-mails all were      18   Starling was in the UK, but what I'm not
   19   sent in June, July or October.                   19   certain about is whether the date is in the
   20       A. September.                                20   English tradition that you asked.
   21       Q. September?                                21        Q. All right. Well, let's look at
   22       A. The one on the bottom.                    22   the bottommost e-mail on the second page,
   23       Q. Well, let me ask you this,                23   which is the one from Richard. Whether it's
   24   because there is some confusion, I believe.      24   September or June, we'll leave for the
   25            Richard Sackler's e-mails               25   moment. The re: line is press release.
                                               Page 95                                             Page 97
    1   appear to use the English way of setting          1             Do you see that?
    2   forth a date.                                     2        A. Uh-huh.
    3            So do you know, in fact,                 3        Q. That's a yes?
    4   whether this e-mail from Richard Sackler was      4        A. Oh, yes. Sorry.
    5   in September versus June? Because it says         5        Q. And the first line reads, "Paul
    6   09/06/95.                                         6   M" -- that's a reference to Paul Manners;
    7            Let me withdraw that question.           7   isn't that true?
    8            Do you see the e-mail just --            8        A. I would assume. I would guess
    9   well, look at the Richard Sackler date. It's      9   that, yeah.
   10   9/6/95, correct?                                 10        Q. And it says, "I have now
   11       A. Yes.                                      11   located the press release. It was with KAS.
   12       Q. All right. Look at the e-mail             12   Somehow it was never was passed to you for
   13   just above that.                                 13   action."
   14       A. All right.                                14             Do you believe you are KAS?
   15       Q. That appears to be 6/9/95.                15             That is the way you were often
   16            Do you see that?                        16   referred to.
   17       A. Yes.                                      17        A. This is very -- it would be
   18       Q. Does that suggest to you that             18   very strange for him to say that about me.
   19   Richard Sackler's e-mail was actually a          19        Q. So you have no recollection of
   20   June 9, '95, e-mail?                             20   having a press release or a draft press
   21       A. May I say more than yes or no?            21   release around this time?
   22       Q. Sure.                                     22        A. No, I don't. I have no
   23       A. Okay. I'm not sure --                     23   recollection of this at all.
   24   Elizabeth Starling is writing from Napp UK.      24        Q. Okay. Well, let's turn over to
   25   So I would think that if the computer that       25   the previous -- to the first page of the
   Golkow Litigation Services                                                   Page 25 (94 - 97)
Case:Highly
      1:17-md-02804-DAP Doc #:
             Confidential   - 1984-6 Filed:
                               Subject   to 07/24/19
                                             Further26Confidentiality
                                                       of 73. PageID #: 250845
                                                                           Review
                                              Page 98                                             Page 100
    1   document, if you would.                          1      Q.      Well --
    2        A. All right.                               2      A.      I'm only copied on the one.
    3        Q. Okay. On the bottom of the               3             Which one was I copied on? I
    4   first page of the document appears to be         4   don't see me copied -- oh, the top one.
    5   another Richard Sackler e-mail, right?           5   Yeah. Okay.
    6        A. Yes.                                     6       Q. Well, you --
    7        Q. Okay. And the one, two, three,           7       A. One -- so this is a string of
    8   fourth paragraph down it states, does it not,    8   e-mails, right?
    9   "SDB" --                                         9       Q. That's correct.
   10            Now, you understand that to be         10       A. All right. I don't know. I
   11   Stuart Baker, right?                            11   mean, I would never -- I mean, it's not how I
   12        A. I would think so.                       12   would express myself, or it does not reflect
   13        Q. Okay.                                   13   my thinking.
   14            -- "remarked that since we are         14       Q. Okay.
   15   private, we haven't a fair disclosure           15       A. But I guess it reflects their
   16   requirement and can choose and select what we   16   thinking.
   17   want to publish. This would seem to be a        17       Q. Let's go back to the first page
   18   definite advantage to our private status that   18   and look at another e-mail from Dr. Richard
   19   we have not taken advantage of."                19   Sackler. This is the second e-mail on the
   20            Did I read that correctly?             20   page.
   21        A. Yes.                                    21             Again, it's on the same
   22        Q. All right. And then on the              22   subject, press release, and it states, does
   23   second page, the e-mail just below the one      23   it not, "I would like to suggest that we make
   24   that I just read, appears to be from Jonathan   24   more of OxyContin, paren, see the
   25   Sackler.                                        25   nonconfidential disclosure which could be
                                              Page 99                                             Page 101
    1            Jonathan Sackler is your -- is          1   quite easily turned into a press release,
    2   another cousin of yours, correct?                2   close paren."
    3       A. Richard's brother.                        3            Did I read that correctly?
    4       Q. Richard's brother?                        4       A. Yes.
    5       A. Yeah.                                     5       Q. And -- withdrawn.
    6       Q. All right. And is Jonathan                6            By the way, a once-a-day
    7   Sackler a physician as well?                     7   oxycodone product was never developed by
    8       A. No.                                       8   Purdue; is that true?
    9       Q. All right. And Jonathan                   9            MS. MONAGHAN: Object to the
   10   Sackler -- Jonathan Sackler, in 1995, was a     10       form.
   11   member of the board, like you, right?           11            THE WITNESS: Yes.
   12       A. Yes.                                     12   QUESTIONS BY MR. HANLY:
   13       Q. Okay. And Jonathan Sackler               13       Q. Do you remember a man named
   14   writes, "This press release doesn't have to     14   Curtis Wright?
   15   be perfect or even entirely accurate, for       15       A. Yes.
   16   that matter. We just want to get into the       16       Q. Curtis Wright was the FDA
   17   record that Mundipharma Germany is              17   reviewer who had oversight over the new drug
   18   introducing its own OAD" -- that means once a   18   application for OxyContin, true?
   19   day -- "product and that Purdue in the US and   19       A. The way I remembered him was he
   20   Napp in UK have once-a-day formulations in      20   was the research scientist who worked at
   21   advanced stages of development."                21   Purdue research laboratories in Ardsley.
   22            Do you see that?                       22       Q. Do you not recollect that prior
   23       A. Yeah.                                    23   to the introduction of the approval of
   24            You notice I'm not copied on           24   OxyContin on December the 12th, 1995, that
   25   these other e-mails we're reading.              25   Curtis Wright worked for the FDA?

   Golkow Litigation Services                                                 Page 26 (98 - 101)
Case:Highly
      1:17-md-02804-DAP Doc #:
             Confidential   - 1984-6 Filed:
                               Subject   to 07/24/19
                                             Further27Confidentiality
                                                       of 73. PageID #: 250846
                                                                           Review
                                             Page 102                                             Page 104
    1      A.       No, I didn't recall that.            1       really can't recall each person's role
    2             (Purdue-Sackler Exhibit 11             2       because I wasn't -- I didn't -- I
    3       marked for identification.)                  3       wasn't that involved to be able to --
    4   QUESTIONS BY MR. HANLY:                          4       and maybe also because it's such a
    5       Q. Let me show you Exhibit                   5       long time.
    6   Number 11 to your deposition, Doctor.            6            But I don't recall what his
    7             It's an e-mail which appears to        7       role was. But he was certainly at
    8   be at -- the top of the e-mail appears to be     8       Purdue, and he was a cardiologist by
    9   from Dr. Richard Sackler to a number of          9       training.
   10   people, and you are shown as a copyee.          10            I don't remember what his
   11             Do you see that?                      11       position was, I'm sorry. If I did, I
   12       A. Yes.                                     12       would tell you.
   13       Q. Okay. And the subject is TC --           13   QUESTIONS BY MR. HANLY:
   14   you would understand that to mean telephone     14       Q. All right. Well, in any case,
   15   conference, right, telephone call? TC?          15   Dr. Reder's e-mail there at the bottom of the
   16             MR. CHEFFO: Objection.                16   page of the exhibit references that he -- it
   17             THE WITNESS: I'm not sure what        17   says, "I called to update him on the
   18       that means.                                 18   OxyContin NDA."
   19   QUESTIONS BY MR. HANLY:                         19            And further on it reads, "PF
   20       Q. All right.                               20   will meet internally on the package insert
   21       A. I've never seen that before,             21   August 9th and have the next version mailed
   22   actually, TC.                                   22   to FDA by the end of that week."
   23       Q. Okay. Well, it says TC with              23            Do you see that?
   24   Dr. Wright.                                     24       A. Yeah.
   25             And then Dr. Richard Sackler          25            I'm also not copied on these
                                             Page 103                                             Page 105
    1   writes, appears to write, "This conversation     1   e-mails.
    2   with Curtis Wright shows again how far we        2       Q. Do you have a recollection of
    3   have come in building a positive relationship    3   participating in meetings in August of 1995
    4   with the Agency."                                4   concerning the package insert for the
    5            Do you see that?                        5   OxyContin product?
    6       A. Yes.                                      6            MS. MONAGHAN: Objection.
    7       Q. Okay. Then if you drop down to            7   QUESTIONS BY MR. HANLY:
    8   the third e-mail on the page, the subject is     8       Q. Do you recall one way or the
    9   the same subject, TC with Dr. Wright. And        9   other?
   10   this appears to be from Dr. Robert Reder.       10       A. I don't recall.
   11            Do you see that?                       11       Q. All right.
   12       A. Yes.                                     12       A. I'm sorry.
   13       Q. And do you remember Dr. Reder?           13            MR. CHEFFO: Paul, before we do
   14       A. I do.                                    14       this, I think just to make the record
   15       Q. All right. And he was                    15       clear, I've been told, which I
   16   involved --                                     16       appreciate, that the actual copy
   17       A. I think he was a cardiologist.           17       that's going to be used as an exhibit
   18       Q. But he worked for Purdue?                18       doesn't have highlighting on it.
   19       A. Yes.                                     19            MR. HANLY: That's right.
   20       Q. Right.                                   20            MR. CHEFFO: Our copies do, and
   21            And was involved -- was                21       I think the one that Jayne was using
   22   involved with the introduction and approval     22       did. So just --
   23   of OxyContin, right?                            23            MS. CONROY: I highlighted it.
   24            MS. MONAGHAN: Objection.               24            MR. HANLY: Right. But the
   25            THE WITNESS: You know, I               25       actual exhibit does not.
   Golkow Litigation Services                                               Page 27 (102 - 105)
Case:Highly
      1:17-md-02804-DAP Doc #:
             Confidential   - 1984-6 Filed:
                               Subject   to 07/24/19
                                             Further28Confidentiality
                                                       of 73. PageID #: 250847
                                                                           Review
                                        Page 106                                            Page 108
    1         MR. CHEFFO: Okay. But the one         1       argue that at trial or whatever.
    2    that was used up on the screen does.       2            MR. CHEFFO: I'm not looking to
    3         MR. HANLY: Sure.                      3       argue.
    4         MR. CHEFFO: That's not the            4            (Purdue-Sackler Exhibit 12
    5    actual exhibit?                            5       marked for identification.)
    6         MR. HANLY: No. The exhibit            6   QUESTIONS BY MR. HANLY:
    7    itself does not have any highlighting.     7       Q. Oh, I'm finished with that one.
    8    It shouldn't, anyway.                      8   Thank you.
    9         MS. MONAGHAN: This one                9            Doctor, I'm going to place
   10    actually does have highlighting,          10   before you Exhibit 12 to this deposition.
   11    though. It has, like, in gray,            11            For the record, it appears to
   12    preexisting highlighting.                 12   be a memo from you dated August the 8th,
   13         MR. CHEFFO: That's what I'm          13   1995, to Paul Goldenheim regarding OxyContin
   14    talking about. And even the one that      14   tablets package insert.
   15    was used on the screen --                 15            Do you see that?
   16         THE WITNESS: Low lights.             16       A. Uh-huh.
   17         MR. CHEFFO: -- actually has --       17       Q. Yes?
   18         MR. HANLY: Can I see the --          18       A. Uh-huh.
   19         MS. CONROY: The actual --            19       Q. Yes?
   20         MR. HANLY: No, the one that          20       A. Oh, yes. Sorry.
   21    the witness --                            21       Q. You have to answer yes --
   22         MS. CONROY: The actual               22       A. I'm sorry, I keep forgetting.
   23    exhibit.                                  23       Q. The court reporter, as talented
   24         MR. HANLY: I'm sorry, Maura,         24   as she is, can't take down --
   25    this doesn't appear to have any.          25       A. Yes. I realize -- I beg your
                                        Page 107                                            Page 109
    1         MR. CHEFFO: It doesn't. But           1   pardon. I'll say yes. Yes.
    2    the one that was up on the screen that     2       Q. Thank you.
    3    was being highlighted did.                 3            And this reads, does it not,
    4         MR. HANLY: Right. And we --           4   "Just a reminder re:" -- regarding -- "my
    5    just so it's clear, we have -- we've       5   request for a copy of latest draft of the
    6    been highlighting throughout, but not      6   package insert for OxyContin tablets. Thank
    7    on the actual exhibit.                     7   you, regards."
    8         MR. CHEFFO: But you see my            8            Do you see that?
    9    point. It's got shading and --             9       A. Yes.
   10         MS. MONAGHAN: It's got               10       Q. So would you agree with me it
   11    preexisting shading. See?                 11   appears, anyway, that in August of 1995 you
   12         MR. CHEFFO: Look at the names        12   actually were interested in having the latest
   13    and look at the text.                     13   draft of what became the package insert?
   14         MR. HANLY: Okay. But not on          14       A. I wanted to read the package
   15    the one --                                15   insert, and it wasn't finished, and so I
   16         MR. CHEFFO: I understand.            16   asked for the latest draft. And I didn't see
   17         MR. HANLY: -- that the witness       17   the package insert, I had to ask for it,
   18    has.                                      18   which reminds me that I was not involved in
   19         MR. CHEFFO: You put something        19   the process. And that was typical of a lot
   20    up on the screen. I'm just noting it.     20   of things that happened back then.
   21         MR. HANLY: Okay. So --               21       Q. But the -- you understand that
   22         MR. CHEFFO: If that ever gets        22   this memorandum that we're looking at dated
   23    used at some point, it's not going to     23   August the 8th is some four months prior to
   24    be an exact replica, is my only point.    24   the actual approval, right, for OxyContin?
   25         MR. HANLY: Okay. And we can          25            MS. MONAGHAN: Object to the
   Golkow Litigation Services                                          Page 28 (106 - 109)
Case:Highly
      1:17-md-02804-DAP Doc #:
             Confidential   - 1984-6 Filed:
                               Subject   to 07/24/19
                                             Further29Confidentiality
                                                       of 73. PageID #: 250848
                                                                           Review
                                              Page 110                                            Page 112
    1       form.                                         1        Q. Okay. And if you sort of flip
    2            THE WITNESS: And therefore?              2   through it, you see that this document --
    3   QUESTIONS BY MR. HANLY:                           3   somebody has made a lot of comments and
    4       Q. It's just a question.                      4   changes and such to -- to the -- to the
    5       A. Well, I see the date.                      5   printed text.
    6       Q. Yes.                                       6            Do you see all that?
    7            And you -- you've already                7            MR. CHEFFO: Objection. Form.
    8   testified that you were interested in seeing      8            THE WITNESS: Yes.
    9   the package insert --                             9   QUESTIONS BY MR. HANLY:
   10       A. Of course I'd be interested in            10        Q. Okay. And if you turn to --
   11   seeing the package insert.                       11   now, I'm going to ask you to look -- you see
   12       Q. Okay. And you ultimately --               12   in the lower right-hand corner of each page
   13       A. And not to have seen it by this           13   there's a very long number?
   14   late date, four months before the launch of      14        A. Yes.
   15   the product, I was particularly eager to see     15        Q. Okay. Could you turn to the
   16   the package insert. It was about to be           16   page that ends in 354?
   17   launched.                                        17        A. Yes. 354?
   18       Q. And you did ultimately receive            18        Q. Yes, 354.
   19   the latest draft of the package insert?          19        A. 354.
   20            MS. MONAGHAN: Object to the             20        Q. I think you might have passed
   21       form. Lack of foundation.                    21   it, but perhaps not.
   22   QUESTIONS BY MR. HANLY:                          22            MS. MONAGHAN: Do you mind if I
   23       Q. Did you or did you not?                   23        help her find it?
   24       A. I don't recall.                           24            MR. HANLY: I don't. I'd be
   25       Q. Okay.                                     25        grateful.
                                              Page 111                                            Page 113
    1       A. I hope I -- I hope I did.                  1           MS. MONAGHAN: This is it.
    2       Q. Okay.                                      2           THE WITNESS: 3354.
    3       A. That was typical, having to                3   QUESTIONS BY MR. HANLY:
    4   chase things.                                     4      Q. Yes, 3354.
    5            (Purdue-Sackler Exhibit 13               5      A. Got it.
    6       marked for identification.)                   6      Q. You have that?
    7   QUESTIONS BY MR. HANLY:                           7      A. Uh-huh.
    8       Q. I'm placing before you                     8      Q. That's a yes?
    9   Exhibit 13 to your deposition. And I tell         9      A. Yes.
   10   you, Doctor, I'm only going to be looking at     10      Q. Okay.
   11   one small portion of this document, which        11      A. I didn't realize it was such a
   12   purports to be annotated package insert,         12   habit. Sorry.
   13   including patient instructions, for              13      Q. Now --
   14   OxyContin. And it states below that, "Draft      14           MS. MONAGHAN: I'm just going
   15   package insert."                                 15      to ask a question. The legibility of
   16            Do you see that on the front            16      this exhibit is not great.
   17   page?                                            17           MR. HANLY: Agreed.
   18       A. Yes.                                      18           MS. MONAGHAN: Is it -- is it
   19       Q. All right. And someone has                19      legible enough for you to review,
   20   written in hand at the top "Reder version."      20      Kathe?
   21            Do you see that?                        21           THE WITNESS: I can't read
   22       A. Yes.                                      22      this. Is that what you mean?
   23       Q. "Reder" apparently referencing            23           MS. MONAGHAN: Okay. So just
   24   Dr. Robert Reder, right? Yes?                    24      note for the record the witness can't
   25       A. It's a good guess.                        25      read the notes.
   Golkow Litigation Services                                                Page 29 (110 - 113)
Case:Highly
      1:17-md-02804-DAP Doc #:
             Confidential   - 1984-6 Filed:
                               Subject   to 07/24/19
                                             Further30Confidentiality
                                                       of 73. PageID #: 250849
                                                                           Review
                                            Page 114                                             Page 116
    1           Can you read the --                     1   don't see that" or "I don't agree," or you
    2           THE WITNESS: The handwritten.           2   can --
    3           MS. MONAGHAN: -- portion --             3            MS. MONAGHAN: Or "I can't read
    4           MR. HANLY: Well, that wasn't            4       it."
    5      what she testified. She referenced           5            MR. HANLY: Or "I can't read
    6      what's up at the top, which I agree --       6       it."
    7           THE WITNESS: I --                       7   QUESTIONS BY MR. HANLY:
    8           MR. HANLY: -- I don't think             8       Q. But let's try. Okay?
    9      anyone could read that.                      9            Does it appear to say, "Delayed
   10           THE WITNESS: I can't read              10   mu-opioid activity as provided by OxyContin
   11      what's on the right-hand side either.       11   tablets is believed to reduce the abuse
   12      I can't read these comments --              12   liability" -- I think it says "of a drug,"
   13           MR. HANLY: Well --                     13   but I recognize those last characters are
   14           THE WITNESS: -- except for             14   quite faint.
   15      that one word, which I think might be       15            Can you agree with any of my
   16      "replace."                                  16   reading of that handwritten note?
   17   QUESTIONS BY MR. HANLY:                        17            MR. CHEFFO: Objection. Form.
   18      Q. Well, let me ask the questions           18            MS. MONAGHAN: Object to the
   19   and see --                                     19       form.
   20      A. Yeah.                                    20            THE WITNESS: I can agree with
   21      Q. -- and see whether you can --            21       "delayed."
   22      A. Can you read that?                       22   QUESTIONS BY MR. HANLY:
   23      Q. I'm going to try.                        23       Q. Okay. That's as far as you can
   24      A. Okay.                                    24   agree in terms of what you can --
   25      Q. Okay?                                    25       A. I can agree with "opioid." I
                                            Page 115                                             Page 117
    1             So, first of all, let's look at       1   think it's "opioid." Looks like "opioid."
    2   that -- the text, the printed text, at          2             Can't get the next three, four
    3   Section 580: drug abuse and drug dependence,    3   words. It looks like "OxyContin" in the
    4   addiction, and the word "drug" is crossed       4   middle there.
    5   out.                                            5       Q. Tablets?
    6             Do you see that? Do you see           6       A. Tablets, I see.
    7   where we are?                                   7       Q. How about the next line?
    8        A. Yes.                                    8       A. Can't read the next line, but
    9        Q. Okay. And the sentence I have           9   then I can read "the abuse." But that's it
   10   an interest in is just below that heading,     10   for that line.
   11   and let's see if we can agree as to what the   11       Q. Okay. All right.
   12   printed section reads.                         12       A. Do you have a better copy?
   13             Does it -- withdrawn.                13       Q. If you have a look at the
   14             It appears to read, "OxyContin       14   screen in front of you, do you see where that
   15   is a mu-agonist opioid with an abuse           15   handwriting is highlighted?
   16   liability similar to morphine and is a         16             Does that help you read the
   17   Schedule II controlled substance. Oxycodone    17   handwriting?
   18   products are common targets for both drug      18       A. I have to get closer. I'm
   19   abusers and drug addicts."                     19   sorry.
   20             Did I read that text correctly       20             MS. CONROY: You can move it.
   21   so far as you can tell?                        21   QUESTIONS BY MR. HANLY:
   22        A. Yes.                                   22       Q. As highlighted, does it make it
   23        Q. Okay. Now, that handwriting            23   easier for you to read it?
   24   over there on the right, I'm going to read     24       A. A little bit.
   25   what I think it says, and you can tell me "I   25       Q. So what --
   Golkow Litigation Services                                              Page 30 (114 - 117)
Case:Highly
      1:17-md-02804-DAP Doc #:
             Confidential   - 1984-6 Filed:
                               Subject   to 07/24/19
                                             Further31Confidentiality
                                                       of 73. PageID #: 250850
                                                                           Review
                                           Page 118                                      Page 120
    1        A. I think "activity" may be --           1   rollcall. Doesn't the court reporter
    2   you can see "activity."                        2   typically find out who's on the
    3        Q. Can you see before the word            3   call --
    4   "opioid" mu, m-u?                              4        MS. MONAGHAN: Yes.
    5        A. Can't really make out the U.           5        MR. CHEFFO: -- or something
    6        Q. Okay. What else can you                6   like that?
    7   read --                                        7        Maybe we should just do that on
    8        A. It could be mu. I mean, that           8   the record. That's usually what
    9   would be correct if it was mu. We could        9   happens in a deposition.
   10   assume it was mu.                             10        MR. HANLY: That's fine, but
   11        Q. All right.                            11   this time should not be -- come out of
   12        A. The "to" is clear. Is that a          12   my examination.
   13   t-o, to?                                      13        SPECIAL MASTER COHEN: Correct.
   14        Q. Yes.                                  14        MR. CHEFFO: Well, that's with
   15        A. And the "abuse" is clear.             15   every single deposition, I think, in
   16        Q. Okay. How about the word              16   this litigation. People say who's on
   17   "liability" after "abuse"?                    17   the record.
   18        A. I'd be guessing, but I could          18        But I -- Special Master Cohen,
   19   see how that could work, yeah.                19   you can decide.
   20        Q. All right. Thank you for              20        SPECIAL MASTER COHEN: All
   21   assisting, Doctor.                            21   right. Let's -- first of all, is this
   22             MS. MONAGHAN: I just want to        22   a good time to break? I mean, it
   23        note one thing. As Mr. Hanly was         23   might be a good time to break.
   24        starting this line of questioning,       24        MR. HANLY: Sure.
   25        there was a beep on the phone, which     25        MS. MONAGHAN: Yes, I think it
                                           Page 119                                      Page 121
    1      seemed to signal somebody either            1   is a good time to break.
    2      joining or dropping off.                    2        SPECIAL MASTER COHEN: So let's
    3            Do we know if that happened           3   break the deposition but continue with
    4      and, if so, who it was?                     4   this question --
    5            SPECIAL MASTER COHEN: That's          5        MS. MONAGHAN: Okay.
    6      happened a few times during the course      6        SPECIAL MASTER COHEN: -- which
    7      of the deposition, and I don't know         7   is, who is on the phone.
    8      what it means.                              8        And let me begin by asking,
    9            MS. MONAGHAN: Do we have a            9   given that we're two hours in, what
   10      record of who is on the phone?             10   your concern is.
   11            We do not.                           11        MS. MONAGHAN: Well, just
   12            Who arranged for the conference      12   hearing beeps that people are coming
   13      number?                                    13   in and out, I think it should be a
   14            I'm sorry, does anyone on the        14   more controlled environment than that
   15      plaintiff side know who's on the phone     15   so we know who is participating in the
   16      or --                                      16   deposition telephonically.
   17            MR. HANLY: I know that Pete          17        SPECIAL MASTER COHEN: If there
   18      Weinberger, who's liaison counsel, was     18   had been no beeps, we would still not
   19      supposed to be on, but I don't know        19   know who was participating.
   20      beyond that.                               20        MS. MONAGHAN: I thought -- I
   21           MS. MONAGHAN: If we don't             21   misunderstood at the beginning of the
   22      know, then I think we should               22   deposition. The court reporter said
   23      disconnect the line.                       23   that the appearances had all been
   24            MR. WEINBERGER: Yes, I am on.        24   noted for the record, and I took that
   25            MR. CHEFFO: We typically do a        25   to mean that a survey had been done of

   Golkow Litigation Services                                        Page 31 (118 - 121)
Case:Highly
      1:17-md-02804-DAP Doc #:
             Confidential   - 1984-6 Filed:
                               Subject   to 07/24/19
                                             Further32Confidentiality
                                                       of 73. PageID #: 250851
                                                                           Review
                                       Page 122                                       Page 124
    1    who was on the telephone and did not      1   everyone who's on the phone, would you
    2    understand that it hadn't.                2   please identify yourself and which
    3          SPECIAL MASTER COHEN: Does --       3   party you're representing?
    4          MS. MONAGHAN: So I apologize        4        Is that sufficient?
    5    for not catching on sooner, but it        5        MS. MONAGHAN: That's fine.
    6    wasn't until the beeps that I realized    6        MR. WEINBERGER: This is Pete
    7    that.                                     7   Weinberger on behalf of the plaintiff.
    8          SPECIAL MASTER COHEN: Does          8        MR. YINGLING: This is Patrick
    9    anybody know who created this telecon     9   Yingling with Reed Smith for
   10    call-in number?                          10   AmerisourceBergen.
   11          MS. FITZPATRICK: Special           11        MR. MALLOY: This is Greg
   12    Master, I believe this telephone         12   Malloy on behalf of Mallinckrodt.
   13    conference number was created by         13        MR. CARTER: Ed Carter on
   14    Golkow Technologies and is available     14   behalf of Walmart.
   15    only to individuals who have signed      15        MR. DAVIS: Josh Davis of
   16    the protective order in this case and    16   Arnold & Porter on behalf of Endo and
   17    should have access to the number.        17   Par.
   18    It's not anything that's circulated      18        MR. WHITESELL: This is Jeff
   19    beyond anyone who specifically           19   Whitesell from Tucker Ellis on behalf
   20    requested from Golkow to receive the     20   of Johnson & Johnson and Janssen.
   21    number.                                  21        MR. FULLER: Mike Fuller on
   22          SPECIAL MASTER COHEN: All          22   behalf of the PEC.
   23    right. Do you want to --                 23        MS. CLINTON: This is Laura
   24          VIDEOGRAPHER: We're still on       24   Clinton from the Washington Attorney
   25    the record, so --                        25   General's Office on behalf of the
                                       Page 123                                       Page 125
    1         SPECIAL MASTER COHEN: Yes,           1   State of Washington.
    2    that's fine.                              2        MR. WEINBERGER: Pete
    3         VIDEOGRAPHER: Do you guys want       3   Weinberger, liaison counsel for the
    4    to go off the record?                     4   PEC.
    5         SPECIAL MASTER COHEN: No, I'd        5        MR. MacWILLIAMS: Michael
    6    like someone to do a rollcall.            6   MacWilliams, Venable, on behalf of
    7         Is that your job?                    7   Abbott Labs.
    8         COURT REPORTER: So we --             8        MR. CHEFFO: Anyone else?
    9    people are to e-mail in their             9        MS. MONAGHAN: Okay.
   10    appearances, how they are going to       10        MR. STEWART: As long as we're
   11    appear, whether in person or on the      11   addressing administrative matters, I
   12    phone, the day before the deposition.    12   just want to remind everybody, Mike
   13    I have a list of them, but I do not      13   Stewart, representing the Tennessee
   14    know if that is who is actually on the   14   plaintiffs in state-related cases.
   15    phone; just who has e-mailed and said    15        We have a notice down for this
   16    they are going to participate and in     16   witness for today for three hours.
   17    which way they are.                      17   I'm certainly open to other
   18         SPECIAL MASTER COHEN: All           18   arrangements, but right now we will be
   19    right. So do you remain concerned        19   beginning our deposition immediately
   20    enough that you want to do a rollcall?   20   after the MDL today.
   21         MS. MONAGHAN: I do want to do       21        MR. CHEFFO: Yeah, we've
   22    a rollcall, please.                      22   objected to that, I think, as you
   23         SPECIAL MASTER COHEN: Someone       23   know, and I don't believe that that
   24    else can do that.                        24   was going to happen today, but we can
   25         MS. FITZPATRICK: Hi. For            25   talk off the record and try to resolve
   Golkow Litigation Services                                     Page 32 (122 - 125)
Case:Highly
      1:17-md-02804-DAP Doc #:
             Confidential   - 1984-6 Filed:
                               Subject   to 07/24/19
                                             Further33Confidentiality
                                                       of 73. PageID #: 250852
                                                                           Review
                                       Page 126                                            Page 128
    1    that.                                     1        also from Debevoise & Plimpton, also
    2         MR. STEWART: Certainly.              2        for Dr. Kathe Sackler.
    3         SPECIAL MASTER COHEN:                3             SPECIAL MASTER COHEN: And
    4    Everybody done? We can take a lunch       4        Special Master David Cohen.
    5    break?                                    5             MS. NIEDZIELSKI-EICHNER: Nora
    6         MS. MONAGHAN: I think so.            6        Niedzielski-Eichner, Debevoise &
    7         VIDEOGRAPHER: Okay. The time         7        Plimpton, for Kathe Sackler.
    8    is 1:20 p.m. Going off the record.        8             MR. COHEN: Joshua Cohen from
    9     (Off the record at 1:20 p.m.)            9        Debevoise & Plimpton, Kathe Sackler.
   10         VIDEOGRAPHER: We are back on        10   QUESTIONS BY MR. HANLY:
   11    the record. The time is 2:03 p.m.        11        Q. Dr. Sackler, you are aware, are
   12         And will all appearances -- all     12   you not, that in connection with this
   13    present, please introduce themselves     13   litigation your attorneys gathered documents
   14    for the record, please.                  14   from what lawyers call a custodial file and
   15         MR. HANLY: Paul Hanly, Simmons      15   made those documents available to us?
   16    Hanly Conroy, for plaintiffs.            16        A. Yes.
   17         MS. CONROY: Jayne Conroy,           17        Q. You are aware of that?
   18    Simmons Hanly Conroy, for plaintiffs.    18        A. Yes.
   19         MS. FITZPATRICK: Laura              19        Q. Did you assist your attorneys
   20    Fitzpatrick, Simmons Hanly Conroy, for   20   in the gathering together of documents from
   21    plaintiffs.                              21   your so-called custodial file?
   22         MR. SMOKLER: Sanford Smokler,       22             MS. MONAGHAN: I'm just going
   23    Simmons Hanly Conroy, for plaintiffs.    23        to say, you can -- I don't think that
   24         MS. SINGER: Linda Singer,           24        question treads on attorney-client
   25    Motley Rice, for the plaintiffs.         25        privilege, but we're getting close to
                                       Page 127                                            Page 129
    1         MS. CONROY: Mildred Conroy,          1       an area that does. So if any question
    2    the Lanier Law Firm, for the              2       seems to you to call for you to
    3    plaintiffs.                               3       disclose discussions that you had with
    4         MR. STEWART: Mike Stewart,           4       your attorney, let me know, and I'll
    5    Branstetter, Stranch & Jennings, for      5       tell you whether or not you can answer
    6    the Tennessee plaintiffs.                 6       the question.
    7         MS. JINDAL: Jyoti Jindal,            7             Okay?
    8    Williams & Connolly, for Cardinal         8             THE WITNESS: Okay.
    9    Health.                                   9             I'm sorry, can you repeat the
   10         MR. BARNES: Robert Barnes,          10       question? I lost track of it.
   11    Marcus & Shapira, defendant HBC          11   QUESTIONS BY MR. HANLY:
   12    Service Company.                         12       Q. Sure.
   13         MR. STOFFELMAYR: Kaspar             13             Did you assist your attorneys
   14    Stoffelmayr, Bartlit Beck, for           14   in the gathering together of documents from
   15    Walgreens.                               15   your so-called custodial file?
   16         MR. WIDAS: Alexandra Widas,         16       A. I was -- I was with several of
   17    Covington & Burling, for McKesson.       17   my attorneys -- or people from my attorneys'
   18         MR. WILLIFORD: Harold               18   office who were gathering my custodial files
   19    Williford, Debevoise & Plimpton, for     19   in -- at the same time that they were at the
   20    Kathe Sackler.                           20   office in Stamford, yeah.
   21         MR. CHEFFO: Mark Cheffo for         21       Q. Do you understand that your
   22    Purdue.                                  22   attorneys provided to us thousands of pages
   23         MS. WHITE: Mary Jo White,           23   of documents that supposedly come from your
   24    Debevoise & Plimpton, for Dr. Sackler.   24   custodial file?
   25         MS. MONAGHAN: Maura Monaghan,       25       A. Okay.

   Golkow Litigation Services                                         Page 33 (126 - 129)
Case:Highly
      1:17-md-02804-DAP Doc #:
             Confidential   - 1984-6 Filed:
                               Subject   to 07/24/19
                                             Further34Confidentiality
                                                       of 73. PageID #: 250853
                                                                           Review
                                             Page 130                                             Page 132
    1       Q. You accept that?                          1   right?
    2       A. If that's -- yes. Sure.                   2        A. I --
    3       Q. Okay. Is there any document               3        Q. You used those words?
    4   that you're aware of that's been provided to     4        A. Yeah, I spoke -- iatrogenic --
    5   the plaintiffs that contains within it any       5   I didn't say addiction, but it's one possible
    6   expression by you of remorse, concern,           6   source of -- of substance misuse or
    7   empathy or sympathy for any of the victims of    7   consequences from -- you know, I just -- to
    8   the opioid crisis?                               8   be inclusive I was -- yes, it is a possible
    9             MR. CHEFFO: Objection. Form.           9   source of addiction also.
   10       No foundation. Harassing.                   10        Q. And iatrogenic means arising
   11             MS. MONAGHAN: Objection on all        11   out of a doctor's care?
   12       those grounds.                              12        A. Yeah.
   13             THE WITNESS: That's not where         13        Q. Right?
   14       I would choose to express my empathy,       14        A. Uh-huh.
   15       sympathy, and deep compassion for the       15        Q. And so do you accept that
   16       people who have suffered from opioid        16   iatrogenic addiction to your company's
   17       abuse or misuse or addiction or...          17   medication, OxyContin, has occurred?
   18             It's -- I mentioned it earlier        18        A. I think that OxyContin, like
   19       today. It's a horrific situation,           19   all Class II narcotics, has a high risk of
   20       what's going on in our country with         20   abuse, has a high risk of diversion, I guess,
   21       drug abuse and misuse. And whether          21   and has a high risk of addiction, I think.
   22       it's accidental or whether it's             22   That's a fact. It's in a big black box on
   23       recreational or whether it's                23   the label. It's something that I think we've
   24       iatrogenic or what it is, you know,         24   all become more and more and more focused on
   25       it's all of the above and it's              25   because of the problems of what's happened
                                             Page 131                                             Page 133
    1       terrible. It's terrible and it's             1   to -- in the world.
    2       shocking and it's painful.                   2             And also, I think maybe we
    3   QUESTIONS BY MR. HANLY:                          3   understand addiction a little bit better
    4       Q. And so the answer to my                   4   today than we did 25 years ago, but still not
    5   question is you're not familiar with any such    5   great. We still need a lot of research and a
    6   document in the documents turned over to us?     6   lot more knowledge about -- about, you
    7            MS. MONAGHAN: Objection.                7   know -- well, I'm saying too much. I'm
    8       Form.                                        8   supposed to stick to your question.
    9            MR. CHEFFO: Objection. Form.            9        Q. Oxycodone was invented in
   10            THE WITNESS: I really don't            10   Germany in 1913; isn't that true?
   11       know -- I can't say because there are       11        A. I don't know. I'm sorry.
   12       thousands and thousands of documents.       12        Q. Oxycodone was around in the
   13       I don't know. I haven't gone back and       13   medical world for decades before the
   14       read them all. I can't attest to            14   introduction of OxyContin; is that true?
   15       what's in them in that regard.              15        A. I'm aware that in this country
   16            It's possible there's something        16   from -- I mean, I don't -- I've never
   17       in there to that effect. It's               17   searched -- I really don't know what the
   18       possible it's not.                          18   first date oxycodone -- you know, I suppose
   19            It doesn't strike me as the            19   you could look in the pharmacopeia and see
   20       place where I would express those           20   when it was listed as an active molecule in
   21       feelings in a very profound, deep-felt      21   the pharmacopeia.
   22       reaction to what's happening.               22             I know it wasn't in Europe for
   23   QUESTIONS BY MR. HANLY:                         23   many years. It was here in the United States
   24       Q. You referenced in your answer            24   before it was listed over there as a -- as an
   25   just a moment ago iatrogenic addiction,         25   active ingredient for medicines in humans.
   Golkow Litigation Services                                               Page 34 (130 - 133)
Case:Highly
      1:17-md-02804-DAP Doc #:
             Confidential   - 1984-6 Filed:
                               Subject   to 07/24/19
                                             Further35Confidentiality
                                                       of 73. PageID #: 250854
                                                                           Review
                                            Page 134                                             Page 136
    1        Q. One of the earliest brand names         1        and a regulatory classification, not a
    2   for oxycodone containing analgesia in the       2        pharmaceutical classification.
    3   United States was Percodan, true?               3             But, you know, the label says
    4        A. Uh-huh.                                 4        it very clearly. The OxyContin label
    5        Q. Yes?                                    5        is absolutely explicit.
    6        A. Well, as far as I know, yes.            6   QUESTIONS BY MR. HANLY:
    7        Q. All right.                              7        Q. Well, speaking of the label,
    8        A. I'm not an expert on this, so           8   let's have a look at another version. And if
    9   it's hard for me to --                          9   you would hold on to Exhibit 13, perhaps your
   10        Q. And Percodan has been known for        10   counsel could put that back in front of you.
   11   decades to have a high risk of abuse           11        A. Sorry.
   12   liability, true?                               12        Q. And if you would first just
   13             MR. CHEFFO: Objection.               13   turn back to the page we were looking at,
   14             THE WITNESS: The risk                14   which is 3354 with that handwriting on the
   15        liability of a narcotic doesn't change    15   right.
   16        with time. It is what it is. It's a       16             Are you there, Doctor?
   17        molecule that is -- has a high risk of    17        A. 3354.
   18        addiction. That's what it's always        18        Q. Yes.
   19        been. That's what it probably always      19        A. Yep.
   20        will be.                                  20             (Purdue-Sackler Exhibit 14
   21   QUESTIONS BY MR. HANLY:                        21        marked for identification.)
   22        Q. Irrespective of whether that           22   QUESTIONS BY MR. HANLY:
   23   molecule or the active pharmaceutical          23        Q. Okay. And now I'm going to
   24   ingredient is combined, for example, with      24   place before you Exhibit Number 14, and we're
   25   acetaminophen, true, the risk remains the      25   going to look at a similar section.
                                            Page 135                                             Page 137
    1   same?                                           1            By the way, you did testify
    2           MS. MONAGHAN: Objection.                2   before the lunch break that you reviewed the
    3           THE WITNESS: The risk remains           3   OxyContin package insert at some point before
    4      the same?                                    4   the drug was approved, right?
    5           You know, you're asking me to           5            MS. MONAGHAN: Objection.
    6      answer definitively questions that           6            MR. CHEFFO: Objection.
    7      I'm -- I don't feel knowledgeable            7            THE WITNESS: No, I didn't.
    8      enough -- I'm not an expert in               8            What I said was I was -- in
    9      pharmacology and I'm not an expert in        9       that memo that you showed me, that was
   10      products or in addiction, and so I          10       a request to receive a copy of it
   11      have to be a little careful about how       11       because I hadn't received a copy of
   12      I answer you.                               12       it.
   13           I don't want to -- but as I            13   QUESTIONS BY MR. HANLY:
   14      think everyone -- certainly every           14       Q. All right.
   15      doctor knows, and anyone who has read       15       A. So is that the one you're
   16      a package label of any narcotic knows,      16   talking about? Yeah.
   17      that Class II -- Class II narcotic --       17       Q. Yes.
   18      Class II pharmaceutical drugs are           18       A. Okay.
   19      Class II because they have a                19       Q. Let me ask you this question:
   20      significant risk of abuse, misuse,          20   Did you ever review the OxyContin package
   21      addiction, overdose and potentially         21   insert, whether in draft form or final form?
   22      death. And that's why they're               22       A. I actually can't recall, but I
   23      called -- why they're classified as         23   would like to think I did.
   24      Class II.                                   24       Q. All right. So with regard to
   25           But -- and I think that's a DEA        25   Exhibit 14 that's in front of you, could you

   Golkow Litigation Services                                              Page 35 (134 - 137)
Case:Highly
      1:17-md-02804-DAP Doc #:
             Confidential   - 1984-6 Filed:
                               Subject   to 07/24/19
                                             Further36Confidentiality
                                                       of 73. PageID #: 250855
                                                                           Review
                                              Page 138                                             Page 140
    1   turn within that exhibit to page 7041?            1   the way down the page, do you have there in
    2       A. Okay.                                      2   front of you in Exhibit 14 a section Drug
    3       Q. Let me ask you first, actually.            3   Abuse and Drug Dependence Addiction with the
    4   This appears to be a version of the package       4   "drug" having a cross-out through it?
    5   insert.                                           5       A. The same as on this one.
    6           Do you know whether you've ever           6       Q. Yes.
    7   seen this document before?                        7       A. Yeah.
    8       A. I'd have to look at it closely             8       Q. Can you confirm, however, that
    9   to know the answer to that. I just turned         9   in Exhibit 14, which is the one under your
   10   from the front to the end.                       10   right hand --
   11           Do you want me to look at it             11       A. Yeah.
   12   carefully or...                                  12       Q. -- that there's an additional
   13       Q. Why don't you just flip through           13   sentence in the first paragraph that does not
   14   the pages and see if looking at any of those     14   appear in the text of Exhibit 13?
   15   pages refreshes your recollection as to          15            Do you see that? Do you see
   16   whether indeed you did or did not see this       16   that sentence that's underlined in 14?
   17   document before.                                 17            MS. MONAGHAN: I'm going to
   18           MR. CHEFFO: This also has                18       object that she testified that she
   19       shading, Paul. Is that not in the            19       couldn't read Exhibit 13 when we went
   20       original?                                    20       over this section before, and so
   21           MS. FITZPATRICK: Right.                  21       there's no foundation for these
   22           MS. CONROY: It's not in the              22       questions.
   23       original.                                    23            MR. HANLY: Well, she testified
   24   QUESTIONS BY MR. HANLY:                          24       she couldn't read the handwriting in
   25       Q. Any recollection of seeing that           25       Exhibit 13, not the text. I'm asking
                                              Page 139                                             Page 141
    1   before?                                           1       her about the text.
    2        A. I don't think I have, but I               2   QUESTIONS BY MR. HANLY:
    3   really can't fully recall.                        3       Q. Can you confirm that there's an
    4        Q. All right.                                4   additional sentence in the document under
    5        A. It's such a long time ago. But            5   your right hand that does not appear in the
    6   I don't believe so. I don't -- one of the         6   text of the document under your left hand?
    7   things -- one of the reasons I don't -- I         7            And that sentence begins,
    8   mean, this -- this looks like something that      8   "Delayed mu-opioid activity."
    9   someone marked up.                                9       A. Can you tell me again which
   10        Q. Well, if you take a look at the          10   one?
   11   first page, the second paragraph states,         11       Q. Yes.
   12   "Attached please find the revised draft          12            Okay. Do you see under -- in
   13   package insert."                                 13   14, which is under your right hand --
   14        A. Yeah.                                    14       A. Right. Uh-huh.
   15        Q. Signed by --                             15       Q. -- do you see in that first
   16        A. I don't think I ever saw this            16   paragraph under Drug Abuse there's an
   17   or read this, but I don't recognize it.          17   underlined sentence that begins -- that reads
   18        Q. All right. Could you turn --             18   "delayed mu-opioid activity as provided by
   19   could you just hold -- no, could you hold        19   OxyContin tablets is believed to reduce the
   20   that there --                                    20   abuse liability of a drug"?
   21        A. Okay.                                    21            Do you see that sentence under
   22        Q. -- and then could you turn to            22   your right hand?
   23   7041 on Exhibit 14?                              23       A. Yes.
   24        A. Okay.                                    24       Q. Okay. And can you confirm that
   25        Q. And down -- three-quarters of            25   sentence is not in the text under your left
   Golkow Litigation Services                                                Page 36 (138 - 141)
Case:Highly
      1:17-md-02804-DAP Doc #:
             Confidential   - 1984-6 Filed:
                               Subject   to 07/24/19
                                             Further37Confidentiality
                                                       of 73. PageID #: 250856
                                                                           Review
                                             Page 142                                             Page 144
    1   hand?                                            1   recall.
    2             MS. MONAGHAN: Object to the            2       Q. Okay. Is the marketing plans
    3         form.                                      3   for OxyContin something you would have been
    4   QUESTIONS BY MR. HANLY:                          4   interested in at the time?
    5         Q. Exhibit 13?                             5            MS. MONAGHAN: Objection.
    6         A. Yes, I see what you're pointing         6   QUESTIONS BY MR. HANLY:
    7   to.                                              7       Q. In your role as a member of the
    8         Q. Okay. And the sentence in               8   board?
    9   Exhibit 14 -- let me ask you this. Well,         9            MS. MONAGHAN: Objection.
   10   I'll read it first. "Delayed mu-opioid          10            THE WITNESS: It depends what
   11   activity as provided by OxyContin tablets is    11       you mean by marketing plans.
   12   believed to reduce the abuse liability of a     12   QUESTIONS BY MR. HANLY:
   13   drug."                                          13       Q. Well, what do you mean by
   14             Do you see that language?             14   marketing plan?
   15         A. I do.                                  15       A. I was --
   16         Q. Okay. Are you aware of any             16            MS. MONAGHAN: Objection.
   17   studies that Purdue conducted concerning the    17            THE WITNESS: -- referring to
   18   abuse liability of a controlled-release         18       the language in the paper you showed
   19   oxycodone product?                              19       me.
   20             MS. MONAGHAN: Objection.              20            Oh, no, I wasn't referring to
   21   QUESTIONS BY MR. HANLY:                         21       the language in the paper you showed
   22         Q. Did Purdue conduct any such            22       me. I made a mistake. I'm sorry.
   23   studies?                                        23   QUESTIONS BY MR. HANLY:
   24             MR. CHEFFO: Objection.                24       Q. That's all right.
   25             THE WITNESS: Or did anyone            25            All right. Let's do it --
                                             Page 143                                             Page 145
    1       else conduct any studies?                    1   let's do it this way.
    2   QUESTIONS BY MR. HANLY:                          2        A. I think I got confused by the
    3       Q. Yeah.                                     3   two questions.
    4            Are you aware of any studies            4        Q. I can be very confusing. I'm
    5   whatsoever in which the abuse liability of a     5   sorry, Doctor.
    6   controlled-release or delayed mu-opioid          6        A. No, it's not -- I wasn't
    7   activity drug was studied?                       7   suggesting that.
    8            MS. MONAGHAN: Objection.                8             (Purdue-Sackler Exhibit 15
    9            THE WITNESS: I really don't             9        marked for identification.)
   10       know.                                       10   QUESTIONS BY MR. HANLY:
   11   QUESTIONS BY MR. HANLY:                         11        Q. Exhibit 15.
   12       Q. Okay. Thank you. I'm finished            12        A. It's very gracious for you to
   13   with that document.                             13   say that.
   14       A. Okay.                                    14        Q. I think that's actually a
   15       Q. Did you review, prior to the             15   double-sided, so I think the second page --
   16   approval on December the 12th, 1995, of         16   would you just confirm for me, Doctor,
   17   OxyContin by the FDA, any of the proposed       17   there's something on the reverse so I make
   18   marketing plans that Purdue had created for     18   sure that you have --
   19   OxyContin?                                      19        A. Yes.
   20            So prior to the approval, did          20        Q. Yes. Okay.
   21   you review any marketing plans?                 21             So this appears to be --
   22       A. Not that I can recall. But if            22   Exhibit 15 appears to be a memo dated
   23   there were plans presented to the board at      23   August 28, 1995 --
   24   that time, then I might have seen them in the   24        A. Uh-huh.
   25   presentation to the board, but I can't          25        Q. -- from you to Michael
   Golkow Litigation Services                                               Page 37 (142 - 145)
Case:Highly
      1:17-md-02804-DAP Doc #:
             Confidential   - 1984-6 Filed:
                               Subject   to 07/24/19
                                             Further38Confidentiality
                                                       of 73. PageID #: 250857
                                                                           Review
                                             Page 146                                             Page 148
    1   Friedman, who -- well, was he the CEO in         1   consistent with the FDA-approved label.
    2   1995, if you recall?                             2       Q. Okay. You are aware, are you
    3        A. You know, dates are not my               3   not, that the label -- or the package insert
    4   thing --                                         4   for OxyContin was revised in July of 2001?
    5        Q. All right.                               5            MS. MONAGHAN: Object to the
    6        A. -- but he -- he was the head             6       form.
    7   of -- he was the head of marketing and sales     7            THE WITNESS: I'm not aware of
    8   before he became the CEO.                        8       a date of a revision, but I'm aware
    9        Q. Right.                                   9       that the label has been revised a
   10        A. So he might have been in one            10       number of times over the life of the
   11   position or the other. I don't know the         11       product by -- you know, with the FDA's
   12   exact date of the transition.                   12       full involvement.
   13        Q. Okay. And in this memorandum            13            And I think, you know, it's a
   14   referencing just -- referencing the last        14       good thing that labels can be revised
   15   paragraph, though you're free to look at any    15       and that they can change with the
   16   of it you wish, you write to Mr. Friedman,      16       science and the knowledge as things
   17   "As we now are approaching close to launch,     17       progress, so forth.
   18   would you please provide your proposed          18            So that's --
   19   marketing plan suggesting pricing position      19   QUESTIONS BY MR. HANLY:
   20   and most current P&L, profit and loss, pro      20       Q. And the -- well, without regard
   21   forma for the years 1-5 post launch."           21   specifically to the date --
   22            Do you see that?                       22       A. Yeah.
   23        A. Uh-huh. Yep.                            23       Q. -- you are aware, because I
   24        Q. So you were asking to see these         24   believe you referenced it earlier today, that
   25   documents that related, among other things,     25   at some point there was a so-called black box
                                             Page 147                                             Page 149
    1   to marketing and pricing, correct?               1   warning affixed or inserted into the label or
    2       A. Yes.                                      2   package insert for OxyContin, true?
    3       Q. Okay.                                     3        A. Yes, and there have been some
    4       A. Of a new product, yeah, for               4   revisions on that as well over the years.
    5   sure.                                            5        Q. All right. But the black box
    6       Q. And the marketing --                      6   warning was in the label prior to the date on
    7       A. That would be presented to the            7   which Purdue Pharma pleaded guilty to
    8   board.                                           8   criminal misbranding; isn't that true?
    9       Q. Of which you were a member?               9             MS. MONAGHAN: Object to the
   10       A. Yeah.                                    10        form.
   11       Q. All right. And the                       11             THE WITNESS: I don't remember
   12   marketing -- any marketing plan for a           12        when the black box label was brought
   13   prescription medication has got to be           13        into the label -- I mean, the black
   14   consistent with the package insert; isn't       14        box was brought into the label.
   15   that true?                                      15             Do you have the date? I don't
   16       A. Absolutely. As far as I know.            16        remember the date --
   17   I mean, now that you raised the question, the   17   QUESTIONS BY MR. HANLY:
   18   question just ran through my mind. I think      18        Q. If I suggested to you that it
   19   that any communications that the company,       19   was July 18, 2001, would that help you at
   20   through their sales representatives or their    20   all?
   21   officers or anyone who works in the company,    21             MS. MONAGHAN: Objection.
   22   any communications that are made in any --      22             THE WITNESS: Not really.
   23   whether it's marketing or detailing or, you     23   QUESTIONS BY MR. HANLY:
   24   know, other kinds of presentations about --     24        Q. All right.
   25   about a product, I think it always has to be    25


   Golkow Litigation Services                                               Page 38 (146 - 149)
Case:Highly
      1:17-md-02804-DAP Doc #:
             Confidential   - 1984-6 Filed:
                               Subject   to 07/24/19
                                             Further39Confidentiality
                                                       of 73. PageID #: 250858
                                                                           Review
                                            Page 150                                              Page 152
    1        A. 2001.                                    1            (Purdue-Sackler Exhibit 16
    2        Q. Do you -- do you --                      2       marked for identification.)
    3        A. I don't know.                            3   QUESTIONS BY MR. HANLY:
    4        Q. Can you place the --                     4       Q. All right. So let me show you
    5        A. I mean, there are other people           5   Exhibit 16, please.
    6   who know these facts factually and who can       6       A. Yep.
    7   confirm these facts for you. I'm sorry, I        7       Q. And Exhibit 16 is another
    8   don't -- I can't recall when the label           8   memorandum, also to Mr. Friedman from you,
    9   changed. It's had a black box for a very,        9   regarding the OxyContin marketing plan, and
   10   very long time, but I don't know when that      10   this is approximately a month later.
   11   first occurred.                                 11            Do you see that?
   12        Q. So without regard to the                12       A. Uh-huh.
   13   specific date, July or August or 2001 or 1999   13       Q. September 26?
   14   or whatever, can you confirm -- and if you      14       A. I guess I didn't get it.
   15   can't, you just need to say so -- that the      15       Q. Apparently not, because you
   16   black box warning was in the label prior to     16   write, "Did I miss the OxyContin marketing
   17   the date on which Purdue Pharma pleaded         17   plan? Remember, you told me it was about to
   18   guilty to criminal misbranding?                 18   be issued. May I please have a copy, if
   19            MS. MONAGHAN: Objection.               19   possible, before we sit down with
   20            THE WITNESS: I don't know the          20   Dr. Mortimer tomorrow?"
   21        answer to that. I'm sorry.                 21       A. Uh-huh.
   22   QUESTIONS BY MR. HANLY:                         22       Q. Do you see that?
   23        Q. Okay. Thank you.                        23       A. Yes.
   24        A. Okay.                                   24       Q. So this --
   25        Q. So Exhibit 15, Doctor, which is         25       A. Sure.
                                            Page 151                                              Page 153
    1   on top of the pile. Exhibit 15.                  1       Q. -- indicates, did it not --
    2        A. Oh, this one?                            2   does it not, that you were, as of September
    3        Q. Yes.                                     3   1995, desirous of receiving a copy of the
    4            Can you confirm that you wrote          4   marketing plan, which by this date
    5   that memorandum, or it appears you wrote that    5   Mr. Friedman had not favored you with a copy?
    6   memorandum, in August of 1995?                   6       A. So this is an example of what I
    7            MS. MONAGHAN: Objection.                7   was referring to before of my having to chase
    8            THE WITNESS: I didn't read it           8   for things because I didn't receive them.
    9        before.                                     9   And even after I asked, sometimes I didn't
   10            Can I read it now?                     10   receive them.
   11   QUESTIONS BY MR. HANLY:                         11       Q. Right.
   12        Q. Please.                                 12            You had to chase things that
   13        A. Okay.                                   13   you were interested in in your role as a
   14        Q. Okay. And that was in --                14   board member of the company?
   15   dated --                                        15            MS. MONAGHAN: Objection.
   16        A. I don't remember the memo, but          16            THE WITNESS: I was interested
   17   I'll accept that I may have written it for      17       in the normal range of matters that a
   18   sure.                                           18       director should be interested in.
   19        Q. And it bears a date of August           19            So that's a very -- that covers
   20   the 28th?                                       20       a lot of material. I mean, it covers
   21        A. Yes.                                    21       a wide range. It's not specific
   22        Q. 1995?                                   22       individual interests because I am --
   23        A. Yeah.                                   23       have a focus on something. It's that
   24        Q. Yes?                                    24       I felt a responsibility as a director
   25        A. Yes.                                    25       to inform myself, to be informed about

   Golkow Litigation Services                                               Page 39 (150 - 153)
Case:Highly
      1:17-md-02804-DAP Doc #:
             Confidential   - 1984-6 Filed:
                               Subject   to 07/24/19
                                             Further40Confidentiality
                                                       of 73. PageID #: 250859
                                                                           Review
                                           Page 154                                              Page 156
    1       what -- important events in the             1   September 20 --
    2       company. And the launch of a new            2       A. No. But you look at the first
    3       product is a very important event for       3   words, "following discussion with
    4       any pharmaceutical company.                 4   Dr. Mortimer." This is Dr. Mortimer's
    5   QUESTIONS BY MR. HANLY:                         5   suggestion of agenda items that I'm conveying
    6       Q. And important --                         6   to Stuart on his behalf. It says so.
    7       A. So --                                    7            "Following discussion with
    8       Q. -- to the owners of the                  8   Dr. Mortimer, I am writing to ask that the
    9   pharmaceutical company, right?                  9   following items be added to the agenda for
   10           MS. MONAGHAN: Objection.               10   the next board meeting."
   11           THE WITNESS: Important to              11       Q. Well, it doesn't say that it's
   12       everyone.                                  12   only Dr. Mortimer, does it? It doesn't say
   13   QUESTIONS BY MR. HANLY:                        13   that?
   14       Q. Including the owners?                   14       A. Sorry?
   15           MS. MONAGHAN: Objection.               15            MS. MONAGHAN: Object to the
   16           THE WITNESS: Important to              16       form. The document speaks for itself.
   17       everyone in their appropriate roles.       17            THE WITNESS: But that was my
   18   QUESTIONS BY MR. HANLY:                        18       role. I didn't make this up.
   19       Q. Did you, in the role that you           19   QUESTIONS BY MR. HANLY:
   20   played at Purdue, provide agenda items for     20       Q. You provided to Mr. Baker -- by
   21   board of directors meetings?                   21   the way, what was Mr. Baker's role with
   22       A. No.                                     22   respect to a board of directors meeting?
   23           MS. MONAGHAN: Objection. Form          23       A. He was the secretariat of the
   24       and foundation.                            24   board.
   25           THE WITNESS: Not typically,            25       Q. All right.
                                           Page 155                                              Page 157
    1       no. You may find an example that I          1       A. And the liaison between the
    2       did. I don't know. You have                 2   directors and management.
    3       information I don't have. But, no, I        3       Q. Okay. And in this document you
    4       don't remember that being my role.          4   set forth a number of items, 11 in all, that
    5            That was Stuart Baker's role           5   you were informing Mr. Baker would be on the
    6       and management's role. Stuart was           6   agenda for this meeting; is that true?
    7       liaison with management, so that would      7       A. No.
    8       happen, you know, from management to        8            MS. MONAGHAN: Objection to the
    9       Stuart to board agenda.                     9       form.
   10            (Purdue-Sackler Exhibit 17            10            THE WITNESS: I was informing
   11       marked for identification.)                11       Mr. Baker of the items that my father
   12   QUESTIONS BY MR. HANLY:                        12       wished to have on the agenda. That's
   13       Q. Well, let me show you a memo            13       what this says, as far as I can
   14   dated August 28 --                             14       recall.
   15       A. It doesn't mean I couldn't              15   QUESTIONS BY MR. HANLY:
   16   suggest something.                             16       Q. And were any -- were any of
   17       Q. -- August 28, 1995, Exhibit             17   these agenda items yours, your ideas?
   18   Number 17, which is a memorandum from you to   18            MS. MONAGHAN: Objection.
   19   the very same Stuart Baker.                    19            THE WITNESS: Should I read it?
   20            Do you see that?                      20       Because I can't answer that. I
   21       A. Uh-huh.                                 21       haven't read it yet.
   22       Q. Yes? Is that a yes, ma'am?              22   QUESTIONS BY MR. HANLY:
   23       A. Yes. Sorry, yes.                        23       Q. Right. So why don't you --
   24       Q. And this -- the re: line of             24       A. Totally.
   25   this is board of directors meeting,            25       Q. You can read what --

   Golkow Litigation Services                                              Page 40 (154 - 157)
Case:Highly
      1:17-md-02804-DAP Doc #:
             Confidential   - 1984-6 Filed:
                               Subject   to 07/24/19
                                             Further41Confidentiality
                                                       of 73. PageID #: 250860
                                                                           Review
                                            Page 158                                             Page 160
    1       A. I mean, I skimmed it, but I'll            1   QUESTIONS BY MR. HANLY:
    2   read it.                                         2       Q. I mean, you chose the word
    3       Q. You can read whatever you want,           3   "proposal"?
    4   but I draw your attention to Item Number 4.      4       A. There's nothing wrong with the
    5       A. Item 4?                                   5   word "proposal."
    6       Q. Yes.                                      6       Q. That wasn't my question.
    7       A. Okay.                                     7            You chose the word "proposal,"
    8            Yes, I see that.                        8   right?
    9       Q. Right.                                    9            I mean, you did compose this
   10            This reflects, does it not,            10   document, did you not?
   11   that you were -- you had some sort of a         11            MS. MONAGHAN: Objection.
   12   proposal regarding an opportunity with          12            THE WITNESS: I don't remember.
   13   respect to an entity called Immunogen?          13       I can't say I did or didn't, but I --
   14       A. No. What this represents is --           14       I might have.
   15   this represents my desire for the board to      15   QUESTIONS BY MR. HANLY:
   16   conduct a postmortem of an opportunity called   16       Q. Well, you certainly --
   17   Immunogen and to -- in that analysis and        17       A. I don't remember the document.
   18   discussion to establish better guidelines --    18   I've been told that I should only -- that I
   19   or to establish guidelines for due diligence    19   should honestly answer your questions to the
   20   workup of development -- of product             20   best of my recollection, so I'm trying to do
   21   development opportunities and how they're       21   that, okay, if you would be a little patient
   22   presented to the board. I had some thoughts     22   with me.
   23   about that.                                     23       Q. You did remember this Immunogen
   24       Q. Right.                                   24   opportunity, though?
   25            So, well, this reflects you had        25       A. I don't remember the
                                            Page 159                                             Page 161
    1   a proposal actually for the -- for these         1   opportunity, actually.
    2   guidelines for staging of due diligence work,    2       Q. All right. You remember the
    3   right? That's what it says?                      3   postmortem?
    4       A. You know, I see the word                  4       A. Well, I...
    5   "proposal," but I don't know that I              5       Q. And if you don't --
    6   actually -- whether it was a written proposal    6       A. Not in content. I remember it
    7   or whether it was more a -- ideas to share       7   conceptually that this was an issue -- that a
    8   with the other directors and engage in a         8   number of directors were concerned that --
    9   collegial discussion about how we could stage    9   that -- were concerned to try to raise the
   10   due diligence in a way that would bring         10   standard of practice of how due diligence was
   11   opportunities for -- that were studied in a     11   developed and how product opportunities were
   12   more -- subjected to critical analysis and      12   presented to the board. That's what this
   13   that that analysis could be shared with the     13   attempted to do.
   14   board rather than -- when product               14            So my proposal was to -- for
   15   opportunities come to the board very often,     15   the board to engage in that task together to
   16   they would be more in the form of having        16   do that. I don't know if it was written or
   17   already been worked through and the business    17   verbal, but I cannot recall that part.
   18   development team wanting to seek an approval    18       Q. You recall -- I'm finished with
   19   of the board.                                   19   that, Doctor.
   20       Q. The word "proposal" --                   20       A. Okay.
   21       A. Yeah.                                    21            MS. MONAGHAN: I'm just going
   22       Q. -- that appears here --                  22       to note, for the record, that it was
   23       A. Uh-huh.                                  23       an incomplete examination of the
   24       Q. -- this is your writing, right?          24       document in question and that it
   25            MS. MONAGHAN: Objection.               25       should be considered in its entirety.

   Golkow Litigation Services                                               Page 41 (158 - 161)
Case:Highly
      1:17-md-02804-DAP Doc #:
             Confidential   - 1984-6 Filed:
                               Subject   to 07/24/19
                                             Further42Confidentiality
                                                       of 73. PageID #: 250861
                                                                           Review
                                            Page 162                                             Page 164
    1   QUESTIONS BY MR. HANLY:                         1       remember it. Not in great detail, it
    2       Q. Doctor, do you recall that               2       was a long time ago, but -- but I'm
    3   there was at one time a joint venture           3       not sure -- I don't remember if I ever
    4   agreement between Purdue and Abbott             4       saw the actual contract, which is what
    5   Laboratories with respect to OxyContin?         5       you're asking me, right?
    6       A. Yes.                                     6   QUESTIONS BY MR. HANLY:
    7            MS. MONAGHAN: Objection.               7       Q. Yes.
    8   QUESTIONS BY MR. HANLY:                         8       A. I don't recall.
    9       Q. And do you recall that that              9            (Purdue-Sackler Exhibit 18
   10   agreement -- that the essence of that joint    10       marked for identification.)
   11   venture was that Abbott would promote and      11   QUESTIONS BY MR. HANLY:
   12   attempt to sell OxyContin to hospitals?        12       Q. Let me show you Exhibit 18.
   13            MR. CHEFFO: Objection.                13       A. Sure.
   14            THE WITNESS: Yes. That was an         14       Q. Thank you.
   15       agreement that Michael Friedman            15            This is -- appears to be a memo
   16       established when he was running            16   from you to your father, Dr. Mortimer
   17       marketing and sales, I believe.            17   Sackler, February 15, 1996. The subject is
   18   QUESTIONS BY MR. HANLY:                        18   Abbott co-promotion OxyContin.
   19       Q. Okay. And was that agreement            19            Do you see that?
   20   referred to as a co-promotion agreement, if    20       A. Yes.
   21   you recall?                                    21       Q. And it's says -- the first
   22            MS. MONAGHAN: Objection.              22   sentence says, "The agreement with Abbott
   23            THE WITNESS: Now you're               23   calls for Abbott to commence promotion effort
   24       getting into a little of detail --         24   within 60 days of execution, January 25,
   25            MS. MONAGHAN: Form.                   25   1996, but no later than March 1, 1996."
                                            Page 163                                             Page 165
    1             THE WITNESS: -- I can't speak         1             Do you see that?
    2       to, but I -- I'm not even sure that         2       A. Yes.
    3       that -- whether that came to the board      3       Q. Does this suggest to you that
    4       or didn't come to the board. It might       4   you had familiarity with that agreement?
    5       have come to the board or it might          5             MS. MONAGHAN: Objection.
    6       have just been a management initiative      6       Form.
    7       and decision, because it was -- I           7             THE WITNESS: Well, I said I
    8       think they were restricted in the           8       had familiarity.
    9       agreement to only selling in                9   QUESTIONS BY MR. HANLY:
   10       hospitals.                                 10       Q. Okay.
   11   QUESTIONS BY MR. HANLY:                        11       A. I just said I didn't -- I don't
   12       Q. Did you --                              12   know if I actually read the contract. I'm
   13       A. Yeah.                                   13   sorry, maybe I'm being too literal in some of
   14       Q. Did you as -- as -- withdrawn.          14   your questions.
   15             Did you have -- did you review       15       Q. How long did that agreement
   16   the co-promotion agreement or the joint        16   last, to your knowledge, if you know?
   17   venture agreement between Purdue and Abbott?   17             MS. MONAGHAN: Object to the
   18             MS. MONAGHAN: Object to the          18       form.
   19       form.                                      19             THE WITNESS: I don't remember.
   20             THE WITNESS: I don't remember        20       I mean, I think more than a year but
   21       if I ever read the documents or if it      21       maybe less than three, something in
   22       was before it was agreed or after it       22       that ballpark. I don't know exactly.
   23       was agreed or if I only learned about      23             You know, Abbott was very
   24       it at a board meeting.                     24       well-known for their -- they're a very
   25             I knew -- I know about it. I         25       good company. Gone now.
   Golkow Litigation Services                                              Page 42 (162 - 165)
Case:Highly
      1:17-md-02804-DAP Doc #:
             Confidential   - 1984-6 Filed:
                               Subject   to 07/24/19
                                             Further43Confidentiality
                                                       of 73. PageID #: 250862
                                                                           Review
                                           Page 166                                           Page 168
    1   QUESTIONS BY MR. HANLY:                        1   anything to get it unscheduled?
    2       Q. Do you recall steps taken in            2       Q. I'm asking you whether the
    3   the late 1990s attempting to have OxyContin    3   company took -- in connection with the
    4   approved for sale in Germany?                  4   process of getting OxyContin approved in
    5            MS. MONAGHAN: Object to the           5   Germany, whether the company took any steps
    6       form.                                      6   to attempt to have it classified as a
    7            THE WITNESS: Late 1990s?              7   non-narcotic.
    8   QUESTIONS BY MR. HANLY:                        8            MS. MONAGHAN: Objection.
    9       Q. Yeah, around 1997.                      9            THE WITNESS: I don't recall
   10       A. I know it was approved in              10       ever hearing about that.
   11   Germany, but I don't remember the dating of   11            One thing I heard about was
   12   when that was.                                12       that I heard, as I was saying, that
   13       Q. All right. Do you recall               13       there was a very limited number of
   14   whether it was scheduled in Germany as a      14       tablets, like two or three or
   15   narcotic?                                     15       something, and that there was a
   16            MS. MONAGHAN: Object to the          16       review -- it was so vague, I don't
   17       form.                                     17       know if this is helpful.
   18   QUESTIONS BY MR. HANLY:                       18            But when it was -- the BfArM,
   19       Q. The equivalent of a C-II in the        19       which is like our FDA, in Germany it
   20   United States?                                20       is called the BfArM. When they
   21       A. Yeah.                                  21       reviewed this -- and this is just
   22            MS. MONAGHAN: Objection.             22       hearsay to me because I was not
   23            THE WITNESS: My                      23       directly involved in this. But I
   24       understanding -- my recollection --       24       think at some time, I don't know if it
   25       this is foggy, it's a long time, but      25       was before the launch, during the
                                           Page 167                                           Page 169
    1       my recollection is that -- my              1        launch, a number of years after the
    2       recollection in Germany is that there      2        launch, but at some point they decided
    3       were -- I don't know if they had a         3        to change the number of tablets that a
    4       class the way we have, you know,           4        doctor could write for it because it
    5       Class II. I don't know if they had         5        was so restrictive that patients were
    6       class designations for different           6        going back and forth and back and
    7       pharmaceuticals, but I know they had       7        forth to their doctor all the time
    8       very -- very clear regulations as to       8        beyond what was in -- I guess in their
    9       how opioids could be prescribed in         9        view reasonable.
   10       terms of prescription guidelines or       10             But that's the only thing I
   11       regulations. But I don't know what        11        heard of in Germany that was a change
   12       they called them, and I don't know if     12        in -- that was in prescription
   13       there was any overall classification      13        regulation, not in classification.
   14       of opioids. I don't recall that, I'm      14             (Purdue-Sackler Exhibit 19
   15       sorry.                                    15        marked for identification.)
   16   QUESTIONS BY MR. HANLY:                       16   QUESTIONS BY MR. HANLY:
   17       Q. Do you recall any efforts on           17        Q. I'm going to show you
   18   the part of your company, Purdue, to have     18   Exhibit 19, Doctor. This is a couple of
   19   OxyContin uncontrolled in Germany, meaning    19   e-mail chain -- a couple of e-mails in a
   20   scheduled as a non-narcotic drug?             20   chain.
   21            MS. MONAGHAN: Objection.             21             And I'd like you to look first
   22   QUESTIONS BY MR. HANLY:                       22   at the second page of the document, the
   23       Q. Do you recall any such efforts?        23   message that begins, "Dear Bob," the author
   24       A. So it was a nar -- it was              24   apparently someone named Walter Wimmer.
   25   scheduled and you're asking if we did         25        A. Am I on the --
   Golkow Litigation Services                                            Page 43 (166 - 169)
Case:Highly
      1:17-md-02804-DAP Doc #:
             Confidential   - 1984-6 Filed:
                               Subject   to 07/24/19
                                             Further44Confidentiality
                                                       of 73. PageID #: 250863
                                                                           Review
                                             Page 170                                             Page 172
    1       Q. The second page, please.                  1   he does see a 50 percent chance to get
    2       A. Can I just orient myself,                 2   OxyContin off the narcotic drug status
    3   please?                                          3   provided you could give some information on
    4       Q. Of course.                                4   the very low abuse potential of our CR,"
    5             MS. MONAGHAN: Oh, the second           5   control release, "formulation."
    6       page? Because it's --                        6            Do you see that?
    7   QUESTIONS BY MR. HANLY:                          7       A. I don't think that ever
    8       Q. Oh, I'm sorry, the third page.            8   happened.
    9   I didn't realize it was a two-sided copy.        9       Q. Well, did I read that sentence
   10             Page number 3 at the bottom.          10   correctly?
   11       A. Okay.                                    11       A. Yeah.
   12       Q. So if you look at page                   12       Q. Okay. And then in the next
   13   number 3 --                                     13   paragraph he continues, "The non-narcotic
   14       A. Yes.                                     14   status of OxyContin would mean a vast
   15       Q. -- of the document, I'm going            15   increase of the market potential in Germany
   16   to ask you some questions about the Walter      16   because we could then, like PF in the USA,
   17   Wimmer e-mail.                                  17   broaden the use of OxyContin to nonmalignant,
   18       A. Okay.                                    18   especially arthritic pain."
   19       Q. Okay? First of all, do you               19            Do you see that?
   20   know Walter Wimmer, or did you know him?        20       A. Yes.
   21       A. Yes. He was the general                  21       Q. Okay. Now, if you turn back to
   22   manager of Mundipharma Germany.                 22   the page number 2, there's an e-mail from
   23       Q. Okay. And he says in this                23   Dr. Robert Kaiko at the -- at the bottom of
   24   e-mail that apparently, if you look at the      24   that page.
   25   very first page, was to Dr. Robert Kaiko and    25            Do you see that one?
                                             Page 171                                             Page 173
    1   others...                                        1      A.     Yes.
    2            Mr. -- is it Mr. Wimmer or              2      Q.     Also regarding OxyContin.
    3   Dr. Wimmer?                                      3            And Dr. Kaiko says, "While my
    4       A. Mister.                                   4   thinking is still developing, frankly, I am
    5       Q. Mr. Wimmer says, "Dear Bob, I'm           5   very concerned, and I would have to recommend
    6   referring" --                                    6   against the uncontrolled/but monitored
    7            MS. MONAGHAN: Objection to the          7   proposal at this time, perhaps if only to
    8       characterization of the document.            8   make sure the risks are appreciated and
    9            Go ahead.                               9   accepted before we proceed as proposed."
   10   QUESTIONS BY MR. HANLY:                         10            And then if you go down to
   11       Q. The last e-mail on the document          11   item --
   12   says, "Dear Bob, I'm referring to the telecon   12       A. So -- yeah.
   13   that you had with our registration officer,     13       Q. If you go down to item B,
   14   Matthias Görich, to prepare the meeting with    14   Dr. Kaiko says, "I don't believe we have a
   15   the BfArM on March 7, 1997."                    15   sufficiently strong case to argue that
   16            The BfArM is the -- I think you        16   OxyContin has minimal/or no abuse liability.
   17   said --                                         17   In the US, oxycodone-containing products were
   18       A. BfArM.                                   18   once less controlled than now; abuse resulted
   19       Q. -- is -- BfArM is the German             19   in greater controls. Oxycodone-containing
   20   equivalent of the FDA?                          20   products are still among the most abused
   21       A. Yes.                                     21   opioids in the US."
   22       Q. All right. And the second                22       A. So that's the scientist
   23   paragraph, Mr. Wimmer writes, "In the course    23   speaking as opposed to the corporate,
   24   of this conversation, he explained to you       24   market-oriented, general manager speaking.
   25   that due to his discussions with the BfArM,     25       Q. Right.

   Golkow Litigation Services                                               Page 44 (170 - 173)
Case:Highly
      1:17-md-02804-DAP Doc #:
             Confidential   - 1984-6 Filed:
                               Subject   to 07/24/19
                                             Further45Confidentiality
                                                       of 73. PageID #: 250864
                                                                           Review
                                             Page 174                                            Page 176
    1           So you would agree that at this          1   for OxyContin on December the 12th, 1995, and
    2   time Purdue had no studies showing that          2   before the black box warning in the -- in the
    3   OxyContin or any controlled-release oxycodone    3   label, did Purdue take any steps to have the
    4   had a reduced abuse liability, right?            4   label revised in order to reflect that the
    5           MR. CHEFFO: Objection to form.           5   company had no abuse liability studies?
    6           MS. MONAGHAN: Object to the              6            MS. MONAGHAN: Objection.
    7       form.                                        7            MR. CHEFFO: Objection. Form.
    8           THE WITNESS: I couldn't say.             8   QUESTIONS BY MR. HANLY:
    9       I don't know.                                9       Q. You may answer.
   10   QUESTIONS BY MR. HANLY:                         10            MS. MONAGHAN: I'm not
   11       Q. You would say that Dr. Kaiko             11       instructing you not to answer.
   12   was one of those medical experts, right?        12            THE WITNESS: Oh, okay.
   13       A. Are you asking me a question?            13            MS. MONAGHAN: So if you
   14       Q. Yes.                                     14       know the answer and you're not --
   15       A. What is your question?                   15            THE WITNESS: Can you repeat
   16       Q. My question is: Was Dr. Kaiko            16       the question?
   17   a medical expert?                               17   QUESTIONS BY MR. HANLY:
   18       A. Dr. Kaiko is a medical expert.           18       Q. Yes, of course.
   19       Q. Thank you.                               19            After approval of the NDA for
   20           How about Dr. Goldenheim? Is            20   OxyContin on December 12, 1995, and before
   21   he a medical expert; do you think?              21   the black box warning in the label, did
   22       A. No. I don't think he's -- I              22   Purdue take any steps --
   23   don't consider him a medical expert. He's a     23       A. Do you know when the date is of
   24   physician who has a good number of years'       24   that second event?
   25   experience at this point, certainly, in         25       Q. July 18, 2001.
                                             Page 175                                            Page 177
    1   pharmaceuticals, but when he came to work for    1       A. July 18, 2001.
    2   us, he came directly from his clinical work      2       Q. Right.
    3   at Harvard, at Beth Israel in Boston. He was     3       A. Okay.
    4   a pulmonologist. He ran the pulmonary            4       Q. So the question is between --
    5   clinic.                                          5       A. Between '95 and 2001.
    6       Q. But during his tenure at                  6       Q. -- '95 and 2001, whether Purdue
    7   Purdue, Dr. Kaiko -- Dr. Goldenheim became       7   took any steps to have the label for
    8   very familiar with the characteristics of the    8   OxyContin changed to reflect that the company
    9   drug OxyContin, right?                           9   had no abuse liability studies and was aware
   10            MR. CHEFFO: Objection.                 10   of no abuse liability studies?
   11            MS. MONAGHAN: Object to the            11            MR. CHEFFO: Objection. Form.
   12       form.                                       12       Foundation.
   13            THE WITNESS: I don't know what         13            MS. MONAGHAN: Objection. Lack
   14       his state of knowledge was about            14       of foundation.
   15       OxyContin, but I know that Bob Kaiko        15            MR. CHEFFO: Asked and
   16       was both a research scientist and an        16       answered.
   17       academician with a history of having        17            THE WITNESS: I don't even -- I
   18       worked at Sloan Kettering and places        18       think at that very early date, I mean,
   19       of that stature, taking care of             19       I don't know that -- that the
   20       patients and doing research. And I          20       knowledge or the experience with the
   21       considered him a very scientifically        21       medicine was at a point that that even
   22       oriented person, a deep knowledge in        22       came up in the minds of the FDA or the
   23       science.                                    23       company or anyone else.
   24   QUESTIONS BY MR. HANLY:                         24            I think it's -- as abuse became
   25       Q. After the approval of the NDA            25       recognized as a problem for -- you

   Golkow Litigation Services                                               Page 45 (174 - 177)
Case:Highly
      1:17-md-02804-DAP Doc #:
             Confidential   - 1984-6 Filed:
                               Subject   to 07/24/19
                                             Further46Confidentiality
                                                       of 73. PageID #: 250865
                                                                           Review
                                             Page 178                                           Page 180
    1       know, that OxyContin was being abused        1   don't understand that.
    2       and -- it was through that then that         2      Q. You don't?
    3       led to -- then there was a label             3      A. No.
    4       revision and there was a black box           4           MS. MONAGHAN: I'm just going
    5       added and there was other -- there was       5      to note we've been going a little over
    6       other language changes also. I don't         6      an hour and ask if now is a good time
    7       know exactly what they were.                 7      for a break.
    8   QUESTIONS BY MR. HANLY:                          8           MR. HANLY: That's fine.
    9       Q. Okay.                                     9           VIDEOGRAPHER: Okay. Remove
   10       A. But I think it's been an                 10      your microphones. The time is
   11   evolving picture over all these years.          11      3:05 p.m. Going off the record.
   12       Q. Right.                                   12       (Off the record at 3:05 p.m.)
   13            So before OxyContin was                13           VIDEOGRAPHER: Okay. We are
   14   approved in 1995, am I correct that the         14      back on the record. The time is
   15   essence of what you're telling us is that the   15      3:22 p.m.
   16   company didn't do any studies to determine      16           MR. STEWART: You guys, I want
   17   whether OxyContin would have a diminished       17      to make an announcement for the record
   18   abuse liability?                                18      based on our conversations on the
   19            MR. CHEFFO: Objection. Form.           19      break. This is Mike Stewart,
   20       Foundation. Asked and answered.             20      Tennessee plaintiff's counsel.
   21            MS. MONAGHAN: Objection.               21           I spoke with counsel for
   22       Asked and answered.                         22      Dr. Sackler during the break and was
   23            MR. CHEFFO: Five times now.            23      told that despite being properly
   24            THE WITNESS: I wouldn't say            24      noticed by a Tennessee notice of
   25       that because I have no knowledge to         25      deposition, Dr. Sackler is refusing to
                                             Page 179                                           Page 181
    1        say that from.                              1      stay for her deposition today.
    2   QUESTIONS BY MR. HANLY:                          2           Defense counsel has also
    3        Q. Okay. So you don't know one              3      refused my offer of putting forward an
    4   way or the other?                                4      alternative date by agreement.
    5        A. I don't.                                 5           Counsel for Dr. Sackler did not
    6        Q. Okay.                                    6      meet and confer appropriately to alter
    7        A. But at the same time, I mean,            7      this date, did not seek a protective
    8   it's -- I think that -- you're trying to         8      order from the Tennessee court as
    9   understand -- I think it was -- I think          9      counsel for Dr. Sackler could have.
   10   everyone understands. I think everyone          10           This conduct is sanctionable
   11   understands that there's abuse liability with   11      under Tennessee law. We will seek to
   12   a narcotic product. I think that's true of      12      enforce our rights with the Court.
   13   all narcotic products.                          13           And in the spirit of
   14        Q. Well, isn't --                          14      cooperation, we had proposed only to
   15        A. So I'm not sure what it is              15      take three hours of Dr. Sackler of
   16   you're reaching for.                            16      testimony today. Obviously that's
   17        Q. Do you understand that Purdue           17      withdrawn, and we'll just pursue all
   18   marketed OxyContin as having a lesser abuse     18      of our rights under the Tennessee
   19   liability than other narcotic drugs --          19      Rules of Civil Procedure.
   20              MS. MONAGHAN: Objection.             20           MS. MONAGHAN: And for the
   21              MR. CHEFFO: Objection.               21      record, this is Maura Monaghan on
   22   QUESTIONS BY MR. HANLY:                         22      behalf of Dr. Sackler. We properly
   23        Q. -- as a consequence of the              23      objected to the cross-notice. The
   24   control release feature?                        24      Tennessee court has no jurisdiction
   25        A. No, I'm not aware -- no, I              25      over Dr. Sackler. And our objection
   Golkow Litigation Services                                              Page 46 (178 - 181)
Case:Highly
      1:17-md-02804-DAP Doc #:
             Confidential   - 1984-6 Filed:
                               Subject   to 07/24/19
                                             Further47Confidentiality
                                                       of 73. PageID #: 250866
                                                                           Review
                                            Page 182                                            Page 184
    1       was properly communicated to counsel        1   severe cancer pain patients, it has actually
    2       for Tennessee by the plaintiff's {sic}      2   had a positive effect with physicians' use in
    3       counsel, and we reserve all of our          3   noncancer pain.
    4       rights.                                     4            "Since oxycodone is perceived
    5   QUESTIONS BY MR. HANLY:                         5   as being a quote, weaker, opioid than
    6       Q. Dr. Sackler, do you agree that           6   morphine, it has resulted in OxyContin being
    7   the analgesic relationship between morphine     7   used much earlier for noncancer pain.
    8   and oxycodone is a 2 to 1 relationship, such    8   Physicians are positioning this product where
    9   that oxycodone is twice as powerful as          9   Percocet, hydrocodone and Tylenol with
   10   morphine?                                      10   codeine have been traditionally used.
   11       A. That's my understanding.                11            "Since the noncancer pain
   12            MS. MONAGHAN: Objection to            12   market is much greater than the cancer pain
   13       form.                                      13   market, it is important that we allow this
   14            THE WITNESS: Yes.                     14   product to be positioned where it currently
   15   QUESTIONS BY MR. HANLY:                        15   is in the physician's mind."
   16       Q. Are you aware of an effort by           16            Did I appear to read all that
   17   Purdue to avoid correcting a misapprehension   17   correctly?
   18   among physicians concerning that 2 to 1        18        A. Yes, word for word.
   19   relationship?                                  19        Q. Okay. And what's being
   20            MR. CHEFFO: Objection.                20   reflected here is that Mr. Cullen is
   21            MS. MONAGHAN: Objection.              21   conveying that there is an incorrect
   22            THE WITNESS: No.                      22   perception among physicians with respect to
   23            (Purdue-Sackler Exhibit 20            23   this 2 to 1 ratio, right?
   24       marked for identification.)                24            MS. MONAGHAN: Object to the
   25                                                  25        form.
                                            Page 183                                            Page 185
    1   QUESTIONS BY MR. HANLY:                         1   QUESTIONS BY MR. HANLY:
    2        Q. All right. I'll place before            2       Q. If you look at the second
    3   you Exhibit 20 to your deposition, which is     3   paragraph I read, he says, "Since oxycodone
    4   a -- appears to be an e-mail from a Michael     4   is perceived as being a weaker opioid than
    5   Cullen, June 2, 1997, to a number of people,    5   morphine" -- let me just focus on that.
    6   including Dr. Kathe Sackler. Subject is         6            You just told me that that's
    7   OxyContin team meeting minutes.                 7   not true, that it's a 2 to 1 in the other
    8            Do you see that --                     8   direction, right?
    9        A. Yes.                                    9            MS. MONAGHAN: Objection.
   10        Q. -- at the top?                         10            THE WITNESS: I think there's
   11            Okay. So I'm going to read            11       confusion here. I think there's
   12   portions of this into the record and ask you   12       confusion here because -- well, for
   13   a couple of questions.                         13       me, weaker, stronger, has to do with
   14            It begins, "In recent team            14       dose, and I think what you're
   15   meetings, we have discussed the issue that     15       suggesting is that -- I guess what
   16   OxyContin is perceived by some physicians,     16       seems to be confused is the question
   17   particularly oncologists, as not being as      17       of potency versus the question of
   18   strong as MS-Contin."                          18       dose -- dosage, for one.
   19            Let me pause there.                   19            Because you can have a more
   20            MS-Contin, again, is morphine         20       potent opioid in a lower dose or you
   21   sulfate?                                       21       can have a weaker opioid in a higher
   22        A. Correct.                               22       dose, and the ultimate strength of
   23        Q. Continuing. "Although this             23       that medicine will depend not only on
   24   perception has had some effect with            24       potency but also on dose. You can't
   25   physicians switching to MS-Contin with more    25       separate them, really, as I understand
   Golkow Litigation Services                                              Page 47 (182 - 185)
Case:Highly
      1:17-md-02804-DAP Doc #:
             Confidential   - 1984-6 Filed:
                               Subject   to 07/24/19
                                             Further48Confidentiality
                                                       of 73. PageID #: 250867
                                                                           Review
                                            Page 186                                             Page 188
    1       it.                                         1   OxyContin team meeting, the OxyContin team is
    2   QUESTIONS BY MR. HANLY:                         2   the team engaged in marketing, right?
    3       Q. But it is the case --                    3       A. I don't know what that means.
    4       A. But I hear what you're saying.           4   I don't recognize that.
    5       Q. Well, it is the case, though,            5       Q. Okay. Do you recognize the
    6   Doctor, taking 10 milligrams of morphine        6   phrase "OxyContin phase IV team"?
    7   sulfate has the analgesic potency of 5          7       A. Phase IV? Yeah. Phase IV
    8   milligrams of oxycodone?                        8   studies are studies that are done for a
    9       A. Correct. It's equally                    9   product after it's been launched. And they
   10   analgesic to 5 milligrams. That's the term     10   can be either studies that are agreed with
   11   you would use, yeah.                           11   the FDA as part of the FDA approval and
   12       Q. Yes. Okay. Thank you.                   12   oversight, or they can be studies initiated
   13       A. Okay.                                   13   by the company without the FDA.
   14       Q. And at the bottom of this               14       Q. All right. Do you agree
   15   e-mail it states -- and I'll read this into    15   that -- withdrawn.
   16   the record -- "It is important that we be      16            Do you recall actually taking
   17   careful not to change the perception of        17   steps to save this e-mail in your own files
   18   physicians towards oxycodone when developing   18   as opposed to just receiving it via e-mail?
   19   promotional pieces, symposia, review           19            Do you recall taking steps to
   20   articles, studies, et cetera."                 20   actually save it somewhere?
   21            Did I read that correctly?            21            MS. MONAGHAN: Objection.
   22       A. Yes. But, I mean, are you               22            THE WITNESS: I don't even
   23   suggest -- okay. I won't. I'll wait for the    23       recall seeing this e-mail or reading
   24   next question. Sorry.                          24       this e-mail. I'm sorry.
   25       Q. Okay. Well, you were -- you             25

                                            Page 187                                             Page 189
    1   were -- you were copied on this. Actually,      1   QUESTIONS BY MR. HANLY:
    2   it's to you and a bunch of other people.        2       Q. Okay.
    3             Do you see that?                      3       A. 1997. It was a Monday,
    4        A. 20 other people.                        4   June 2nd. I don't recall.
    5        Q. Right?                                  5           (Purdue-Sackler Exhibit 21
    6        A. Yeah.                                   6       marked for identification.)
    7        Q. Including Dr. Goldenheim?               7   QUESTIONS BY MR. HANLY:
    8        A. And you see how I'm -- I'm one          8       Q. Okay. Let me show you
    9   of the last copies.                             9   Exhibit 21 to your deposition, Doctor.
   10        Q. Well, but you're before                10       A. Yeah.
   11   Dr. Richard.                                   11       Q. You can keep that one side by
   12        A. It's probably a mistake.               12   side.
   13             MS. MONAGHAN: Just going to          13       A. Yeah.
   14        say, I think it's in alphabetical         14       Q. Am I correct that Exhibit 21 is
   15        order.                                    15   an e-mail you sent to yourself in August
   16             THE WITNESS: Oh, there you go.       16   of 1997 which pasted, if you will, the entire
   17             Is it? Wow. No, not really.          17   e-mail in Exhibit -- the text of the e-mail
   18             MS. MONAGHAN: It's A, C, D, H.       18   in Exhibit 20?
   19             THE WITNESS: Maybe it is.            19           Do you see that those two
   20   QUESTIONS BY MR. HANLY:                        20   groups of paragraphs are identical?
   21        Q. Now, do you see -- do you see          21       A. I do, but I don't understand
   22   that the date of this is -- do you see the     22   why I have an e-mail to myself.
   23   date of this is June 2, 1997?                  23       Q. Do you maintain -- did you
   24        A. Yes.                                   24   maintain at Purdue a personal chrono file of
   25        Q. All right. And by the way, the         25   e-mails?
   Golkow Litigation Services                                              Page 48 (186 - 189)
Case:Highly
      1:17-md-02804-DAP Doc #:
             Confidential   - 1984-6 Filed:
                               Subject   to 07/24/19
                                             Further49Confidentiality
                                                       of 73. PageID #: 250868
                                                                           Review
                                            Page 190                                             Page 192
    1       A. Back in 1997?                             1   that Mr. Alfonso was sending on to the
    2       Q. Yes.                                      2   various people, among other things, a video
    3       A. I don't even remember which               3   entitled "I Got My Life Back."
    4   operating system we were using in 1997. I'm      4            Do you see that?
    5   sorry, that's a long time ago.                   5       A. Yes.
    6       Q. Okay.                                     6       Q. You have no recollection of
    7       A. I can't recall that, but --               7   such a video?
    8       Q. All right.                                8       A. No.
    9       A. I mean, I guess what you're               9       Q. Were you ever given the
   10   suggesting is that I sent this to myself to     10   opportunity to review videos before they
   11   retain it.                                      11   actually went into circulation within the
   12             That's the idea, right?               12   marketing department --
   13       Q. Well, I can't answer your                13            MS. MONAGHAN: Objection.
   14   questions.                                      14       Outside --
   15       A. Sorry. Okay.                             15   QUESTIONS BY MR. HANLY:
   16             I don't recall the e-mail also.       16       Q. -- so as to either give your
   17       Q. Okay. Do you remember a video            17   seal of approval or reject the -- the
   18   created by the marketing department at Purdue   18   particular video?
   19   called "I Got My Life Back"?                    19            MS. MONAGHAN: Objection.
   20             MS. MONAGHAN: Object to the           20            THE WITNESS: That wasn't my
   21       form.                                       21       role, to critique or to review or to
   22             THE WITNESS: "I Got My Life           22       reject or to accept marketing
   23       Back"? No.                                  23       materials.
   24             (Purdue-Sackler Exhibit 22            24   QUESTIONS BY MR. HANLY:
   25       marked for identification.)                 25       Q. But you recognize on this
                                            Page 191                                             Page 193
    1   QUESTIONS BY MR. HANLY:                          1   particular document, which references "I Got
    2       Q. Do you recall ever reviewing              2   My Life Back," that the various distributees
    3   any marketing videos that may have been          3   are all members of the Sackler family, with
    4   created during your years --                     4   the exception of Mr. Friedman?
    5       A. I didn't have a role of                   5            MS. MONAGHAN: Objection.
    6   reviewing for marketing or reviewing for any     6            THE WITNESS: They were all
    7   of the management departments. That really       7       directors.
    8   wasn't my role.                                  8            MR. CHEFFO: Objection. Form.
    9           I may have seen things that              9            THE WITNESS: They're being
   10   they produced and looked at marketing           10       copied as -- they're being included in
   11   material at different times or -- if it was     11       the distribution list as directors,
   12   brought to the board. And once in a while       12       not as family members.
   13   videos were shown at board meetings, if that    13            This isn't a family function.
   14   was part of the presentation of management.     14       This is a business with a board of
   15   So I may have seen a video, but I don't         15       directors.
   16   recall.                                         16            MS. MONAGHAN: And I'll also
   17       Q. Do you have -- okay. Let me              17       note that Mr. Baker's name is on the
   18   show you Exhibit 22, please.                    18       distributee list as well.
   19       A. Yep.                                     19            THE WITNESS: Well, he's the
   20       Q. This is a memorandum from a              20       secretariat of the board.
   21   Mark Alfonso to a number of people,             21            And Mr. Friedman is the person
   22   October 15, 1998, entitled "OxyContin           22       that Mark Alfonso reported to.
   23   Promotional Materials."                         23       Marketing, right?
   24       A. Yes.                                     24   QUESTIONS BY MR. HANLY:
   25       Q. And it indicates, does it not,           25       Q. You have no recollection of
   Golkow Litigation Services                                               Page 49 (190 - 193)
Case:Highly
      1:17-md-02804-DAP Doc #:
             Confidential   - 1984-6 Filed:
                               Subject   to 07/24/19
                                             Further50Confidentiality
                                                       of 73. PageID #: 250869
                                                                           Review
                                              Page 194                                             Page 196
    1   actually receiving or not receiving this          1       lives and need support and need an
    2   particular video?                                 2       inpatient or outpatient therapeutic
    3        A. I don't remember. I really                3       environment.
    4   don't remember.                                   4            (Purdue-Sackler Exhibit 23
    5        Q. And you also --                           5       marked for identification.)
    6        A. If I saw it again, I would                6   QUESTIONS BY MR. HANLY:
    7   remember, perhaps. I don't know. I mean, it       7       Q. Okay. So let me show you
    8   might jog my memory if I saw it, but just by      8   Exhibit 23. And if you could start at the
    9   its title, I don't recall it or remember it.      9   back of the document, which I think will
   10        Q. Did you ever make a trip to              10   be -- will be the earliest of the e-mails.
   11   Silver Hill Hospital?                            11            At the -- the very last
   12        A. Silver Hill Hospital? I                  12   document is from Mr. Reder to a number of
   13   visited them once a very long time ago at the    13   people, including you.
   14   invitation of the director at that time. I       14            Actually you're copied, right?
   15   can't remember what year it was, but it was a    15       A. Yes, because it's talking about
   16   very long time ago, yes.                         16   me.
   17        Q. And did you make that visit              17       Q. Right.
   18   with Dr. Reder?                                  18            And the subject is Silver Hill
   19        A. Sounds like -- it sounds like            19   Hospital. And it reads, "All, Dr. Kathe and
   20   you see something that suggests that I did.      20   I visited with Dr. Richard J. Frances
   21   I didn't remember if I did. I could have.        21   yesterday at Silver Hill Hospital.
   22   It's possible.                                   22   Dr. Frances is president and medical director
   23        Q. And just to -- you mentioned             23   of the facility. We discussed a number of
   24   Silver Hill this morning, but just --            24   issues, one of which I wanted to bring to
   25        A. Yeah.                                    25   your attention. Dr. Frances would be
                                              Page 195                                             Page 197
    1        Q. -- for the benefit of the jury,           1   interested in having one of the Purdue staff
    2   Silver Hill is a facility located in              2   participate on the board of trustees of
    3   Fairfield County, Connecticut, which --           3   Silver Hill. Is there any interest?"
    4        A. New Canaan.                               4   Signed, "Robert."
    5        Q. That's in Fairfield County --             5            Do you see that?
    6        A. That's the town that they're              6       A. Yes.
    7   in, New Canaan.                                   7       Q. Turn to the middle page of the
    8        Q. Yes.                                      8   document. I think you're on it.
    9        A. Yeah.                                     9            Are you on a page that -- at
   10        Q. Is that Fairfield County?                10   the bottom is from Michael Friedman to
   11        A. Yes, definitely Fairfield                11   Dr. Reder and others?
   12   County, correct.                                 12       A. I was looking at the bottom one
   13        Q. Thank you.                               13   of Michael Friedman to Robert Reder.
   14             And it's actually a rather old         14       Q. Yes.
   15   institution. Goes back to the 1930s, true?       15       A. "While I think it is a
   16        A. That, I don't know.                      16   wonderful institution, I have a pretty full
   17        Q. And it specializes -- indeed,            17   plate right now."
   18   its only medical role is as a rehabilitation,    18       Q. Right.
   19   alcohol, drug abuse treatment center, right?     19       A. So I guess he was asked first.
   20             MS. MONAGHAN: Object to the            20       Q. Okay. And then apparently --
   21        form.                                       21       A. Okay.
   22             THE WITNESS: I didn't know             22       Q. -- other recipients of this
   23        that. I thought they also treat             23   e-mail that's at the last page of the exhibit
   24        adolescents who have other                  24   appear to have responded. Michael Friedman
   25        psychological disruptions in their          25   responded. One up is Howard Udell, who was,

   Golkow Litigation Services                                                Page 50 (194 - 197)
Case:Highly
      1:17-md-02804-DAP Doc #:
             Confidential   - 1984-6 Filed:
                               Subject   to 07/24/19
                                             Further51Confidentiality
                                                       of 73. PageID #: 250870
                                                                           Review
                                            Page 198                                           Page 200
    1   by the way, the general counsel of your          1            But it is a good organization.
    2   company at the time.                             2       It does good work.
    3       A. Yes.                                      3   QUESTIONS BY MR. HANLY:
    4       Q. And Mr. Udell states, "While I            4       Q. Did you know that Purdue
    5   think it's a wonderful institution, I have a     5   obtained a patent on something called a
    6   pretty full plate right now.                     6   self-destructing document and e-mail
    7   Dr. Goldenheim" --                               7   messaging system?
    8       A. It's funny it's verbatim the              8            MS. MONAGHAN: Object to the
    9   same message that Michael sent.                  9       form.
   10       Q. Yes. I guess he just cut and             10            THE WITNESS: I heard something
   11   pasted.                                         11       about that, and I also heard it later
   12       A. All right.                               12       failed. It didn't really work.
   13       Q. Above that, Dr. Goldenheim               13   QUESTIONS BY MR. HANLY:
   14   says, "Ditto." Presumably ditto to what         14       Q. Who did you hear about that
   15   Udell and Friedman said, but we don't know      15   from?
   16   that.                                           16       A. Stuart Baker.
   17             Above that, Reder writes to you       17       Q. Mr. Baker was, in fact, one of
   18   and says, "Kathe, do you want someone from      18   the inventors of that --
   19   Purdue on the board at Silver Hill?"            19       A. I'm aware of that.
   20             To which you responded,               20       Q. You're aware of that?
   21   "Robert, only if it would helpful to our        21       A. Yes.
   22   business. As I believe we mentioned to each     22       Q. All right. When was the last
   23   other the other day, there is no need to move   23   time you had any conversa -- withdrawn.
   24   in this direction now unless someone had a      24            Does Mr. Baker still function
   25   strong desire to do so, which does not seem     25   either as a counsel to Purdue or to any
                                            Page 199                                           Page 201
    1   to be the case. Thanks for asking, Kathe."       1   member of the Sackler family?
    2            That's --                               2      A. I don't know.
    3       A. A decisive no.                            3      Q. When was the last time you had
    4       Q. You -- you did write this,                4   any communication with Mr. Baker?
    5   correct?                                         5      A. A couple weeks ago.
    6       A. I don't know. I don't recall.             6      Q. And for what purpose did you --
    7       Q. Well, you don't have -- you               7           MR. CHEFFO: Finish your
    8   don't have any reason to believe that what I     8      question. Just note my objection.
    9   showed you is a fraudulent document, do you?     9   QUESTIONS BY MR. HANLY:
   10            MR. CHEFFO: Objection.                 10      Q. -- have such communication?
   11            MS. MONAGHAN: Objection.               11           MR. CHEFFO: Before you
   12            THE WITNESS: I probably                12      answer -- I mean, come on, Paul, do
   13       wouldn't choose those words today           13      you want to rephrase that?
   14       because -- you know. But on the other       14           She asked you whether --
   15       hand, you know, this is --                  15      whether she knows if he's even working
   16   QUESTIONS BY MR. HANLY:                         16      as counsel, doesn't know it or not,
   17       Q. This was during the --                   17      and you're asking her if there's a
   18       A. -- 2000.                                 18      relationship to divulge the subject
   19       Q. By the way, do you recall that           19      matter of what she talked about.
   20   the sales of OxyContin in the year 2000         20   QUESTIONS BY MR. HANLY:
   21   exceeded $1 billion?                            21      Q. Did your communication with
   22            MS. MONAGHAN: Object to the            22   Mr. Baker have anything to do with this
   23       form.                                       23   deposition?
   24            THE WITNESS: No, I didn't              24           MS. MONAGHAN: Objection.
   25       recall that.                                25           MR. CHEFFO: Tell her --
   Golkow Litigation Services                                              Page 51 (198 - 201)
Case:Highly
      1:17-md-02804-DAP Doc #:
             Confidential   - 1984-6 Filed:
                               Subject   to 07/24/19
                                             Further52Confidentiality
                                                       of 73. PageID #: 250871
                                                                           Review
                                            Page 202                                             Page 204
    1            MS. MONAGHAN: Yeah, I think            1   I didn't -- it didn't happen.
    2       I'm going to -- can we go off the           2       Q. And do you recall who you heard
    3       record for a minute? Because I just         3   about that device -- that patent from? From
    4       want to check if there's any                4   whom you heard about the patent?
    5       attorney-client information contained       5       A. I think Stuart told me about
    6       in the potential answer.                    6   it.
    7            MR. HANLY: Okay.                       7       Q. All right.
    8            VIDEOGRAPHER: Off the record.          8       A. Is my recollection.
    9       Okay. The time is 3:49 p.m. Off the         9       Q. Do you remember a woman named
   10       record.                                    10   Maureen Sara?
   11        (Off the record at 3:49 p.m.)             11       A. No.
   12            VIDEOGRAPHER: Okay. We are            12       Q. Do you recall the name of
   13       back on the record. The time is            13   Howard Udell's secretary at any time --
   14       3:53 p.m.                                  14       A. Phyllis Tuckman.
   15            MS. MONAGHAN: Following               15       Q. Do you recall the name of
   16       consultation, it's my understanding        16   Howard Udell's legal assistant at any time?
   17       that the answer to the last question       17       A. He had a number of legal
   18       posed would call for the revelation of     18   assistants, I believe, over the years. No
   19       attorney-client advice, and for that       19   one comes to mind.
   20       reason I'm instructing the witness not     20       Q. All right. If I told you that
   21       to answer the question.                    21   Maureen Sara testified many years ago that
   22   QUESTIONS BY MR. HANLY:                        22   she sent to you and other members of the
   23       Q. So does Stuart Baker still act          23   Sackler family a memorandum concerning abuse
   24   as counsel to you?                             24   of OxyContin in the year 1999, would any of
   25       A. In some -- regarding some               25   that be familiar to you?
                                            Page 203                                             Page 205
    1   matters, yes.                                   1           Is that something that you know
    2       Q. Do you know if he's still with           2   anything about?
    3   the firm that is no longer Chadbourne but is    3           MR. CHEFFO: Objection. Form.
    4   some other name?                                4           MS. MONAGHAN: Objection.
    5            MS. MONAGHAN: Object to the            5   QUESTIONS BY MR. HANLY:
    6       form.                                       6       Q. You can answer.
    7            THE WITNESS: I believe he is.          7       A. I don't remember her. I don't
    8   QUESTIONS BY MR. HANLY:                         8   remember what you're suggesting.
    9       Q. Did you know that he was a               9           Do you know when it was?
   10   defendant in certain of the litigations        10       Q. Her testimony was -- her
   11   involving OxyContin?                           11   testimony was given in the period around
   12       A. I heard that.                           12   2004, but her testimony concerned the year
   13       Q. Yes, you heard that?                    13   1999. And the essence was she prepared this
   14       A. I actually read it in the               14   certain memorandum, sent it to various
   15   complaints.                                    15   people, and you are one of the people who she
   16       Q. Did you receive a copy of, if           16   referenced as having been sent the
   17   you recall, of the self-destructing e-mail     17   memorandum.
   18   messaging system patent?                       18           MS. MONAGHAN: I'm just going
   19       A. No. I don't -- oh, the patent?          19       to object to this whole question.
   20       Q. Yes.                                    20           THE WITNESS: It's very vague,
   21       A. I've never actually seen it             21       which I can't quite grasp what
   22   work. I thought you were going to ask me did   22       you're -- you know, maybe if I knew
   23   I ever see it operate.                         23       what the memorandum said I might
   24       Q. Did you see it operate?                 24       remember, but I don't remember her or
   25       A. No, I didn't. I wanted to, but          25       communication from her offhand.

   Golkow Litigation Services                                              Page 52 (202 - 205)
Case:Highly
      1:17-md-02804-DAP Doc #:
             Confidential   - 1984-6 Filed:
                               Subject   to 07/24/19
                                             Further53Confidentiality
                                                       of 73. PageID #: 250872
                                                                           Review
                                             Page 206                                              Page 208
    1   QUESTIONS BY MR. HANLY:                          1   various people, talking about price -- price
    2      Q. In the year 1999, did you                  2   modifications, right?
    3   regularly go to the headquarters in Stamford,    3       A. What was big buck scenario?
    4   headquarters of Purdue?                          4       Q. Well, that was going to be my
    5           MS. MONAGHAN: Objection.                 5   question to you.
    6           THE WITNESS: We weren't in               6       A. Yeah, it's a good question.
    7      Stamford in '99.                              7       Q. So you referred in this
    8   QUESTIONS BY MR. HANLY:                          8   memorandum --
    9      Q. Where were you?                            9       A. Sounds --
   10      A. Norwalk.                                  10       Q. -- to the MS-Contin and
   11      Q. Okay. Did you go to the                   11   OxyContin, quote, big bucks, unquote,
   12   headquarters regularly in Norwalk?              12   scenario.
   13           MS. MONAGHAN: Objection.                13            Do you see that?
   14           THE WITNESS: '99. Reasonably            14       A. Yeah.
   15      regularly.                                   15       Q. And are you aware -- do you
   16   QUESTIONS BY MR. HANLY:                         16   recall, do you know, that in the year 1999
   17                                                   17   the sales -- company sales exceeded
                                                        18   $1 billion?
                                                        19            MS. MONAGHAN: Objection.
                                                        20            THE WITNESS: No, this was --
                                                        21            MS. MONAGHAN: Asked and
                                                        22       answered.
                                                        23            THE WITNESS: It -- huh-uh.
                                                        24   QUESTIONS BY MR. HANLY:
                                                        25       Q. You don't have any recollection
                                                                                                   Page 209
                                                         1   of this?
                                                         2        A. No, I don't.
                                                         3        Q. All right.
                                                         4        A. I'd like to know, though.
                                                         5   It's -- it's disturbing because it sounds
    6           (Purdue-Sackler Exhibit 24               6   frivolous and it sounds -- it sounds so out
    7       marked for identification.)                  7   of character, and it's -- but I don't know
    8   QUESTIONS BY MR. HANLY:                          8   what it refers to. It could mean -- I don't
    9       Q. Let me show you Exhibit 24 to             9   know. It could refer to something else, but
   10   your deposition, Doctor.                        10   I don't know what.
   11           This is a -- appears to be an           11        Q. Can we agree that the subject
   12   e-mail from 1999, June 22, 1999, from           12   of OxyContin is not a frivolous matter?
   13   yourself to Dr. Mortimer Sackler,               13        A. Absolutely not. Absolutely --
   14   Dr. Richard, Jonathan --                        14   that's why this is -- you know, it doesn't --
   15       A. My brother.                              15   it's --
   16       Q. Mortimer Sackler, Junior, is he          16        Q. You don't know what you
   17   a physician?                                    17   meant --
   18       A. No.                                      18        A. It doesn't seem appropriate.
   19       Q. Alfonso, Mark Alfonso, and               19        Q. All right.
   20   Stuart Baker, right?                            20        A. And I don't -- and I don't know
   21       A. Okay.                                    21   why I would write that. It must have meant
   22       Q. And the subject is price                 22   something that I can't recall now that -- so
   23   modifications. And you're replying to a --      23   I would like to know what it meant.
   24   apparently to an e-mail from Dr. Mortimer,      24        Q. Did you --
   25   your father, to Michael Friedman, copies to     25        A. It says MS-Contin and
   Golkow Litigation Services                                               Page 53 (206 - 209)
Case:Highly
      1:17-md-02804-DAP Doc #:
             Confidential   - 1984-6 Filed:
                               Subject   to 07/24/19
                                             Further54Confidentiality
                                                       of 73. PageID #: 250873
                                                                           Review
                                              Page 210                                             Page 212
    1   OxyContin, so it's not just OxyContin.            1   Exhibit 25, please. The exhibit actually has
    2       Q. Thank you, I --                            2   a lot of irrelevant pages. I'm only
    3       A. I'm sorry. I'm just very                   3   interested in the letter to you from
    4   surprised by this and am curious. I mean,         4   Dr. Robbins, which is the third page in.
    5   I'm more than curious. I'm trying to find         5       A. Uh-huh.
    6   out what this means.                              6       Q. Do you see that letter?
    7       Q. Do you -- in the late 1990s did            7             Does this --
    8   you, from time to time, spend time in East        8       A. Yeah, there are a couple of
    9   Hampton, New York?                                9   copies of it here.
   10       A. East Hampton?                             10       Q. It's all the same.
   11       Q. Yes.                                      11       A. Yeah, okay.
   12       A. No.                                       12       Q. The letter suggests that you
   13       Q. No?                                       13   had a dinner -- you and Dr. Robbins had a
   14       A. Not that I recall.                        14   dinner in August in East Hampton.
   15       Q. Any of your family members have           15             Do you see that in the first
   16   homes in that area of Long Island?               16   sentence?
   17       A. In the area, but not in East              17       A. Yes.
   18   Hampton.                                         18       Q. Okay. And Dr. Robbins writes,
   19       Q. Okay. Amagansett?                         19   "It was my first opportunity to learn about
   20       A. I don't know. Can you get more            20   the drug OxyContin which you manufacture. I
   21   specific?                                        21   anticipate that it will have usefulness in my
   22       Q. Well, why don't you tell me               22   practice of orthopedic surgery. I was
   23   where -- withdrawn.                              23   surprised by the fact that no sales
   24             Did you visit -- as best you           24   representative of your company ever came to
   25   recall, in the summer of 1997, did you have      25   my office to discuss this medication. I
                                              Page 211                                             Page 213
    1   occasion to visit either friends or family in     1   would appreciate it if you can have a sales
    2   the East Hampton, New York, area?                 2   representative contact me. Thank you again
    3       A. I don't recall.                            3   for dinner."
    4       Q. All right. Do you recall a                 4             Do you see that?
    5   Dr. Phillip Robbins, a doctor of orthopedic       5       A. Uh-huh.
    6   surgery?                                          6       Q. And do you now recollect having
    7       A. Yes, he's a very close family              7   a dinner meeting with Dr. Robbins?
    8   friend.                                           8       A. Yes, of course.
    9       Q. Okay.                                      9       Q. Yes?
   10       A. This...                                   10       A. Phillip Robbins is one of my
   11       Q. Do you recall a dinner with               11   closest friends.
   12   Dr. Robbins in East Hampton?                     12       Q. All right.
   13       A. Yeah.                                     13       A. His father and my father went
   14           MS. MONAGHAN: Objection.                 14   to medical school together. We've known each
   15           THE WITNESS: See, the reason I           15   other all our lives. And the reason it
   16       couldn't answer that the way you             16   didn't click is because I visited with him on
   17       phrased it is because he doesn't have        17   his boat in East Hampton, and so I didn't,
   18       a house in East Hampton, so I couldn't       18   you know, connect with visiting someone in a
   19       place a visit to East Hampton.               19   house.
   20           MR. HANLY: Okay.                         20             But the way this letter -- can
   21           THE WITNESS: Okay.                       21   I just tell you about the letter or not?
   22           (Purdue-Sackler Exhibit 25               22       Q. Well, I'd rather --
   23       marked for identification.)                  23       A. Okay.
   24   QUESTIONS BY MR. HANLY:                          24       Q. -- ask you some questions
   25       Q. Well, let me show you                     25   and if you can answer the questions.

   Golkow Litigation Services                                                Page 54 (210 - 213)
Case:Highly
      1:17-md-02804-DAP Doc #:
             Confidential   - 1984-6 Filed:
                               Subject   to 07/24/19
                                             Further55Confidentiality
                                                       of 73. PageID #: 250874
                                                                           Review
                                            Page 214                                             Page 216
    1       A. Okay.                                    1   medicine and surgery --
    2       Q. Up on the -- up on the                   2       A. I don't know.
    3   right-hand corner of the letter it indicates    3       Q. Let me finish my question,
    4   Dr. Robbins' practice includes sports           4   please.
    5   medicine and surgery and pediatric              5       A. Oh, sorry.
    6   orthopedics.                                    6       Q. Did Purdue market to the
    7             Do you see that?                      7   disciplines of sports medicine and surgery
    8       A. Yep.                                     8   and/or pediatric orthopedics?
    9             MS. MONAGHAN: Objection.              9            And your answer is you don't
   10   QUESTIONS BY MR. HANLY:                        10   know?
   11       Q. Were those disciplines that             11       A. What about reconstructive joint
   12   Purdue -- to whom Purdue -- to which Purdue    12   surgery or orthopedic and trauma surgery?
   13   marketed OxyContin?                            13   They may have --
   14             MS. MONAGHAN: I'm just going         14       Q. Okay.
   15       to object that that's an incomplete        15       A. They may be more appropriate.
   16       list of the disciplines listed on the      16       Q. Can you answer the question I
   17       letterhead.                                17   asked you?
   18             MR. HANLY: But a complete list       18       A. I said I don't know.
   19       of what's in the upper right.              19       Q. You were very involved during
   20             THE WITNESS: Orthopedic and          20   the 1990s and into the 2000s with respect to
   21       trauma surgery, reconstructive joint       21   the sales figures for the Purdue companies,
   22       surgery.                                   22   right?
   23   QUESTIONS BY MR. HANLY:                        23            MS. MONAGHAN: Objection.
   24       Q. Right.                                  24            MR. CHEFFO: Objection.
   25       A. Yeah.                                   25            THE WITNESS: No, I wouldn't
                                            Page 215                                             Page 217
    1       Q. That's on the left.                      1       describe myself as very involved.
    2       A. Okay. I think it's --                    2            MR. HANLY: Okay.
    3       Q. On the right are the sports              3            THE WITNESS: I tried to be
    4   medicine and surgery and pediatric              4       knowledgeable about the affairs of the
    5   orthopedics, right?                             5       business because I was a director and
    6       A. Right.                                   6       sat on the board and had
    7       Q. So my question is: Did Purdue            7       responsibilities to be informed.
    8   market to the disciplines of sports medicine    8            (Purdue-Sackler Exhibit 26
    9   and surgery and/or pediatric orthopedics?       9       marked for identification.)
   10            MS. MONAGHAN: Object to form.         10   QUESTIONS BY MR. HANLY:
   11   QUESTIONS BY MR. HANLY:                        11       Q. Okay. Let me show you
   12       Q. If you know.                            12   Exhibit 26, please, Doctor.
   13       A. Trauma surgery is -- orthopedic         13            Oh, sorry. This is an e-mail,
   14   and trauma surgery, I mean, I think -- I       14   apparently, from you to -- to your father,
   15   don't know if -- to what extent Purdue         15   Dr. Mortimer Sackler, and to your brother,
   16   directed their marketing to these specific     16   Mortimer Sackler, Junior, regarding 1998 US
   17   areas of clinical care, but I would            17   sales. And it states, "Importance, high."
   18   imagine -- I would think that Dr. Robbins      18            Do you see that?
   19   might have...                                  19            And then the e-mail that you --
   20       Q. My question --                          20   that appears to have been created by you goes
   21       A. It sounds like he was                   21   on to talk about the sales targets and
   22   interested in learning about this product.     22   actuals for -- sales targets for 1999, which
   23       Q. And my question was not whether         23   was the year upcoming after the date of this,
   24   he was interested. My question was: Did        24   right?
   25   Purdue market to the disciplines of sports     25       A. I don't see sales targets.
   Golkow Litigation Services                                              Page 55 (214 - 217)
Case:Highly
      1:17-md-02804-DAP Doc #:
             Confidential   - 1984-6 Filed:
                               Subject   to 07/24/19
                                             Further56Confidentiality
                                                       of 73. PageID #: 250875
                                                                           Review
                                              Page 218                                              Page 220
    1        Q. Well, it says --                          1        A. -- if it was me or my father,
    2        A. Where do you see --                       2   because it's so similar.
    3        Q. The first sentence says, "I               3        Q. All right. Well, how about
    4   believe we will make the 590 target."             4   the --
    5        A. Oh, I thought you were looking            5        A. But --
    6   at the -- okay. I was looking at the              6        Q. -- reverse side of that
    7   numerical listing.                                7   exhibit? You see all of those
    8        Q. Okay. And then down below                 8   calculations --
    9   there's -- in bold, there's a list of             9        A. Yeah.
   10   apparently year-to-date and month-to-date        10        Q. -- and numbers?
   11   sales figures for apparently the year 1998,      11        A. Yeah.
   12   right?                                           12        Q. Is that in your handwriting?
   13             MS. MONAGHAN: Objection.               13        A. Looks like it. Does look like
   14             THE WITNESS: I don't -- I              14   it, yeah.
   15        don't know if this is for the year.         15        Q. And these are very detailed
   16   QUESTIONS BY MR. HANLY:                          16   calculations, are they not?
   17        Q. Okay. Well, let me --                    17        A. Of course. Sales figures are
   18        A. This is year-to-date. Net                18   very detailed.
   19   sales year-to-date, right? So it's net sales     19        Q. And the -- and it actually
   20   year-to-date. And it's December, so it's         20   looks like you computed various totals by
   21   almost a year.                                   21   hand.
   22        Q. Right.                                   22             Do you see, for example, down
   23             My question is --                      23   in the right-hand corner there's the 57504,
   24        A. 506,000.                                 24   5834, 17891, and then below that it looks
   25        Q. These are detailed figures               25   like you were carrying the 1s?
                                              Page 219                                              Page 221
    1   about sales, targets and actuals, right?          1            Do you see that?
    2        A. Yes.                                      2      A.     Yes, this is arithmetic.
    3            MS. MONAGHAN: Object to the              3      Q.     Right.
    4        form.                                        4            So you were -- you were doing
    5   QUESTIONS BY MR. HANLY:                           5   arithmetic by hand, without a calculator,
    6        Q. Okay. And then -- by the way,             6   concerning these various figures, sales
    7   you see this handwriting on the first page?       7   figures, right?
    8   Is that your handwriting?                         8        A. Should I have used a
    9            For example, at the bottom it            9   calculator?
   10   says, "Buy in sales, shipped MS-Contin, oxy 3    10        Q. Well, I don't know. We'll have
   11   million."                                        11   to figure that out, I suppose, at some point.
   12            Is that your handwriting?               12            But you were --
   13        A. That's MS-Contin 3 million, and          13        A. It looks like I was trying to
   14   oxy doesn't have a number next to it.            14   understand some sales figures and breaking it
   15        Q. Okay. Is that your                       15   down or building it up. I don't know where
   16   handwriting?                                     16   was the information coming from.
   17        A. It looks like it is, but my              17        Q. Right.
   18   handwriting and my father's handwriting are      18            But these are computations that
   19   very, very similar, so sometimes I have to       19   you did by hand with respect to the matters
   20   look carefully.                                  20   referenced on the e-mail, which is 1998 US
   21        Q. Okay.                                    21   sales, right?
   22        A. Like if you look at the top, if          22            MS. MONAGHAN: Objection.
   23   you look at the top of the page on the right,    23            THE WITNESS: I don't know. I
   24   I'm not sure who wrote that --                   24        guess. I don't know. Forecast, 590.
   25        Q. Okay.                                    25        So there's the 590, what you called
   Golkow Litigation Services                                                Page 56 (218 - 221)
Case:Highly
      1:17-md-02804-DAP Doc #:
             Confidential   - 1984-6 Filed:
                               Subject   to 07/24/19
                                             Further57Confidentiality
                                                       of 73. PageID #: 250876
                                                                           Review
                                              Page 222                                             Page 224
    1       target. Here it's called forecast.            1   was someone in the room with me when I was
    2             You know, if I studied it for a         2   doing these calculations or if I was on the
    3       little while, maybe I could try to            3   phone with someone and jotting all this down
    4       figure out what it was I was trying to        4   and discussing something.
    5       figure out or what it was I was               5       Q. Doctor, thank you for that, but
    6       analyzing, but -- what it was I was           6   I've moved beyond that --
    7       computing --                                  7       A. All right. I'll let it go.
    8   QUESTIONS BY MR. HANLY:                           8       Q. -- and so I asked you a
    9       Q. Well, my question really --                9   different question.
   10       A. -- or calculating. But                    10       A. That's fine.
   11   what's --                                        11       Q. Did Purdue --
   12       Q. -- is --                                  12       A. Yes.
   13       A. What's the difference? I was              13       Q. -- as part of its marketing --
   14   learning about the sales, and these are the      14       A. Yeah.
   15   notes.                                           15       Q. -- distribute other kinds of
   16       Q. And you set forth very detailed           16   items, things like pens and plush toys, in
   17   notes concerning the sales, right?               17   connection with the marketing of --
   18             MS. MONAGHAN: Objection.               18       A. I don't remember seeing a lot
   19             THE WITNESS: I do everything           19   of toys or pens or -- they may have. I
   20       in detail, great detail. Okay? So...         20   don't...
   21   QUESTIONS BY MR. HANLY:                          21       Q. OxyContin was marketed as a
   22       Q. By the way, did --                        22   12-hour -- Q12 medication, right?
   23       A. Detail, yes.                              23       A. Yeah.
   24       Q. -- Purdue distribute                      24       Q. But in fact --
   25   calculators as part of its marketing plan?       25       A. Well, with the -- I mean, yeah,
                                              Page 223                                             Page 225
    1           MS. MONAGHAN: Objection.                  1   the label for OxyContin is the -- the dosing
    2           MR. CHEFFO: Objection.                    2   instructions on the label instructs that it
    3           Is that a serious question?               3   be given twice a day, yes.
    4           THE WITNESS: I guess I didn't             4             But there's also provision in
    5      get one.                                       5   the language, I believe, you know, to -- I
    6   QUESTIONS BY MR. HANLY:                           6   forgot what -- to -- because there was
    7      Q. Well, that's my question.                   7   variability in patients is the way I was
    8      A. I know.                                     8   told, explained to me, the way I understood
    9      Q. But actually, then, I don't                 9   this. There's a certain amount of
   10   have an answer to the actual question.           10   variability in patients, it's true with most
   11           Did Purdue, as part of its               11   medicines, that -- that there -- some --
   12   marketing activities, distribute to              12   that -- I think it's in the label, but I
   13   physicians calculators?                          13   can't pull up the language right now.
   14      A. I don't know. I don't recall.              14             I think the -- there's --
   15      Q. Purdue distributed to                      15   sorry, I can't recall this part of the
   16   physicians as part of its marketing other        16   labeling. I'm trying to remember.
   17   kinds of products, right?                        17       Q. Well, I'm asking you about the
   18           MS. MONAGHAN: Objection.                 18   marketing.
   19   QUESTIONS BY MR. HANLY:                          19       A. It speaks about titration. It
   20      Q. Other kinds of items. Not                  20   speaks about -- okay.
   21   drugs, but things like pens and plush toys.      21       Q. All right.
   22           Is that true, if you know?               22       A. Go to marketing.
   23           I'm finished with that                   23       Q. The drug was marketed as a
   24   document, by the way, Doctor.                    24   12-hour analgesic; isn't that true?
   25      A. I think -- I wonder if there               25             MS. MONAGHAN: Objection.
   Golkow Litigation Services                                                Page 57 (222 - 225)
Case:Highly
      1:17-md-02804-DAP Doc #:
             Confidential   - 1984-6 Filed:
                               Subject   to 07/24/19
                                             Further58Confidentiality
                                                       of 73. PageID #: 250877
                                                                           Review
                                             Page 226                                           Page 228
    1            THE WITNESS: It was                     1       record.
    2       marketed -- it was dosed BID.                2        (Off the record at 4:22 p.m.)
    3       That's -- I think that's how it's --         3            VIDEOGRAPHER: We are back on
    4   QUESTIONS BY MR. HANLY:                          4       the record. The time is 4:33 p.m.
    5       Q. Or Q12?                                   5   QUESTIONS BY MR. HANLY:
    6       A. Or Q12, yeah.                             6       Q. Dr. Sackler, does Purdue bear
    7       Q. Right.                                    7   any responsibility for the opioid crisis
    8       A. Sure. Yeah.                               8   facing us in America today?
    9       Q. Okay. But in fact, many                   9            MR. CHEFFO: Objection.
   10   patients needed immediate-release opioids       10            MS. MONAGHAN: Objection.
   11   during the course of that 12-hour period        11            THE WITNESS: I don't believe
   12   because the analgesia -- the Q12 drug had       12       Purdue has a legal responsibility, but
   13   worn off; isn't that true?                      13       I think that Purdue, as well as all
   14            MS. MONAGHAN: Objection.               14       other stakeholders in health care and
   15            THE WITNESS: There's a certain         15       in medicine and in pharmaceuticals and
   16       variability in patients, from patient       16       law enforcement and the FDA, the DEA,
   17       to patient, that's not uncommon with        17       everyone has a responsibility,
   18       analgesics across the board. It's not       18       clearly.
   19       only OxyContin. Other -- and it's --        19            And Purdue has a
   20       you know, it's true of other -- other       20       responsibility, clearly, to do
   21       medications as well.                        21       everything it can to find and
   22            So it's not...                         22       participate and contribute to whatever
   23   QUESTIONS BY MR. HANLY:                         23       we can hopefully build as solutions so
   24       Q. So the answer to my question is          24       that no one has to suffer this kind of
   25   with respect to certain patients, the drug      25       tragedy again. Or at least we can...
                                             Page 227                                           Page 229
    1   didn't work --                                   1   QUESTIONS BY MR. HANLY:
    2       A. Yes, with respect to certain              2      Q. My question, however, is
    3   patients -- it's not that the drug didn't        3   whether Purdue's conduct was a cause of the
    4   work; it's that individuals metabolize drugs     4   opioid epidemic in America today.
    5   with variability. It's not the same in every     5           MR. CHEFFO: Objection.
    6   human body. So you can't have 100 percent        6           MS. MONAGHAN: Objection.
    7   the same duration of efficacy in every           7           MR. CHEFFO: Form and
    8   person.                                          8      foundation.
    9            So in some patients, physicians         9           THE WITNESS: I think it's a
   10   would use immediate-release opioids to -- but   10      very complex set of factors and
   11   it was -- I think it's described in the         11      confluence of different circumstances
   12   label, but I don't know why I can't remember    12      and societal issues and problems and
   13   that part of the label right now. I think       13      medical issues and regulatory gaps in
   14   I'm getting a little tired.                     14      different states across the country,
   15            MS. MONAGHAN: All right. I             15      without any national system that would
   16       think, if possible, now would probably      16      correct those gaps. And, I mean, it's
   17       be a good time for a break, which I         17      very, very, very complex, and I think
   18       think will be the last one, probably.       18      that all of that has brought this
   19            MR. HANLY: That's fine.                19      about.
   20            MS. MONAGHAN: Okay.                    20           I don't see that one
   21            THE WITNESS: Okay.                     21      pharmaceutical company or one product
   22            VIDEOGRAPHER: Okay. Remove             22      has a causative relationship to the
   23       your microphones, please. Doctor,           23      opioid epidemic that we're suffering
   24       your microphone.                            24      now.
   25            The time is 4:22 p.m. Off the          25


   Golkow Litigation Services                                              Page 58 (226 - 229)
Case:Highly
      1:17-md-02804-DAP Doc #:
             Confidential   - 1984-6 Filed:
                               Subject   to 07/24/19
                                             Further59Confidentiality
                                                       of 73. PageID #: 250878
                                                                           Review
                                             Page 230                                            Page 232
    1   QUESTIONS BY MR. HANLY:                          1   addicted to OxyContin?
    2       Q. There was no opioid --                    2           MS. MONAGHAN: Objection.
    3       A. Everyone has to be responsible.           3           MR. CHEFFO: Objection.
    4       Q. There was no opioid epidemic of           4   QUESTIONS BY MR. HANLY:
    5   the current proportions prior to the             5      Q. Do you recognize that or not?
    6   invention of OxyContin; isn't that true?         6   Simple question, yes or no?
    7            MS. MONAGHAN: Objection.                7      A. I don't know --
    8            MR. CHEFFO: Objection.                  8           MR. CHEFFO: Objection.
    9            THE WITNESS: No, I don't -- I           9           THE WITNESS: I don't know the
   10       don't think that's correct. I think I       10      answer to that.
   11       remember in my lifetime there was a         11           MR. CHEFFO: Excuse me. I'd
   12       heroin epidemic not that long ago.          12      like the special master's ruling.
   13   QUESTIONS BY MR. HANLY:                         13           You know, we can't ask
   14       Q. And do you know the numbers of           14      open-ended questions and then instruct
   15   victims of heroin at whatever period of time    15      a witness only to say yes or no. It's
   16   that was?                                       16      just not fair.
   17       A. Well, it seemed horrific then,           17           SPECIAL MASTER COHEN: I think
   18   too, you know. So I'm not sure that the         18      it was a yes or no question.
   19   numbers are the same, but I -- I don't think    19           MR. HANLY: It was a yes or no
   20   we should satisfy -- be satisfied with that     20      question.
   21   either. I mean, I think -- and, you know,       21           MR. CHEFFO: Note my objection
   22   the numbers -- are we talking about numbers     22      to the form and the foundation.
   23   of addiction, or are we talking about numbers   23   QUESTIONS BY MR. HANLY:
   24   of overdose and death?                          24      Q. As the owners of Purdue, the
   25            Because I am shocked by the            25   Sackler family could have directed changes in
                                             Page 231                                            Page 233
    1   overdose and death situation that has just       1   the way that OxyContin was marketed; isn't
    2   exploded in the last five, seven years,          2   that correct?
    3   something like that. It's been extraordinary     3            MS. MONAGHAN: Objection.
    4   from -- and I'm just seeing it from -- you       4            THE WITNESS: Actually, there
    5   know, I'm not involved in it professionally,     5       have been many changes over the years
    6   but I see it, I read about it, I hear about      6       and huge resources spent to bring
    7   it. I have friends, relatives. I mean, I         7       about those changes.
    8   know people, individual people, who have         8   QUESTIONS BY MR. HANLY:
    9   suffered and who have died. And it touches       9       Q. I asked you about marketing
   10   everyone's life. It's terrible.                 10   materials or giveaways.
   11            But that's different. That's a         11            Have you ever seen one of these
   12   different epidemic, I think, than what we       12   OxyContin pens with a pull-down?
   13   had -- you know, than -- than the               13       A. No.
   14   prescription opioid epidemic or crisis or       14       Q. All right. I'd like you to
   15   whatever, which has more to do, I think, with   15   take a look at it. And we can make
   16   failure -- with too much product being out      16   photocopies of it or whatever, but I --
   17   there beyond the needs of the patients it's     17            MS. MONAGHAN: You want to just
   18   prescribed for, and also the -- the lack of     18       mark it as an exhibit? You can stick
   19   access to treatment. People can't access        19       a sticker on it.
   20   treatment once they -- you know.                20            MS. CONROY: I'll put it on the
   21            So it's very complex. It's             21       screen.
   22   hard to answer that question simply or at       22            MR. HANLY: These are of
   23   all.                                            23       limited distribution.
   24        Q. Do you recognize that hundreds          24            MS. MONAGHAN: Well, then how
   25   of thousands of Americans have become           25       are we going to have a clear record of

   Golkow Litigation Services                                               Page 59 (230 - 233)
Case:Highly
      1:17-md-02804-DAP Doc #:
             Confidential   - 1984-6 Filed:
                               Subject   to 07/24/19
                                             Further60Confidentiality
                                                       of 73. PageID #: 250879
                                                                           Review
                                          Page 234                                            Page 236
    1       what pen was shown to her?                1       than one version of this. I don't
    2            MR. HANLY: It's going to go on       2       know how similar they look. I think
    3       the video.                                3       we should mark the actual aide as an
    4            MS. MONAGHAN: Okay.                  4       exhibit.
    5   QUESTIONS BY MR. HANLY:                       5            MR. CHEFFO: It's not even
    6       Q. Now, I want to make sure you've        6       authenticated.
    7   got the right side.                           7            MR. HANLY: Well, that's fine.
    8            MR. CHEFFO: Is this something        8       We can mark -- we can actually mark
    9       that was produced to you?                 9       the one that the witness has.
   10            MR. HANLY: No.                      10            MS. MONAGHAN: And she said
   11            MR. CHEFFO: Then have you           11       she's never seen it before, so
   12       produced it in response to the           12       obviously she's not authenticating it.
   13       discovery requests?                      13            THE WITNESS: Well, it's
   14            MR. HANLY: This is something        14       interesting.
   15       that I acquired within the last two      15   QUESTIONS BY MR. HANLY:
   16       weeks of my own accord, not from you.    16       Q. So do you see on one side
   17       It's work product.                       17   there's a dosing conversion guide?
   18            MR. CHEFFO: Well, it's              18       A. Yes, it looks like the 2 to 1
   19       responsive to -- well, if it's work      19   that we spoke of.
   20       product, then you're waiving it by       20       Q. Right.
   21       showing it today?                        21            And also to the -- to the right
   22            MR. HANLY: The acquisition is       22   of the middle column there's a column of Oxy
   23       work product.                            23   IR?
   24            MR. CHEFFO: Okay. But I             24       A. Uh-huh.
   25       didn't ask that. If it's ongoing         25       Q. That's oxycodone immediate
                                          Page 235                                            Page 237
    1      discovery, and you have things that        1   release?
    2      are responsive to discovery and you        2        A. Okay.
    3      show them to a witness, they should be     3        Q. Do you agree with that?
    4      produced in advance of the deposition.     4             MS. MONAGHAN: Objection.
    5           MR. HANLY: Well, let me               5             THE WITNESS: Yes, I think it
    6      continue with the examination, and you     6        is.
    7      can make any application that's            7   QUESTIONS BY MR. HANLY:
    8      appropriate.                               8        Q. All right. And what is
    9           MR. CHEFFO: I am going to             9   reflected then is that there's a conversion
   10      object to the question of showing --      10   dose. If you're using another so-called
   11      you know, the whole point of discovery    11   combination opioid and you wished to convert
   12      here is -- when we've produced 50         12   to OxyContin, it shows you that.
   13      million pages is to not have exactly      13             And then the far right column
   14      this type of surprise.                    14   is the breakthrough dose to be used with
   15           And I don't recall all the           15   OxyContin Q12; is that correct?
   16      discovery requests, but my guess is it    16             MS. MONAGHAN: Objection.
   17      probably covers this pen. But just        17             THE WITNESS: I don't know what
   18      note my objection.                        18        the -- there are no instructions how
   19           MS. MONAGHAN: I'm also just          19        to read this, so I don't know if
   20      going to record my ongoing objection      20        that's the way it's intended or not.
   21      to not marking the pen itself as an       21        But...
   22      exhibit. I don't think that putting       22   QUESTIONS BY MR. HANLY:
   23      it on the video is sufficient to          23        Q. But you've never --
   24      ensure that we know exactly what pen.     24        A. You know, and the -- the...
   25           I don't know if there were more      25        Q. If you can't read the chart or

   Golkow Litigation Services                                            Page 60 (234 - 237)
Case:Highly
      1:17-md-02804-DAP Doc #:
             Confidential   - 1984-6 Filed:
                               Subject   to 07/24/19
                                             Further61Confidentiality
                                                       of 73. PageID #: 250880
                                                                           Review
                                            Page 238                                          Page 240
    1   don't understand the chart, you just need to    1       A. I'm sorry. I'd be very
    2   indicate that.                                  2   interested to know when they did that.
    3       A. I can read it, but I don't know          3            MR. HANLY: I want to note for
    4   what the -- what it means or what the           4       the record also that Purdue did not,
    5   intention is because it doesn't say -- say      5       to my knowledge, produce a single
    6   how to -- what to make of it.                   6       marketing item.
    7       Q. Okay.                                    7            MR. CHEFFO: Okay. And I
    8       A. You know, it doesn't say this            8       haven't heard about it, so if you
    9   is immediate-release oxycodone to be dosed      9       asked for them, then you should raise
   10   concurrent with this OxyContin.                10       them.
   11       Q. Yeah.                                   11            THE WITNESS: You mean someone
   12       A. But maybe.                              12       else produced that? Not Purdue?
   13       Q. Is Oxy IR a -- a Purdue                 13            MR. HANLY: No. No. No.
   14   product?                                       14            I believe that Purdue had this
   15            You see it has a little               15       manufactured, but --
   16   trademark sign. So my question is, is the      16            THE WITNESS: Do you know that
   17   Oxy IR product a product manufactured and      17       for a fact?
   18   distributed by Purdue?                         18            MR. HANLY: No.
   19       A. I think it is. I think -- I             19            THE WITNESS: Okay. I'm
   20   think it was or it is.                         20       just --
   21       Q. Okay.                                   21            MR. CHEFFO: That's my point.
   22       A. I think it is.                          22            THE WITNESS: I thought that's
   23       Q. If you --                               23       what you were saying. Maybe they
   24       A. And I think there are other             24       didn't.
   25   oxy -- oxycodone immediate-release products    25            SPECIAL MASTER COHEN: Did you
                                            Page 239                                          Page 241
    1   also.                                           1       go to law school?
    2       Q. Yes.                                     2            THE WITNESS: No. I went to
    3       A. Available.                               3       medical school.
    4       Q. But Oxy IR is a Purdue product.          4            SPECIAL MASTER COHEN: That was
    5   That's all I'm trying to establish.             5       a good question.
    6       A. Yeah, I think so. I think                6            THE WITNESS: Now I'm going to
    7   that's right.                                   7       law school.
    8       Q. All right. If you hand that              8            (Purdue-Sackler Exhibit 27
    9   back to me, we'll put a sticker on it.          9       marked for identification.)
   10       A. Okay.                                   10   QUESTIONS BY MR. HANLY:
   11             MR. CHEFFO: Note my objection.       11       Q. Are you familiar with a company
   12       I move to strike this entire line of       12   called Purdue Pharma, Inc., as opposed to
   13       questioning.                               13   Purdue Pharma LP?
   14             THE WITNESS: What does it say?       14       A. Yes. Yes. I think it's the
   15             MS. MONAGHAN: I can't give you       15   general partner of Purdue Pharma LP.
   16       advice on the record. I think counsel      16       Q. And --
   17       has asked for it back so they can put      17       A. I'll help you out.
   18       a sticker on it.                           18       Q. -- you were a member of the
   19             THE WITNESS: Okay.                   19   board of directors of Purdue Pharma, Inc.,
   20   QUESTIONS BY MR. HANLY:                        20   correct?
   21       Q. Let me just --                          21       A. Yes.
   22       A. Do you know -- do you know the          22            Purdue Pharma LP, doesn't have
   23   date of this?                                  23   a board of directors. It's an LP. It's a
   24       Q. I can't answer your questions,          24   partnership.
   25   Doctor.                                        25            (Purdue-Sackler Exhibit 29

   Golkow Litigation Services                                             Page 61 (238 - 241)
Case:Highly
      1:17-md-02804-DAP Doc #:
             Confidential   - 1984-6 Filed:
                               Subject   to 07/24/19
                                             Further62Confidentiality
                                                       of 73. PageID #: 250881
                                                                           Review
                                            Page 242                                              Page 244
    1       marked for identification.)                  1   called CEO Considerations. And I want to ask
    2   QUESTIONS BY MR. HANLY:                          2   you about the first -- that first textual
    3       Q. Okay. Let me show you a                   3   page.
    4   document we've marked as Exhibit 29, which is    4       A. This is 2008.
    5   the -- the cover page --                         5       Q. Yes, 2008.
    6            MS. MONAGHAN: Are we up to 29?          6            And you -- the company was
    7            MS. CONROY: No, I have 28.              7   looking for a --
    8       You'll be getting it in a minute.            8       A. CEO.
    9            MS. MONAGHAN: Was there a 27?           9       Q. -- CEO --
   10            MS. CONROY: Yes, the pen.              10       A. Yes.
   11            MS. MONAGHAN: Oh, the pen is           11       Q. -- because Mr. Friedman was
   12       the 27. Got it. Perfect.                    12   gone from the company, correct?
   13            So this that you're handing is         13       A. Yes.
   14       29?                                         14       Q. After his conviction in 2007?
   15            MS. CONROY: You'll be getting          15       A. He was -- he was -- I don't
   16       28 in a minute.                             16   know the term for it, when you're not allowed
   17            MS. MONAGHAN: Okay.                    17   to practice -- to work in the industry
   18   QUESTIONS BY MR. HANLY:                         18   anymore. I don't --
   19       Q. So 29, Doctor, is -- the cover           19       Q. Well, was part of the plea
   20   appears to be an e-mail from Dr. Richard to     20   agreement that Mr. Friedman was not to be
   21   you and other members of your family.           21   involved in certain business matters, right?
   22            Do you see that?                       22       A. Any business matters with
   23            MS. MONAGHAN: Objection.               23   Purdue.
   24   QUESTIONS BY MR. HANLY:                         24       Q. Okay.
   25       Q. It's an e-mail from Dr. Richard          25       A. Or in the industry. He
                                            Page 243                                              Page 245
    1   Sackler to various people, including you,        1   couldn't work in the industry.
    2   right?                                           2        Q. So at the time, 2000 --
    3            MS. MONAGHAN: Objection.                3        A. He was excommunicated.
    4   QUESTIONS BY MR. HANLY:                          4        Q. -- 2008, the company was trying
    5        Q. The first page, Doctor.                  5   to figure out how to go about acquiring a new
    6        A. Yeah. Yes.                               6   CEO, right?
    7        Q. Okay.                                    7             MS. MONAGHAN: Objection.
    8        A. Can I look at it?                        8             THE WITNESS: I mean -- okay.
    9        Q. Yes. Please.                             9   QUESTIONS BY MR. HANLY:
   10            I'm going to ask you a question        10        Q. Okay. On the first page it
   11   about the first page of the -- of the -- the    11   references at the very top --
   12   first page following the e-mail, which is       12        A. I wouldn't take this as an
   13   entitled "CEO Considerations."                  13   expression of the company because this
   14            Okay?                                  14   letter -- this e-mail is only to family
   15        A. This is all Richard's e-mail?           15   members. This is a shareholder e-mail. This
   16   This is one e-mail?                             16   is not a director's e-mail, and it's not a --
   17        Q. Well, if you look at the front,         17   and it's certainly not a company e-mail in
   18   Doctor, it indicates, does it not, that         18   the sense of management or the board of
   19   there's attachments -- an attachment called     19   directors.
   20   "CEO Considerations," apparently volume 4 or    20             So --
   21   version 4A.doc.                                 21        Q. Well --
   22            Do you see that?                       22        A. -- this is Richard speaking to
   23        A. Yeah.                                   23   other family members, I think.
   24        Q. Okay. And the very next                 24        Q. About the considerations that
   25   numbered page of the document is something      25   needed to be -- or that he thought should
   Golkow Litigation Services                                               Page 62 (242 - 245)
Case:Highly
      1:17-md-02804-DAP Doc #:
             Confidential   - 1984-6 Filed:
                               Subject   to 07/24/19
                                             Further63Confidentiality
                                                       of 73. PageID #: 250882
                                                                           Review
                                            Page 246                                             Page 248
    1   be --                                            1       A. Uh-huh.
    2       A. I guess.                                  2       Q. Yes?
    3       Q. -- considered.                            3       A. Yes.
    4       A. If he wrote it. But I'll read             4       Q. It reads, "In the event that a
    5   it.                                              5   favorable deal cannot be structured during
    6       Q. Do you know who Peter Boer is,            6   2008, the most certain way for the owners to
    7   B-o-e-r?                                         7   diversify their risk is to distribute more
    8       A. Yes.                                      8   free cash flow so they can purchase
    9       Q. Who's that?                               9   diversifying assets."
   10       A. Peter Boer is a director.                10            Did I read that correctly?
   11            Is he on here?                         11       A. Yes.
   12       Q. Look at the very last page.              12       Q. And you understand that the
   13       A. He's not on the -- he's not on           13   owners referenced in that sentence are
   14   the "to's."                                     14   Sackler family members, right?
   15       Q. No, he's not, but look at the            15            MS. MONAGHAN: Objection.
   16   very last page of the document, please.         16            THE WITNESS: Actually, the
   17       A. Okay.                                    17       Sackler family members aren't the
   18       Q. Do you see it says Richard               18       owners, but I guess if you say
   19   Sackler and Peter --                            19       beneficial owners, that might be more
   20       A. Oh, yeah, uh-huh.                        20       accurate.
   21       Q. And so he -- was he a Purdue             21   QUESTIONS BY MR. HANLY:
   22   employee at the time?                           22       Q. Indirect owners, right?
   23            MS. MONAGHAN: Objection.               23       A. Well, beneficial. They're not
   24            THE WITNESS: A director. A             24   really the owners. I mean, legally they're
   25       Purdue --                                   25   not the owners.
                                            Page 247                                             Page 249
    1   QUESTIONS BY MR. HANLY:                          1      Q.     Right.
    2        Q. Yes.                                     2            But indirectly they're the --
    3        A. -- director.                             3   they're the owners?
    4        Q. Okay. All right.                         4       A. What does that mean?
    5        A. Is he still? Yes, I think he             5            MS. MONAGHAN: Objection.
    6   still is a director.                             6       Asked and answered.
    7        Q. Okay. Now, back to the first             7            THE WITNESS: I don't know what
    8   page of the CEO Considerations. At the top,      8       that means.
    9   the second paragraph -- first paragraph is       9            MS. MONAGHAN: She said no.
   10   just a few words long. The second paragraph     10            THE WITNESS: I'm not sure what
   11   reads, "Our central assumption is that Purdue   11       indirect owner means. Is that a legal
   12   must be managed for long-term success. While    12       owner?
   13   it is very possible that the company can be     13   QUESTIONS BY MR. HANLY:
   14   recapitalized using debt or sold to a           14       Q. Is -- that's fine.
   15   strategic buyer, the perception of a sound,     15
   16   long-term plan and effective management will
   17   translate into maximizing value for the
   18   present owners."
   19              Did I read that correctly?
   20        A. Uh-huh.
   21        Q. Yes?
   22        A. Yes.
   23        Q. Then two paragraphs down, do
   24   you see the paragraph that begins "In the
   25   event that"?

   Golkow Litigation Services                                               Page 63 (246 - 249)
Case: 1:17-md-02804-DAP Doc #: 1984-6 Filed: 07/24/19 64 of 73. PageID #: 250883
Case: 1:17-md-02804-DAP Doc #: 1984-6 Filed: 07/24/19 65 of 73. PageID #: 250884
Case: 1:17-md-02804-DAP Doc #: 1984-6 Filed: 07/24/19 66 of 73. PageID #: 250885
Case:Highly
      1:17-md-02804-DAP Doc #:
             Confidential   - 1984-6 Filed:
                               Subject   to 07/24/19
                                             Further67Confidentiality
                                                       of 73. PageID #: 250886
                                                                           Review




                                           15       Q. And as you sit here today, you
                                           16   can't tell us who owns PLP Associates
                                           17   Holdings LP?
                                           18             MS. MONAGHAN: Objection.
                                           19       Asked and answered.
                                           20             THE WITNESS: I'm not sure who
                                           21       owns it.
                                           22   QUESTIONS BY MR. HANLY:
                                           23       Q. Do you believe PLP Associates
                                           24   Holdings LP is owned beneficially by the
                                           25   Sackler family?
                                                                                   Page 265
                                            1             MS. MONAGHAN: Objection.
                                            2             THE WITNESS: I think it's
                                            3       probably owned by trusts.
                                            4   QUESTIONS BY MR. HANLY:
                                            5       Q. The Mortimer and Raymond
                                            6   Sackler trusts?
                                            7             MS. MONAGHAN: Objection.
                                            8             THE WITNESS: There's no such
                                            9       trust. I mean, I don't know the names
                                           10       of the trusts, but my guess is it's
                                           11       owned by trusts. I mean, I would
                                           12       think it's owned by trusts.
                                           13   QUESTIONS BY MR. HANLY:
                                           14       Q. Okay. Do you understand that
                                           15   the Mortimer Sackler trusts own 50 percent
                                           16   indirectly of the Purdue Pharma entities?
                                           17             MS. MONAGHAN: Objection.
                                           18             THE WITNESS: I think it's a
                                           19       little more complicated than that,
                                           20       but...
                                           21   QUESTIONS BY MR. HANLY:
                                           22       Q. Let me ask this question.
                                           23       A. Yeah.
                                           24       Q. Do you -- as you sit here
                                           25   today, do you know where these distributions
   Golkow Litigation Services                                 Page 67 (262 - 265)
Case:Highly
      1:17-md-02804-DAP Doc #:
             Confidential   - 1984-6 Filed:
                               Subject   to 07/24/19
                                             Further68Confidentiality
                                                       of 73. PageID #: 250887
                                                                           Review
                                             Page 266                                            Page 268
    1   ended up?                                        1            THE WITNESS: Okay.
    2            Did they stay with this entity          2   QUESTIONS BY MR. HANLY:
    3   called Holdings, or were they retransmitted,     3       Q. Ms. Sackler, if you could
    4   redistributed, to other entities?                4   answer my question, please. It's quite
    5            MS. MONAGHAN: Objection.                5   simple.
    6            THE WITNESS: Well, if you read          6            When you referenced the two
    7       this paper you put in front of me, it        7   family partners -- that's the term you
    8       says -- doesn't it say anything about        8   used -- please let me ask my question --
    9       where they went next? If they went           9   you're referencing the Mortimer Sackler
   10       somewhere?                                  10   family and the descendants of Mortimer
   11   QUESTIONS BY MR. HANLY:                         11   Sackler --
   12       Q. Well, do you know whether any            12       A. Yeah, I was referencing trusts
   13   of these sums distributed between 2008 and      13   of the two -- the distributions are
   14   2011 made their way into any bank account       14   distributed to trusts.
   15   over which you had control?                     15       Q. Yes.
   16            MS. MONAGHAN: Objection.               16       A. And so -- and -- is this
   17            THE WITNESS: I hope so. I              17   PPLP --
   18       think so.                                   18       Q. Ms. Sackler --
   19   QUESTIONS BY MR. HANLY:                         19            MR. CHEFFO: Dr. Sackler.
   20                                                   20   QUESTIONS BY MR. HANLY:
                                                        21       Q. Dr. Sackler, please listen to
                                                        22   my question. It's quite simple.
                                                        23            When you used the term -- I'm
                                                        24   finished with the document, Doctor.
                                                        25            Dr. Sackler? When you use the
                                                                                                 Page 269
                                                         1   term "the two family partners" -- my
                                                         2   question's very simple -- you're referencing
                                                         3   the Mortimer Sackler family and the Raymond
                                                         4   Sackler family; isn't that so?
                                                         5       A. When I'm talking about the
                                                         6   family partners, I'm talking about the
                                                         7   Raymond family and the Mortimer family.
                                                         8       Q. Thank you.
    9   QUESTIONS BY MR. HANLY:                          9       A. When I'm talking about the
   10       Q. And just --                              10   shareholders of Purdue -- of Purdue, I'm
   11       A. And -- sorry.                            11   talking about the trusts.
   12       Q. Just to be clear, the two                12       Q. Okay.
   13   family partners, to use your term, are the      13       A. It's different.
   14   Mortimer Sackler family and the Raymond         14       Q. Thank you --
   15   Sackler family; is that -- is that right?       15       A. I was just trying to be
   16       A. What -- I think you have                 16   precise.
   17   information right here as to --                 17       Q. Thank you for that answer.
   18            MS. MONAGHAN: Do you know what         18       A. Okay.
   19       page you're on?                             19            (Purdue-Sackler Exhibit 30
   20            THE WITNESS: Yeah, I'm on --           20       marked for identification.)
   21       like on page -- I don't have page           21   QUESTIONS BY MR. HANLY:
   22       numbers.                                    22
   23            MS. MONAGHAN: Look at the
   24       bottom right-hand corner. There's a
   25       number.

   Golkow Litigation Services                                               Page 68 (266 - 269)
Case:Highly
      1:17-md-02804-DAP Doc #:
             Confidential   - 1984-6 Filed:
                               Subject   to 07/24/19
                                             Further69Confidentiality
                                                       of 73. PageID #: 250888
                                                                           Review
                                         Page 270                                              Page 272
    1                                                1       Q. Okay. So you don't know that
                                                     2   that's the law firm that my partner and I are
                                                     3   members of?
                                                     4       A. Oh, I'm terribly sorry. No, I
                                                     5   didn't.
                                                     6       Q. That's quite all right.
                                                     7       A. I thought you were partners of
                                                     8   Hanly --
                                                     9       Q. Simmons Hanly Conroy.
                                                    10       A. Simmons Hanly Conroy. Oh,
                                                    11   that's the same law firm.
                                                    12            But not Cooper. Where's
                                                    13   Cooper? What happened to Cooper?
                                                    14       Q. Now, Dr. Sackler, this amount,
                                                    15   $75 million --
                                                    16       A. Yes.
                                                    17       Q. -- that's the same amount that
                                                    18   the Sackler family contributed to the
                                                    19   Oklahoma settlement last week, right?
                                                    20            MS. MONAGHAN: Object to the
                                                    21       form.
                                                    22            THE WITNESS: Is there some
                                                    23       meaning in that?
                                                    24   QUESTIONS BY MR. HANLY:
                                                    25       Q. Well, I'm going to ask you.
                                                                                               Page 273
                                                     1            Am I correct that that's the
                                                     2   amount that the Sackler family --
                                                     3       A. You can probably find ten other
    4                                                4   things that cost $75 million as well. I
                                                     5   never -- okay. Yes, 75 is 75, wherever it
                                                     6   is.
                                                     7       Q. And is 75 million sort of what
                                                     8   we call walking around money for the
                                                     9   Sacklers?
                                                    10            MS. MONAGHAN: Objection.
                                                    11            THE WITNESS: You're being
                                                    12       funny now, right?
                                                    13   QUESTIONS BY MR. HANLY:
                                                    14       Q. No. Is it a sum that you
                                                    15   regard as --
                                                    16       A. That's a huge amount of money,
                                                    17   an enormous amount of money.
                                                    18



   21      Q. You don't know what this
   22   Simmons Cooper --
   23      A. No.
   24      Q. -- law firm is?                       24      Q.    All right.
   25      A. No.                                   25      A.    I can't see the meaning of
   Golkow Litigation Services                                           Page 69 (270 - 273)
Case:Highly
      1:17-md-02804-DAP Doc #:
             Confidential   - 1984-6 Filed:
                               Subject   to 07/24/19
                                             Further70Confidentiality
                                                       of 73. PageID #: 250889
                                                                           Review
                                             Page 274                                            Page 276
    1   that, but...                                     1            Is that right?
    2       Q. Are you familiar with --                  2       Q. Did Dr. Sackler apply for a
    3       A. You know --                               3   patent for this invention?
    4       Q. Let me ask you a question.                4            MS. MONAGHAN: Objection.
    5   There's no question pending, Doctor.             5       Form.
    6       A. Okay. Sorry. It's a really                6            THE WITNESS: Are we talking
    7   funny one, though.                               7       about Project Tango?
    8       Q. Are you familiar with -- with             8   QUESTIONS BY MR. HANLY:
    9   something called Project Tango?                  9       Q. Yes.
   10       A. I wasn't and couldn't remember,          10       A. I thought Project Tango was a
   11   didn't remember what it was until I was         11   product development deal the business
   12   preparing for this deposition.                  12   development management folks brought to the
   13       Q. Okay.                                    13   board. I think it came to us from a venture
   14       A. Now I'm familiar with it.                14   capital group, and they wanted us to develop
   15       Q. And without discussing with me           15   it and market it, Purdue to develop it and
   16   what you discussed with your lawyers --         16   market it. And --
   17       A. Right.                                   17            Are we on the same page?
   18       Q. -- do you understand that                18       Q. I don't think so, Doctor.
   19   Project Tango involves the development of a     19       A. Am I confused?
   20   buprenorphine sublingual wafer designed to be   20       Q. Do you -- do you know -- do you
   21   administered --                                 21   know who owns the invention of this
   22       A. It's a film, yeah.                       22   buprenorphine sublingual wafer?
   23       Q. -- to be administered with               23            Do you know who owns it?
   24   respect to the treatment of addiction           24       A. No.
   25   disorders?                                      25       Q. Okay. Rhodes Pharmaceutical,
                                             Page 275                                            Page 277
    1             MS. MONAGHAN: Objection.               1   LP, is a company that's owned by the Sackler
    2             THE WITNESS: Well, what's              2   family, right?
    3       important, I think, is that it's a --        3            MS. MONAGHAN: Objection.
    4       I'll wait for your question.                 4            THE WITNESS: No, it's owned by
    5   QUESTIONS BY MR. HANLY:                          5       trusts.
    6       Q. Well, I don't think you                   6   QUESTIONS BY MR. HANLY:
    7   answered my question.                            7       Q. Trusts benefitting Sackler
    8             Project Tango involves the             8   family members, right?
    9   development of a buprenorphine sublingual        9       A. Yes, that's okay.
   10   film designed to be administered with respect   10       Q. Okay. And you've never seen a
   11   to the treatment of addiction disorders.        11   patent application for this invention?
   12             MS. MONAGHAN: Objection.              12       A. No.
   13   QUESTIONS BY MR. HANLY:                         13            MS. MONAGHAN: Objection.
   14       Q. Isn't that so?                           14            What invention?
   15       A. Yes.                                     15            THE WITNESS: What invention?
   16       Q. All right. And the patent for            16   QUESTIONS BY MR. HANLY:
   17   that invention is -- is -- withdrawn.           17       Q. For this buprenorphine wafer
   18             The inventor of that is               18   for drug substitution therapy.
   19   Dr. Richard Sackler, right?                     19            MS. MONAGHAN: Objection.
   20             MS. MONAGHAN: Objection.              20            And is it -- are you
   21             THE WITNESS: No.                      21       representing to her that that is the
   22   QUESTIONS BY MR. HANLY:                         22       product underlying Tango, or are you
   23       Q. Does Dr. Sackler -- did                  23       now asking a separate set of questions
   24   Dr. Sackler --                                  24       from Tango?
   25       A. I didn't know that.                      25            MR. HANLY: I'm asking the
   Golkow Litigation Services                                               Page 70 (274 - 277)
Case:Highly
      1:17-md-02804-DAP Doc #:
             Confidential   - 1984-6 Filed:
                               Subject   to 07/24/19
                                             Further71Confidentiality
                                                       of 73. PageID #: 250890
                                                                           Review
                                             Page 278                                            Page 280
    1       questions that I'm asking.                   1       because within the company there were
    2            THE WITNESS: I'm quite -- what          2       behaviors and communications and some
    3       you're saying is very confusing              3       marketing that was outside of the
    4       because that was not my understanding        4       label and was not correct and should
    5       of what Tango was, or is. So I'm             5       not have occurred.
    6       confused.                                    6   QUESTIONS BY MR. HANLY:
    7   QUESTIONS BY MR. HANLY:                          7       Q. But you understand that
    8       Q. Okay.                                     8   Mr. Friedman, Dr. Goldenheim and Mr. Udell
    9       A. No, I didn't know anything                9   all pleaded guilty to the federal crime of
   10   about Richard's association with that           10   misbranding?
   11   product, if that's true.                        11            MS. MONAGHAN: Object to the
   12       Q. Howard Udell is deceased; is             12       form.
   13   that correct?                                   13            THE WITNESS: I think it was a
   14       A. Yes.                                     14       misdemeanor, right? Is that right?
   15       Q. But prior to his death, did he           15   QUESTIONS BY MR. HANLY:
   16   not receive a departure bonus upon retiring     16       Q. Well, wasn't the crime
   17   from the Purdue companies?                      17   misbranding?
   18            MR. CHEFFO: Objection.                 18            MS. MONAGHAN: Objection.
   19            MS. MONAGHAN: Objection.               19            THE WITNESS: I think the --
   20            THE WITNESS: I know that he            20            MS. MONAGHAN: The crime to
   21       received indemnification money to pay       21        which the three individuals pled; is
   22       the fine that he was fined.                 22       that your question?
   23   QUESTIONS BY MR. HANLY:                         23            MR. HANLY: Yes.
   24       Q. So he was reimbursed in some             24   QUESTIONS BY MR. HANLY:
   25   fashion for the fine that was part of the       25       Q. You can answer.
                                             Page 279                                            Page 281
    1   plea agreement?                                  1       A. The crime to which the three
    2       A. That was contractual, that the            2   individuals pled, I was told it was a
    3   company would provide indemnification --         3   misdemeanor, which is a felony. Kind of a --
    4   provide indemnification.                         4   which is a felony, so it is a crime. And
    5       Q. In addition to the                        5   that they -- that that was -- that's how they
    6   indemnification, are you aware -- do you know    6   took responsibility for the wrongdoing,
    7   one way or the other whether Mr. Udell           7   mistakes of the company.
    8   received a $5 million bonus upon the occasion    8       Q. In addition to the indemnity
    9   of his retirement?                               9   amounts that you testified to, did
   10       A. I don't recall, no.                      10   Mr. Friedman receive a bonus of $2 million
   11       Q. Do you know what Mr. Friedman            11   for the year 2006?
   12   received, if anything, upon his departure       12            MS. MONAGHAN: Objection.
   13   from the employment of Purdue?                  13       Form.
   14            MS. MONAGHAN: Objection.               14            THE WITNESS: I don't know. I
   15            THE WITNESS: Also                      15       don't recall.
   16       indemnification. The indemnification        16            MR. HANLY: Dr. Sackler, until
   17       for the senior executives at Purdue         17       we meet again.
   18       was contractual, and it went to the         18            THE WITNESS: That's it? I'm
   19       three individuals who were fined, who       19       released?
   20       took the responsibility and were fined      20            MR. HANLY: That's all I have.
   21       and -- but who hadn't, in and of            21       That's all I'm entitled to.
   22       themselves, committed any wrongdoing.       22            THE WITNESS: Yeah.
   23            They were taking                       23            MR. CHEFFO: Thank you.
   24       responsibility, is the way I                24            MS. MONAGHAN: Thank you.
   25       understood it, for the company,             25            THE WITNESS: We all have to
   Golkow Litigation Services                                               Page 71 (278 - 281)
Case:Highly
      1:17-md-02804-DAP Doc #:
             Confidential   - 1984-6 Filed:
                               Subject   to 07/24/19
                                             Further72Confidentiality
                                                       of 73. PageID #: 250891
                                                                           Review
                                                Page 282                                                 Page 284
    1      live by the rules.                               1          INSTRUCTIONS TO WITNESS
    2           VIDEOGRAPHER: Are we done?                  2
    3      Should I go off the record?                      3           Please read your deposition over
    4           MS. MONAGHAN: Yes, we're going              4   carefully and make any necessary corrections.
    5      off the record.                                  5   You should state the reason in the
    6           VIDEOGRAPHER: Okay. This                    6   appropriate space on the errata sheet for any
    7      marks the end of today's deposition.             7   corrections that are made.
    8      The time is 5:32 p.m.                            8           After doing so, please sign the
    9     (Deposition concluded at 5:32 p.m.)               9   errata sheet and date it. You are signing
   10            –––––––                                   10   same subject to the changes you have noted on
   11                                                      11   the errata sheet, which will be attached to
   12                                                      12   your deposition.
   13                                                      13           It is imperative that you return
   14                                                      14   the original errata sheet to the deposing
   15                                                      15   attorney within thirty (30) days of receipt
   16                                                      16   of the deposition transcript by you. If you
   17                                                      17   fail to do so, the deposition transcript may
   18                                                      18   be deemed to be accurate and may be used in
   19                                                      19   court.
   20                                                      20
   21                                                      21
   22                                                      22
   23                                                      23
   24                                                      24
   25                                                      25

                                                Page 283                                                 Page 285
    1             CERTIFICATE                               1        ACKNOWLEDGMENT OF DEPONENT
    2                                                       2
    3           I, CARRIE A. CAMPBELL, Registered           3
        Diplomate Reporter, Certified Realtime
    4   Reporter and Certified Shorthand Reporter, do       4            I,______________________, do
        hereby certify that prior to the commencement           hereby certify that I have read the foregoing
    5   of the examination, Kathe A. Sackler, M.D., was     5   pages and that the same is a correct
        duly sworn by me to testify to the truth, the           transcription of the answers given by me to
    6   whole truth and nothing but the truth.
    7           I DO FURTHER CERTIFY that the               6   the questions therein propounded, except for
        foregoing is a verbatim transcript of the               the corrections or changes in form or
    8   testimony as taken stenographically by and          7   substance, if any, noted in the attached
        before me at the time, place and on the date
    9   hereinbefore set forth, to the best of my               Errata Sheet.
        ability.                                            8
   10                                                       9
                I DO FURTHER CERTIFY that I am             10
   11   neither a relative nor employee nor attorney       11
        nor counsel of any of the parties to this
   12   action, and that I am neither a relative nor       12   ________________________________________
        employee of such attorney or counsel, and               Kathe A. Sackler, M.D.   DATE
   13   that I am not financially interested in the        13
        action.                                            14
   14
   15                                                      15   Subscribed and sworn to before me this
   16                                                      16   _______ day of _______________, 20 _____.
           ____________________________                    17   My commission expires: _______________
   17      CARRIE A. CAMPBELL,
           NCRA Registered Diplomate Reporter              18
   18      Certified Realtime Reporter                     19   Notary Public
           Notary Public                                   20
   19      Dated: April 4, 2019                            21
   20
   21                                                      22
   22                                                      23
   23
                                                           24
   24
   25                                                      25

   Golkow Litigation Services                                                    Page 72 (282 - 285)
Case:Highly
      1:17-md-02804-DAP Doc #:
             Confidential   - 1984-6 Filed:
                               Subject   to 07/24/19
                                             Further73Confidentiality
                                                       of 73. PageID #: 250892
                                                                           Review
                                        Page 286
    1          –––––––
                 ERRATA
    2          –––––––
    3   PAGE LINE CHANGE/REASON
    4   ____ ____ _____________________________
    5   ____ ____ _____________________________
    6   ____ ____ _____________________________
    7   ____ ____ _____________________________
    8   ____ ____ _____________________________
    9   ____ ____ _____________________________
   10   ____ ____ _____________________________
   11   ____ ____ _____________________________
   12   ____ ____ _____________________________
   13   ____ ____ _____________________________
   14   ____ ____ _____________________________
   15   ____ ____ _____________________________
   16   ____ ____ _____________________________
   17   ____ ____ _____________________________
   18   ____ ____ _____________________________
   19   ____ ____ _____________________________
   20   ____ ____ _____________________________
   21   ____ ____ _____________________________
   22   ____ ____ _____________________________
   23   ____ ____ _____________________________
   24   ____ ____ _____________________________
   25

                                        Page 287
    1          –––––––
               LAWYER'S NOTES
    2          –––––––
    3   PAGE LINE
    4   ____ ____ _____________________________
    5   ____ ____ _____________________________
    6   ____ ____ _____________________________
    7   ____ ____ _____________________________
    8   ____ ____ _____________________________
    9   ____ ____ _____________________________
   10   ____ ____ _____________________________
   11   ____ ____ _____________________________
   12   ____ ____ _____________________________
   13   ____ ____ _____________________________
   14   ____ ____ _____________________________
   15   ____ ____ _____________________________
   16   ____ ____ _____________________________
   17   ____ ____ _____________________________
   18   ____ ____ _____________________________
   19   ____ ____ _____________________________
   20   ____ ____ _____________________________
   21   ____ ____ _____________________________
   22   ____ ____ _____________________________
   23   ____ ____ _____________________________
   24   ____ ____ _____________________________
   25


   Golkow Litigation Services                             Page 73 (286 - 287)
